Exhibit 10.2

 



EXECUTION VERSION



 







 





 

THIRD AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

 

Dated as of July 1, 2016

 

among

 

SEQUENTIAL BRANDS GROUP, INC.,
as the Borrower

 

The Guarantors Named Herein

 

BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent
and

 

The Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

FIFTH THIRD BANK

as Joint Lead Arrangers and Joint Bookrunners

 



 

 

   

 

 

TABLE OF CONTENTS

 

Section Page       ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 2       1.01
Defined Terms 2 1.02 Other Interpretive Provisions 45 1.03 Accounting Terms 46
1.04 Rounding 47 1.05 Times of Day 47 1.06 Pro Forma Calculations 47      
ARTICLE II THE COMMITMENTS AND LOANS 48       2.01 Loans 48 2.02 Borrowings and
Continuations of Loans 48 2.03 Swing Line Loans 50 2.04 Prepayments 53 2.05
Termination or Reduction of Revolving Commitments 55 2.06 Repayment of
Obligations 56 2.07 Interest 56 2.08 Fees 57 2.09 Computation of Interest and
Fees 57 2.10 Evidence of Debt 58 2.11 Payments Generally; Agent’s Clawback 58
2.12 Sharing of Payments by Lenders 60 2.13 Settlement Amongst Revolving Lenders
60 2.14 Incremental Facility 61 2.15 Defaulting Lenders 63       ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY 65       3.01 Taxes 65 3.02 Illegality 70
3.03 Inability to Determine Rates 70 3.04 Increased Costs; Reserves on LIBOR
Rate Loans 71 3.05 Compensation for Losses 72 3.06 Mitigation Obligations;
Replacement of Lenders 73 3.07 Survival 73       ARTICLE IV CONDITIONS PRECEDENT
TO LOANS 73       4.01 Conditions of Initial Loans 73 4.02 Conditions to
Revolving Credit Extensions made after the Third Restatement Date 76      
ARTICLE V REPRESENTATIONS AND WARRANTIES 76       5.01 Existence, Qualification
and Power 77 5.02 Authorization; No Contravention 77

 



 (i)

 

 

5.03 Governmental Authorization; Other Consents 77 5.04 Binding Effect 77 5.05
Financial Statements; No Material Adverse Effect 78 5.06 Litigation 78 5.07 No
Default 78 5.08 Ownership of Property; Liens 79 5.09 Environmental Compliance 79
5.10 Insurance 80 5.11 Taxes 80 5.12 ERISA Compliance 80 5.13 Subsidiaries;
Equity Interests 81 5.14 Margin Regulations; Investment Company Act 81 5.15
Disclosure 81 5.16 Compliance with Laws 82 5.17 Intellectual Property; Licenses,
Etc. 82 5.18 Security Documents 82 5.19 Solvency 83 5.20 Deposit Accounts 83
5.21 Brokers 83 5.22 Material Contracts 83       ARTICLE VI AFFIRMATIVE
COVENANTS 83       6.01 Financial Statements 83 6.02 Certificates; Other
Information 84 6.03 Notices 86 6.04 Payment of Obligations 87 6.05 Preservation
of Existence, Etc. 88 6.06 Maintenance of Properties; Material Intellectual
Property 88 6.07 Maintenance of Insurance 88 6.08 Compliance with Laws 89 6.09
Books and Records; Accountants 89 6.10 Inspection Rights; Appraisals of
Intellectual Property 89 6.11 Additional Loan Parties 90 6.12 Cash Management 90
6.13 Information Regarding the Collateral 91 6.14 Environmental Laws 92 6.15
Further Assurances 92 6.16 Material Contracts 93 6.17 Right of First Refusal 93
6.18 Post-Closing Items 93       ARTICLE VII NEGATIVE COVENANTS 94       7.01
Liens 94 7.02 Investments 94 7.03 Indebtedness; Disqualified Stock; Equity
Issuances 94 7.04 Fundamental Changes 94

 



 (ii)

 

 

7.05 Dispositions 95 7.06 Restricted Payments 95 7.07 Prepayments of
Indebtedness 97 7.08 Change in Nature of Business 97 7.09 Transactions with
Affiliates 97 7.10 Burdensome Agreements 98 7.11 Use of Proceeds 98 7.12
Amendment of Material Documents; Material Licenses 98 7.13 Fiscal Year 99 7.14
Deposit Accounts 99 7.15 Financial Covenants 99       ARTICLE VIII EVENTS OF
DEFAULT AND REMEDIES 100       8.01 Events of Default 100 8.02 Remedies Upon
Event of Default 103 8.03 Application of Funds 103 8.04 Right to Cure 105      
ARTICLE IX THE AGENT 105       9.01 Appointment and Authority 105 9.02 Rights as
a Lender 105 9.03 Exculpatory Provisions 106 9.04 Reliance by Agent 107 9.05
Delegation of Duties 107 9.06 Resignation of Agent 107 9.07 Non-Reliance on
Agent and Other Lenders 108 9.08 Agent May File Proofs of Claim 108 9.09
Collateral and Guaranty Matters 108 9.10 Notice of Transfer 109 9.11 Reports and
Financial Statements 109 9.12 Agency for Perfection 110 9.13 Indemnification of
Agent 110 9.14 Relation among Lenders 111       ARTICLE X MISCELLANEOUS 111    
  10.01 Amendments, Etc. 111 10.02 Notices; Effectiveness; Electronic
Communications 113 10.03 No Waiver; Cumulative Remedies 114 10.04 Expenses;
Indemnity; Damage Waiver 115 10.05 Payments Set Aside 116 10.06 Successors and
Assigns 116 10.07 Treatment of Certain Information; Confidentiality 121 10.08
Right of Setoff 121 10.09 Interest Rate Limitation 122 10.10 Counterparts;
Integration; Effectiveness 122 10.11 Survival 122 10.12 Severability 122

 



 (iii)

 

 

10.13 Replacement of Lenders 123 10.14 Governing Law; Jurisdiction; Etc. 123
10.15 Waiver of Jury Trial 124 10.16 No Advisory or Fiduciary Responsibility 125
10.17 USA PATRIOT Act Notice 125 10.18 Foreign Asset Control Regulations 126
10.19 Time of the Essence 126 10.20 Press Releases 126 10.21 Additional Waivers
126 10.22 No Strict Construction 128 10.23 Attachments 128 10.24 Electronic
Execution of Assignments and Certain Other Documents 128 10.25 Keepwell 128
10.26 California Judicial Reference 129 10.27 Second Lien Intercreditor
Agreement 129 10.28 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 129 10.29 Amendment and Restatement; Agent Authorization 130      
SIGNATURES S-117

 

 (iv)

 

 

SCHEDULES

 

1.01   Non-Guarantor Subsidiaries 2.01   Commitments and Applicable Percentages
5.01   Loan Parties Organizational Information 5.08(b)(1)   Owned Real Estate
5.08(b)(2)   Leased Real Estate 5.10   Insurance 5.13   Subsidiaries; Other
Equity Investments 5.17   Material Intellectual Property; Material Licenses 5.20
  Deposit Accounts 5.22   Material Contracts 7.01   Existing Liens 7.02  
Existing Investments 7.03   Existing Indebtedness 10.02   Agent’s Office;
Certain Addresses for Notices

 

EXHIBITS

 

    Form of       A   Loan Notice B   Swing Line Loan Notice C-1   Revolving
Note C-2   Tranche A Term Note C-3   Tranche A-1 Term Note D   Compliance
Certificate E   Assignment and Assumption F-1   Foreign Lender Exemption
Certificate F-2   Foreign Lender U.S. Tax Compliance Certificate F-3  
Alternative Form Foreign Lender U.S. Tax Compliance Certificate F-4   Foreign
Partnership U.S. Tax Compliance Certificate

 

 (v)

 

 

THIRD AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT (this “Agreement”)
is entered into as of July 1, 2016, among SEQUENTIAL BRANDS GROUP, INC., a
Delaware corporation (the “Borrower”), the Guarantors; each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”);
and

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are party to
the Second Amended and Restated First Lien Credit Agreement dated as of April 8,
2015 (as amended and in effect on and prior to the date hereof, the “Existing
Credit Agreement”) by, among others, the Borrower, the Guarantors party thereto,
the “Lenders” as defined therein, and Bank of America, N.A., as “Administrative
Agent” and “Collateral Agent”;

 

WHEREAS, the Borrower has entered into that certain Membership Interest Purchase
Agreement dated May 10, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Gaiam Acquisition Agreement” by and among the
Borrower, as Parent (as defined therein), SBG-Gaiam Holdings, LLC (formerly
known as Stretch & Bend Holdings LLC), a Delaware limited liability company
(“SBG Holdings”), as Purchaser (as defined therein) and Gaiam, Inc., a Colorado
corporation, as Seller (as defined therein), whereby the Purchaser will acquire
(the “Gaiam Acquisition”) 100% of the membership interest of Gaiam Brands (as
defined below);

 

WHEREAS, the Borrower wishes to obtain financing for the Gaiam Acquisition, and
to refinance the Obligations under the Existing Credit Agreement;

 

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower in an aggregate amount of $287,500,000, consisting of a $133,000,000
Tranche A Term Loan, a $44,500,000 first in, last out Tranche A-1 Term Loan, and
a $110,000,000 in the aggregate principal amount of Revolving Commitments; and

 

WHEREAS, in accordance with Section 10.01 of the Existing Credit Agreement, the
Borrower, the Guarantors, the Lenders and the Agent desire to amend and restate
the Existing Credit Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned hereby agree
that the Existing Credit Agreement shall be amended and restated in its entirety
to read as follows:

 



 -1-

 

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Accommodation Payment” as defined in Section 10.21(c).

 

“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in the Equity Interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, or (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person,
in each case in any transaction or group of transactions which are part of a
common plan.

 

“Acquisition Representations” means such of the representations made by, or on
behalf of, the Seller (as defined in the Gaiam Acquisition Agreement) in the
Gaiam Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that the Borrower (or any of its Affiliates) would have the
right (after giving effect to any applicable cure provisions) to terminate its
obligations under the Gaiam Acquisition Agreement or not consummate the Gaiam
Acquisition as a result of a breach of such representations in the Gaiam
Acquisition Agreement.

 

“Act” shall have the meaning specified in Section 10.17.

 

“Additional Commitment Lender” shall have the meaning specified in Section
2.14(c).

 

“Adjusted LIBOR Rate” means, with respect to any LIBOR Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal to the LIBOR Rate for such Interest
Period multiplied by the Statutory Reserve Rate. The Adjusted LIBOR Rate will be
adjusted automatically as to all LIBOR Rate Loans then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

 

“Affiliate” means, (a) with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, and (b) with respect to
the Agent or any Lender, (i) any other Person directly or indirectly holding 10%
or more of any class of the Equity Interests of that Person, and (ii) any other
Person 10% or more of any class of whose Equity Interests is held directly or
indirectly by that Person.

 

“Agent” means Bank of America in its capacity as administrative agent and
collateral agent under any of the Loan Documents, or any successor thereto.

 

“Agent Parties” shall have the meaning specified in Section 10.02(c).

 

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Borrower and the Lenders.

 



 -2-

 

 

“Aggregate Commitments” means the sum of the Revolving Commitments, the Tranche
A Term Loan Commitments and the Tranche A-1 Term Loan Commitments. As of the
Third Restatement Date, the Aggregate Commitments are $287,500,000.

 

“Agreement” means this Third Amended and Restated First Lien Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 10.21(d).

 

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

 

“Applicable Margin” means, (a) with respect to Revolving Loans and the
outstanding portion of the Tranche A Term Loan (i) that are LIBOR Rate Loans,
3.50%, and (ii) that are Base Rate Loans, 2.50%, and (b) with respect to the
outstanding portion of the Tranche A-1 Term Loan (i) that is a LIBOR Rate Loan,
7.00%, and (ii) that is a Base Rate Loan, 6.00%.

 

“Applicable Percentage” means, (a) with respect to the Revolving Credit
Facility, the Revolving Credit Facility Applicable Percentage, (b) with respect
to the Tranche A Term Loan, the Tranche A Term Loan Applicable Percentage, (c)
with respect to the Tranche A-1 Term Loan, the Tranche A-1 Term Loan Applicable
Percentage, and (d) with respect to all of the Obligations due to any Lender at
any time, the percentage (carried out to the ninth decimal place) of the
outstanding amount of the Term Loans plus the Revolving Commitments (or, if the
Revolving Commitments have been terminated, the Total Revolving Outstandings)
held by such Lender at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.

 

“Arrangers” means MLPFS and Fifth Third Bank, in their capacities as joint lead
arrangers and joint bookrunners.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

 



 -3-

 

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended December 31, 2015,
and the related Consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Third Restatement
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Revolving Commitments pursuant to Section 2.05, and (c) the date of
termination of the Revolving Commitments pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Products” means any services of facilities provided to any Loan Party by
the Agent, any Lender, or any of their respective Affiliates, including, without
limitation, on account of (a) Swap Contracts, (b) purchase cards, (c) leasing,
(d) factoring, and (e) supply chain finance services (including, without
limitation, trade payable services and supplier accounts receivable purchases),
but excluding Cash Management Services.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBOR Rate for a one month interest period
as determined on such day, plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in Bank of America’s prime rate, the Federal
Funds Rate or the LIBOR Rate, respectively, shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” has the meaning specified in Section 6.12(a).

 

“Blocked Account Agreement” means with respect to an account established by a
Loan Party (other than Excluded Accounts), an agreement, in form and substance
reasonably satisfactory to the Agent, establishing control (as defined in the
UCC) of such account by the Agent and whereby the Blocked Account Bank agrees,
upon the occurrence and during the continuance of an Event of Default, to comply
only with the instructions originated by the Agent without the further consent
of any Loan Party.

 



 -4-

 

 

“Blocked Account Bank” means each bank with whom Deposit Accounts are maintained
and with whom a Blocked Account Agreement has been, or is required to be,
executed in accordance with the terms hereof.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Brand Management Acquisition” means a one-time Acquisition by the Borrower or
any of its Subsidiaries of a brand management business or design service
business, the consideration of such Acquisition may be solely in the form of (a)
cash proceeds from (i) a public or private issuance of Equity Interests (in the
form of common equity or other equity form) of the Borrower or (ii) to the
extent permitted by Section 2.04(c) hereof, the Net Proceeds from any
Disposition by the Borrower or any of its Subsidiaries or (b) Equity Interests
of the Borrower; provided that (i) no Default shall exist at the time the Brand
Management Acquisition is consummated or would arise from the consummation of
the Brand Management Acquisition, (ii) the Brand Management Acquisition shall
have been approved by the Board of Directors of the Person (or similar governing
body if such Person is not a corporation) which is the subject of such Brand
Management Acquisition and such Person shall not have announced that it will
oppose such Brand Management Acquisition or shall not have commenced any action
which alleges that such Brand Management Acquisition shall violate applicable
Law, (iii) the acquisition agreement for such Brand Management Acquisition shall
have been executed by the parties thereto and be effective on or prior to the
date that is the twelve-month anniversary of the Third Restatement Date (or such
later date agreed to by the Agent) and (iv) the aggregate amount of the cash
consideration payable in respect thereof (the proceeds of which shall be
obtained solely pursuant to clause (a) of this definition), whether in the form
of an upfront or deferred purchase price, or with respect to any cash Earn-Out
Obligation payable in connection therewith, shall not exceed $25,000,000;
provided further, that the acquired business of such Acquisition shall have
earnings before interest, taxes, depreciation and amortization for the four
fiscal quarter period ended prior to the date of such Acquisition, and after
giving effect to any pro forma adjustments reasonably acceptable to the Agent,
in an amount greater than $0).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBOR Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 



 -5-

 

 

“Cash Control Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) royalty revenues received by the Loan Parties during
the immediately preceding twelve (12) months are less than 70% of the projected
royalty revenues for such twelve (12) month period as set forth in the
projections for such period delivered pursuant to Section 6.01(d). For purposes
of this Agreement, the occurrence of a Cash Control Event shall be deemed
continuing at the Agent’s option (i) so long as such Event of Default is
continuing and has not been waived, and/or (ii) if the Cash Control Event arises
as a result of the Loan Parties’ failure to achieve royalties revenues as
required hereunder, until royalty revenues as of the end of each month exceed
70% of the projected royalties for each twelve (12) month period ending the last
day of each such month, for a period of six (6) consecutive months; provided
that a Cash Control Event shall be deemed continuing (even if an Event of
Default is no longer continuing and/or royalty revenues received exceeds the
required amount for six (6) consecutive months) at all times after a Cash
Control Event has occurred and been discontinued on two (2) occasions in any
twelve (12) month period. The termination of a Cash Control Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent Cash
Control Event in the event that the conditions set forth in this definition
again arise.

 

“Cash Management Services” means any cash management services provided to any
Loan Party by the Agent or any Lender or any of their respective Affiliates,
including, without limitation, (a) automated clearinghouse transfer
transactions, (b) controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) credit card processing
services, and (d) credit or debit cards.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the Third Restatement Date, of any
of the following: (a) the adoption or taking effect of any Law or treaty, (b)
any change in any Law or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of Law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 



 -6-

 

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than any Permitted Holder, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 45% or more of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully-diluted basis (and
taking into account all such Equity Interests that such “person” or “group” has
the right to acquire pursuant to any option right); or

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)           any “change in control” or similar event as defined in any
Material License or any document governing Material Indebtedness of any Loan
Party; or

 

(d)           the Borrower fails at any time to own, directly or indirectly,
100% of the Equity Interests of each other Loan Party, free and clear of all
Liens (other than the Liens in favor of the Agent and Liens permitted pursuant
to clause (p) of the definition of “Permitted Encumbrances”), except where such
failure is as a result of a transaction not prohibited by the Loan Documents; or

 

(e)           the Borrower fails at any time to own, directly or indirectly, 60%
of the Equity Interests of DVS, free and clear of all Liens (other than the
Liens in favor of the Agent and Liens permitted pursuant to clause (p) of the
definition of “Permitted Encumbrances”), except where such failure is as a
result of a transaction not prohibited by the Loan Documents; or

 

(f)           the Borrower fails at any time to own, directly or indirectly,
62.5% of the Equity Interests of With You, free and clear of all Liens (other
than the Liens in favor of the Agent and Liens permitted pursuant to clause (p)
of the definition of “Permitted Encumbrances”), except where such failure is as
a result of a transaction not prohibited by the Loan Documents.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Agent.

 



 -7-

 

 

“Collection Account” has the meaning specified in Section 6.12(b).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a Consolidated
basis for the applicable measurement period, plus (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Charges, (ii) the provision for Federal, state, local and foreign
income Taxes, (iii) depreciation and amortization expense, (iv) fees, expenses
and charges (including restructuring charges, integration costs, net cost
savings and transaction expenses) incurred in connection with (A) any Permitted
Acquisition (of the type referred to in clause (ii) of the definition thereof)
or fees in connection with any Permitted Indebtedness in an amount not to exceed
$5,000,000 in any Fiscal Year of the Borrower, (B) the Gaiam Acquisition in an
amount not to exceed $6,500,000 in the aggregate for the twelve-month period
ending on July 1, 2017, (C) the Galaxy Transactions in an amount not to exceed
$7,500,000 in the aggregate for the twelve-month period ending August 15, 2016,
(D) the Joe’s Jeans Acquisition in an amount not to exceed $2,500,000 in the
aggregate for the twelve month period ending September 11, 2016, and (E) the
MSLO Acquisition in an amount not to exceed $20,000,000 in the aggregate for the
twelve-month period ending December 4, 2015, (v) non-cash compensation, (vi)
other unusual or non-recurring expenses reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period, and
(vii) management fees and expenses incurred or paid to Tengram Capital
Management L.P. to the extent permitted to be paid hereunder (in each case of or
by the Borrower and its Subsidiaries for such period), minus (b) the following
to the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits and (ii) all non-cash items
increasing Consolidated Net Income (in each case of or by the Borrower and its
Subsidiaries for such period), all as determined on a Consolidated basis in
accordance with GAAP.

 



 -8-

 

 

Notwithstanding anything to the contrary contained above, for purposes of
determining Consolidated EBITDA for the purposes of calculating the Consolidated
First Lien Leverage Ratio (a) with respect to any Fiscal Quarter which ends
prior to August 15, 2016, Consolidated EBITDA with respect to GBH for each
applicable Fiscal Quarter occurring prior to August 15, 2015 shall be calculated
as the greater of (i) $6,250,000 and (ii) Consolidated EBITDA for GBH for such
Fiscal Quarter (on a standalone basis without giving effect to the Galaxy Brands
Merger), (b) with respect to any Fiscal Quarter which ends prior to April 8,
2017, Consolidated EBITDA with respect to With You for each applicable Fiscal
Quarter occurring prior to April 8, 2016 shall be calculated as the greater of
(i) $3,500,000 and (ii) Consolidated EBITDA for With You for such Fiscal Quarter
(on a standalone basis without giving effect to the Simpson Acquisition), (c)
with respect to any Fiscal Quarter which ends on or prior to September 30, 2017,
Consolidated EBITDA with respect to Joe’s Holdings for each applicable Fiscal
Quarter occurring on or prior to September 30, 2016 shall be calculated as the
greater of (i) $2,000,000 and (ii) Consolidated EBITDA for Joe’s Holdings for
such Fiscal Quarter (on a standalone basis without giving effect to the Joe’s
Jeans Acquisition), (d) with respect to any Fiscal Quarter which ends on or
prior to December 31, 2017, Consolidated EBITDA with respect to MSLO for each
applicable Fiscal Quarter occurring on or prior to December 31, 2016 shall be
calculated as the greater of (i) $5,000,000 and (ii) Consolidated EBITDA for
MSLO for such Fiscal Quarter (on a standalone basis without giving effect to the
MSLO Acquisition), and (e) with respect to any Fiscal Quarter which ends on or
prior to September 30, 2017, Consolidated EBITDA with respect to SBG Holdings
for each applicable Fiscal Quarter occurring on or prior to September 30, 2016
shall be calculated as the greater of (i) $5,500,000 and (ii) Consolidated
EBITDA for SBG Holdings for such Fiscal Quarter (on a standalone basis without
giving effect to the Gaiam Acquisition). For purposes of determining
Consolidated EBITDA as a whole for each applicable Fiscal Quarter identified in
clauses (a), (b), (c), (d) and (e) above, such amounts determined for GBH, With
You, Joe’s Holdings, MSLO and SBG Holdings in clauses (a), (b), (c), (d) and
(e), as applicable, shall then be added to the calculation of Consolidated
EBITDA for such applicable Fiscal Quarter for the Borrower (on a standalone
basis without giving effect to the Galaxy Brands Merger, the Simpson
Acquisition, the Joe’s Jeans Acquisition, the MSLO Acquisition and/or the Gaiam
Acquisition, as applicable).

 

“Consolidated First Lien Leverage Ratio” means, as of any date of determination,
the ratio of (a) Indebtedness of the Borrower and its Subsidiaries on a
Consolidated basis under this Agreement as of such date to (b) Consolidated
EBITDA for the trailing four quarters most recently ended.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period, minus (iii) the aggregate amount of
Federal, state, local and foreign income Taxes paid in cash during such period
(but not less than zero) to (b) the sum of (i) Debt Service Charges plus (ii)
the aggregate amount of all Restricted Payments, in each case, of or by the
Borrower and its Subsidiaries for the applicable measurement period, all as
determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Interest Charges” means, for the applicable measurement period for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets (other than in connection with the
Brand Management Acquisition), in each case to the extent treated as interest in
accordance with GAAP, including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Contracts, but excluding any
non-cash or deferred interest financing costs, and (b) the portion of rent
expense with respect to such period under Capital Lease Obligations that is
treated as interest in accordance with GAAP minus (c) interest income during
such period (excluding any portion of interest income representing accruals of
amounts received in a previous period), in each case of or by the Borrower and
its Subsidiaries for the most recently completed period, all as determined on a
Consolidated basis in accordance with GAAP.

 



 -9-

 

 

“Consolidated Net Income” means, as of any date of determination, the net income
of the Borrower and its Subsidiaries for the applicable measurement period, all
as determined on a Consolidated basis in accordance with GAAP; provided however,
that there shall be excluded (a) extraordinary gains and extraordinary losses
for such period, (b) the income (or loss) of any Person in which a Person other
than the Borrower and its wholly-owned Subsidiaries has an Equity Interest
during such period in which such other Person has an Equity Interest, except to
the extent of the amount of cash dividends or other distributions actually paid
in cash to the Borrower during such period, (c) the income (or loss) of any
Subsidiary during such period and accrued prior to the date it becomes a
Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries, and (d) the
income of any direct or indirect Subsidiary of the Borrower to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its Organization Documents or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary,
except that the cash proceeds received by any Loan Party from any licensing of
any Intellectual Property (including any licensing in any foreign jurisdiction)
shall be included in determining Consolidated Net Income and the Borrower’s
equity in any net loss of any such Subsidiary for such period shall be included
in determining Consolidated Net Income.

 

“Consolidated Positive Net Income” means, as of any date of determination, an
amount equal to Consolidated Net Income of the Borrower and its Subsidiaries on
a Consolidated basis for the applicable measurement period, plus the following
to the extent deducted in calculating such Consolidated Net Income: (a)
depreciation and amortization expense, (b) one-time non-cash charges, non-cash
compensation, non-cash Federal, state, local and foreign income taxes relating
to amortization of intangibles for tax purposes and non-cash interest, (c)
one-time costs relating to any Permitted Acquisition (of the type referred to in
clause (ii) of the definition thereof) or fees in connection with any Permitted
Indebtedness in an amount not to exceed $5,000,000 in any Fiscal Year of the
Borrower and (d) one-time costs or fees in connection with the Gaiam Acquisition
in an amount not to exceed $6,500,000 in the aggregate for the twelve month
period following the Gaiam Acquisition, all as determined on a Consolidated
basis in accordance with GAAP.

 

“Consolidated Total Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments in each case owed to a Person other than a Loan Party, (b)
all purchase money Indebtedness, (c) all direct obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments in each case owed to a Person
other than a Loan Party, (d) all obligations in respect of the deferred purchase
price of property or services (other than (i) trade accounts payable in the
ordinary course of business and (ii) deferred purchase price payable in
connection with the Brand Management Acquisition), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.

 



 -10-

 

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright” has the meaning specified in the Security Agreement.

 

“Copyright Security Agreement” means the Grant of Security Interest in United
States Copyrights dated as of the Original Closing Date among certain Loan
Parties and the Agent.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) the Arrangers, (iv) each beneficiary of
each indemnification obligation undertaken by any Loan Party under any Loan
Document, (v) any other Person to whom Obligations under this Agreement and
other Loan Documents are owing, and (vi) the successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing.

 

“Credit Party Expenses” means (a) all reasonable out-of-pocket expenses incurred
by the Agent, MLPFS and their respective Affiliates in connection with this
Agreement and the other Loan Documents, including without limitation (i) the
reasonable fees, charges and disbursements of (A) counsel for the Agent, (B)
outside consultants for the Agent and MLPFS, (C) appraisers, and (D) commercial
finance examiners, in connection with (1) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (2) the enforcement or protection of its rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral or in connection with any proceeding
under any Debtor Relief Laws, or (3) any workout, restructuring or negotiations
in respect of any Obligations, and (ii) all customary fees and charges (as
adjusted from time to time) of the Agent with respect to the disbursement of
funds (or the receipt of funds) to or for the account of the Borrower (whether
by wire transfer or otherwise), together with any out-of-pocket costs and
expenses incurred in connection therewith, and (b) all reasonable out-of-pocket
expenses incurred by the Credit Parties who are not the Agent, MLPFS or any
Affiliate of either of them after the occurrence and during the continuance of
an Event of Default; provided that such Credit Parties as a whole shall be
entitled to reimbursement for no more than one counsel representing all such
Credit Parties (absent an actual conflict of interest in which case such
affected Credit Parties may engage and be reimbursed for one additional counsel
for the affected Credit Parties taken as a whole).

 

“Cure Amount” has the meaning specified in Section 8.04(a).

 

“Cure Expiration Date” has the meaning specified in Section 8.04(a).

 



 -11-

 

 

“Debt Service Charges” means for any applicable measurement period for the
Borrower and its Subsidiaries on a Consolidated basis, the sum of (a)
Consolidated Interest Charges paid or required to be paid for such period, plus
(b) principal payments made or required to be made on account of Indebtedness
(excluding any Synthetic Lease Obligations but including, without limitation,
the principal component of all Obligations and of any Capital Lease Obligations)
for such period, in each case determined on a Consolidated basis in accordance
with GAAP.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means, with respect to any Loan, an interest rate equal to the
interest rate otherwise applicable to such Loan plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Revolving Lender that
(a) has failed to (i) fund all or any portion of its Revolving Loans within two
Business Days of the date such Revolving Loans were required to be funded
hereunder, or (ii) pay to the Agent, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Swing Line Loans) within two Business Days of the date when
due, (b) has notified the Borrower, the Agent or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Agent or the Borrower, to
confirm in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder; provided that such Revolving Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Agent and the Borrower, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Revolving Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Revolving Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Revolving Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Revolving Lender (or such Governmental Authority) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Revolving Lender or
(iii) become the subject of a Bail-In Action. Any determination by the Agent
that a Revolving Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Revolving Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the date
established therefor by the Agent in a written notice of such determination,
which shall be delivered by the Agent to the Borrower, the Swing Line Lender and
each other Lender promptly following such determination.

 



 -12-

 

 

“Deposit Account” means each checking, savings or other demand deposit account
maintained by any of the Loan Parties. All funds in each Deposit Account shall
be conclusively presumed to be Collateral and proceeds of Collateral and the
Agent and the Lenders shall have no duty to inquire as to the source of the
amounts on deposit in any Deposit Account.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction), whether in one
transaction or in a series of transactions, of any property (including, without
limitation, any Equity Interests other than Equity Interests of the Borrower) by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the date on which the Loans mature. The amount of Disqualified Stock
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that the Borrower and its Subsidiaries may become obligated to
pay upon maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock or portion thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“DVS” means DVS Footwear International LLC, a Delaware limited liability
company.

 

“Early Termination and Repayment Fees” means the Term Loan Early Termination Fee
and the Tranche A-1 Term Loan Early Repayment Fee.

 

“Earn-Out Obligations” means, with respect to any Person, “earn-outs” and
similar payment obligations of such Person.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 



 -13-

 

 

“Eligible Assignee” means (a) a Credit Party which is a Credit Party on the
Original Closing Date or becomes a Credit Party pursuant to any of clauses (b)
through (d) below, or any of its Affiliates; (b) a bank, insurance company, or
company engaged in the business of making commercial loans, which Person,
together with its Affiliates, has a combined capital and surplus in excess of
$250,000,000; (c) an Approved Fund; and (d) any other Person (other than a
natural Person) satisfying the requirements of Section 10.06(b) hereof; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of their respective Affiliates or Subsidiaries.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to Hazardous Materials.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

 



 -14-

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

 

“Excess Availability” means, as of any date of determination thereof by the
Agent, the result, if a positive number, of:

 

(a)           the Revolving Loan Cap

 

minus

 

(b)           the Total Revolving Outstandings.

 

“Excluded Account” has the meaning specified in Section 6.12.

 

“Excluded Property” has the meaning specified in the Security Agreement.

 

“Excluded Subsidiary” means a Subsidiary of the Borrower that is organized for
the purpose of, and is engaged solely in the business of, owning Intellectual
Property and related assets to be acquired pursuant to a Permitted Acquisition,
and which Subsidiary complies with the following requirements: (a) such
Subsidiary is subject to customary restrictions to make such Subsidiary a
special purpose, bankruptcy remote entity, as determined by the Agent in its
reasonable discretion; (b) such Subsidiary maintains Deposit Accounts and other
bank accounts which are separate from the Borrower and the other Loan Parties
and does not co-mingle any cash or cash equivalents of such Subsidiary with the
Borrower or any other Loan Party; (c) no Loan Party issues or incurs any
Indebtedness or Guarantee in respect of, or grants any Lien on any of its assets
or properties to secure, any Indebtedness, liabilities or other obligations of
such Subsidiary, and (d) no Loan Party has any obligation to maintain such
Subsidiary’s financial condition or cause such Subsidiary to achieve any level
of operating results.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 10.25 hereof
and any and all guarantees of such Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Loan Party, or grant by such Loan
Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
or security interest becomes illegal.

 



 -15-

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a Law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e)
and (d) any withholding Taxes imposed pursuant to or in connection with FATCA.

 

“Executive Order” has the meaning specified in Section 10.18.

 

“Existing Credit Agreement” has the meaning specified in the recitals.

 

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Agent and the other Credit Parties, in form reasonably satisfactory to the
Agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the Third
Restatement Date (or any amended or successor provision that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements (and related legislation or official administrative
guidance) implementing the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

 

“Fee Letter” means the letter agreement dated as of May 10, 2016 by and between
the Borrower and the Agent.

 



 -16-

 

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last day of each calendar month in accordance with the
fiscal accounting calendar of the Borrower.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each March, June, September and December
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrower.

 

“Fiscal Year” means any period of twelve consecutive months ending on December
31 of any calendar year.

 

“Foreign Asset Control Regulations” has the meaning specified in Section 10.18.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swing Line Lender, such Defaulting Lender’s Revolving Credit
Facility Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gaiam Acquisition” has the meaning specified in the introductory paragraph
hereto.

 

“Gaiam Acquisition Agreement” has the meaning specified in the introductory
paragraph hereto.

 

“Gaiam Brands” means Gaiam Brand Holdco, LLC, a Delaware limited liability
company.

 

“Galaxy Brands Merger” means the merger of Universe Galaxy Merger Sub, Inc., a
Delaware corporation, with and into GBH on August 15, 2014, with GBH as the
surviving entity, and immediately following such merger, the merger of GBH, as a
wholly owned Subsidiary of SBG Universe, with and into SBG Universe, with SBG
Universe as the surviving entity.

 

“Galaxy Transactions” means, collectively, (a) the Galaxy Brands Merger and the
related transactions pursuant to the applicable documentation relating thereto,
(b) the entry into of the Loan Documents and the borrowings thereunder and (c)
the refinancing of certain existing Indebtedness in connection therewith.

 



 -17-

 

 

“GBH” means Galaxy Brand Holdings, Inc.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantor” means (a) each domestic Subsidiary of the Borrower existing on the
Third Restatement Date, other than the Subsidiaries set forth on Schedule 1.01,
(b) each other Subsidiary of the Borrower that shall be required to execute and
deliver a Facility Guaranty pursuant to Section 6.11, and (c) with respect to
any Swap Obligations of a Specified Loan Party, the Borrower.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means (a) as of the Third Restatement Date, the
Subsidiaries set forth on Schedule 1.01 and noted as Immaterial Subsidiaries,
and (b) with respect to any Subsidiary formed or acquired after the Third
Restatement Date that is not an Excluded Subsidiary, any such Subsidiary of the
Borrower that (i) had less than 5% of consolidated assets and 5% of annual
consolidated revenues of the Borrower and its Subsidiaries as reflected on the
most recent financial statements delivered pursuant to Section 6.01 prior to
such date and (ii) has been designated as such by the Borrower in a written
notice delivered to the Agent (other than any such Subsidiary as to which the
Borrower has revoked such designation by written notice to the Agent); provided
that no Subsidiary owning any Material Intellectual Property or Intellectual
Property related thereto or party to a Material License may be designated as an
Immaterial Subsidiary; provided further that at no time shall all Immaterial
Subsidiaries so designated by the Borrower have in the aggregate consolidated
assets or annual consolidated revenues (as reflected on the most recent
financial statements delivered pursuant to Section 6.01 prior to such time) in
excess of 5% of consolidated assets or annual consolidated revenues,
respectively, of the Borrower and its Subsidiaries.

 



 -18-

 

 

“Increase Effective Date” shall have the meaning specified in Section 2.14(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)           all Attributable Indebtedness of such Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person (including, without limitation, Disqualified Stock),
or any warrant, right or option to acquire such Equity Interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

provided however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) contingent obligations incurred in the ordinary course
of business and not in respect of borrowed money, (2) deferred or prepaid
revenues, (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller, or (4) any royalty, licensing, revenue and/or profit sharing
arrangements, in each case, characterized as such and arising expressly out of
purchase and sale contracts, development contracts or licensing arrangements.

 



 -19-

 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property” has the meaning specified in the Security Agreement.

 

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided
however, that if any Interest Period for a LIBOR Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first Business Day of each calendar
quarter and the Maturity Date.

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or continued as a LIBOR Rate Loan and
ending on the date one, two, three or six months thereafter, as selected by the
Borrower in its Loan Notice; provided that:

 

(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii)          no Interest Period shall extend beyond the Maturity Date; and

 

(iv)         notwithstanding the provisions of clause (iii), no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBOR Rate Loan would be for a shorter period, such Interest
Period shall not be available hereunder.

 

For purposes hereof, the date of a Revolving Borrowing initially shall be the
date on which such Revolving Borrowing is made and thereafter shall be the
effective date of the most recent continuation of such Revolving Borrowing.

 



 -20-

 

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
and/or its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Joe’s Holdings” means Joe’s Holdings LLC, a Delaware limited liability company.

 

“Joe’s Jeans Acquired Brands” means certain intellectual property assets used or
held prior to September 11, 2015 for use in the business of Joe’s Jeans, Inc., a
Delaware corporation, and certain of its subsidiaries and affiliates operated
under the brand names “Joe’s Jeans” and certain other brands and certain other
assets as more fully described in the Joe’s Jeans Acquisition Agreement, and
owned on and after September 11, 2015 by Joe’s Holdings, pursuant to the terms
of the Joe’s Jeans Acquisition Agreement.

 

“Joe’s Jeans Acquisition” means the acquisition of the Joe’s Jeans Acquired
Brands pursuant to the Joe’s Jeans Acquisition Agreement.

 

“Joe’s Jeans Acquisition Agreement” means that certain Asset Purchase Agreement,
dated as of September 8, 2015 by and among Joe’s Jeans Inc., Joe’s Holdings and
the Borrower.

 

“Law” or “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is the lessee of any real property
for any period of time.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
includes the Revolving Lenders, the Tranche A Term Lenders, the Tranche A-1 Term
Lenders and the Swing Line Lender, as the context requires.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
as a Lender may from time to time notify the Borrower and the Agent.

 



 -21-

 

 

“LIBOR Rate” means the per annum rate of interest (rounded up to the nearest
1/8th of 1% and in no event less than zero) determined by Agent at or about
11:00 a.m. (London time) two Business Days prior to an interest period for a
term equivalent to such period, equal to the greater of (a) 0.0% per annum or
(b) the London Interbank Offered Rate, or comparable or successor rate approved
by Agent, as published on the applicable Reuters screen page (or other
commercially available source designated by Agent from time to time); provided
that any comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice.

 

“LIBOR Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted LIBOR Rate.

 

“License” has the meaning specified in the Security Agreement.

 

“Limited Condition Acquisition” means a Permitted Acquisition by the Borrower or
one or more of its Subsidiaries whose consummation is not conditioned, in the
applicable Limited Condition Acquisition Agreement, on the availability of, or
on obtaining, third party financing.

 

“Limited Condition Acquisition Agreement” has the meaning specified in Section
2.14(g).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Laws as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any
disposition of the Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

 

“Loan” means a Revolving Loan, the Tranche A Term Loan or the Tranche A-1 Term
Loan, as applicable, and collectively, means all Revolving Loans (including all
Swing Line Loans) and all Term Loans.

 

“Loan Account” has the meaning assigned to such term in Section 2.10(a).

 

“Loan Documents” means this Agreement, each Note, the Fee Letter, the Blocked
Account Agreements, the Security Documents, the Facility Guaranty, the Second
Lien Intercreditor Agreement, and any other instrument or agreement now or
hereafter executed and delivered in connection herewith, or in connection with
any transaction arising out of any Cash Management Services and Bank Products.

 

“Loan Notice” means a notice of (a) a Revolving Borrowing, or (b) a continuation
of LIBOR Rate Loans, pursuant to Section 2.02(b), which shall be substantially
in the form of Exhibit A.

 



 -22-

 

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Loan to Value Ratio” means the ratio of the sum of the Revolving Credit
Extensions and the then outstanding amount of the Tranche A Term Loans to the
Realizable Orderly Liquidation Value of the Loan Parties, DVS and With You, as
applicable, expressed as a percentage, as determined pursuant to the most recent
appraisal conducted by or on behalf of the Agent with respect to such registered
Trademarks pursuant to Section 6.10(b).

 

“LTV Percentage” means fifty (50%) percent.

 

“Make-Whole Amount” means, with respect to the any repaid or prepaid principal
amount of the Tranche A-1 Term Loans, an amount equal to the Remaining Scheduled
Payments with respect to such repaid or prepaid principal amount.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties or liabilities
(actual or contingent), condition (financial or otherwise) of the Borrower and
its subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Agent under this Agreement or any other Loan Document, or of the
ability of the Borrower or any other Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any other Loan Party of any Loan Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person, and
shall include, without limitation, each Material License.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $10,000,000. For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included. Without
limiting the foregoing, all Indebtedness incurred under the Second Lien Facility
shall be Material Indebtedness, regardless of the amount thereof.

 

“Material Intellectual Property” means those items of Intellectual Property
described on Part 1 of Schedule 5.17, and all items of Intellectual Property
established, registered or recorded in the United States acquired after the date
hereof in respect of brands that are the subject of a Material License.

 

“Material License” means, as of the Third Restatement Date, the Licenses
described on Part 2 of Schedule 5.17, and thereafter, any License to the extent
that the revenues from which constitute five percent (5%) or more of the annual
revenues of the Borrower and its Subsidiaries.

 

“Maturity Date” means July 1, 2021.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 



 -23-

 

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“MSLO” means Martha Stewart Living Omnimedia, Inc., a Delaware corporation.

 

“MSLO Acquisition” means the acquisition, by the Borrower, of MSLO, pursuant to,
and in accordance with, the terms of the MSLO Acquisition Agreement.

 

“MSLO Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
June 22, 2015, by and among MSLO, Madeline Merger Sub, Inc., SQBG, Inc., the
Borrower, and Singer Madeline Holdings, Inc.

 

“MSLO Acquisition Transactions” means the transactions contemplated by the MSLO
Acquisition Agreement.

 

“MSLO Key Man Policy” means any key man life insurance policy held by the
Borrower or any of its Subsidiaries in effect during the term of this Agreement
whereby Martha Stewart is the “key man” thereunder and the Borrower or any of
its Subsidiaries is the beneficiary or owner thereunder.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Proceeds” means, with respect to the proceeds received by any Loan Party
during the term of this Agreement from any Disposition or MSLO Key Man Policy,
the excess, if any, of (a) the sum of cash and cash equivalents received in
connection with such Disposition or policy (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over (b)
the sum of (i) if applicable, the principal amount of any Indebtedness that is
secured by the applicable asset by a Lien permitted hereunder which is senior to
the Agent’s Lien on such asset and that is required to be repaid (or to
establish an escrow for the future repayment thereof) in connection with such
Disposition or policy (other than Indebtedness under the Loan Documents), (ii)
all Taxes paid or payable by such Loan Party in connection with such Disposition
or policy, and (iii) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party in connection with such Disposition or policy
(including, without limitation, appraisals, and brokerage, legal, agents and
title expenses and commissions) paid by any Loan Party to third parties (other
than Affiliates)).

 

“Non-Consenting Lender” has the meaning specified in Section 10.01.

 

“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.

 



 -24-

 

 

“Non-Guarantor Subsidiary” means any (a) non-wholly owned Subsidiary to the
extent a guarantee of the Obligations and a pledge of the assets thereof in
support of such guarantee would require the consent of any third-party holder of
the Equity Interests thereof (unless and until such consent is obtained),
including, for the avoidance of doubt, each Subsidiary set forth on Schedule
1.01, (b) Excluded Subsidiary, (c) Immaterial Subsidiary, (d) CFC, (e) domestic
Subsidiary substantially all of the assets of which constitute equity and/or
Indebtedness of direct or indirect foreign Subsidiaries or intercompany
accounts, or (f) any other Subsidiary organized in a jurisdiction outside of the
United States.

 

“Note” means (a) a promissory note made by the Borrower in favor of a Revolving
Lender evidencing Revolving Loans made by such Revolving Lender, substantially
in the form of Exhibit C-1, (b) a promissory note made by the Borrower in favor
of a Tranche A Term Lender evidencing the portion of the Tranche A Term Loan
made by such Tranche A Term Lender, substantially in the form of Exhibit C-2,
and (c) a promissory note made by the Borrower in favor of a Tranche A-1 Term
Lender evidencing the portion of the Tranche A-1 Term Loan made by such Tranche
A-1 Term Lender, substantially in the form of Exhibit C-3, as each may be
amended, supplemented or modified from time to time.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest, fees costs, expenses and
indemnities are allowed claims in such proceeding, and (b) any Other
Liabilities; provided that Obligations of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

“Original Closing Date” means March 28, 2013.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 



 -25-

 

 

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any Bank Product furnished to any of the Loan Parties and/or any of
their Subsidiaries, including, without limitation, Swap Obligations.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).

 

“Outstanding Amount” means, with respect to Revolving Loans and Swing Line Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any Borrowings and prepayments or repayments of Loans occurring on
such date.

 

“Overadvance” means a Revolving Credit Extension to the extent that, immediately
after its having been made, Excess Availability is less than zero.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participation Register” has the meaning specified in Section 10.06(d).

 

“Patent” has the meaning specified in the Security Agreement.

 

“Patent Security Agreement” means the Grant of Security Interest in United
States Patents dated as of the Original Closing Date among certain Loan Parties
and the Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 



 -26-

 

 

“Permitted Acquisition” means (i) an Acquisition consummated by an Excluded
Subsidiary, or (ii)(a) the Brand Management Acquisition, (b) the Gaiam
Acquisition or (c) any other Acquisition consummated by a Loan Party in which
all of the following conditions are satisfied:

 

(a)           No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

 

(b)           Such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;

 

(c)           For any Acquisition for total consideration in excess of
$10,000,000, the Borrower shall have furnished the Agent with ten (10) Business
Days’ prior written notice of such intended Acquisition and shall have furnished
the Agent with a current draft of the documentation in connection with such
Acquisition (and final copies thereof as and when executed), a summary of any
due diligence undertaken by the Loan Parties in connection with such
Acquisition, appropriate financial statements of the Person which is the subject
of such Acquisition, pro forma projected financial statements for the twelve
(12) month period following such Acquisition after giving effect to such
Acquisition (including balance sheets, cash flows and income statements by
quarter for the acquired Person, individually, and on a Consolidated basis with
all Loan Parties), and such other information as the Agent may reasonably
require, all of which shall be in form reasonably satisfactory to the Agent;

 

(d)           The Loan Parties shall have complied with their obligations
pursuant to Section 6.17, and in the event that the financing for the Permitted
Acquisition is to be provided by the Lenders, the legal structure of the
Acquisition shall be reasonably acceptable to the Agent;

 

(e)           After giving effect to the Acquisition, if the Acquisition is an
Acquisition of Equity Interests, the Borrower shall acquire and own, directly or
indirectly, a majority of the Equity Interests in the Person being acquired and
shall Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;

 

(f)           Any assets acquired shall consist principally of Intellectual
Property, and if the Acquisition involves a merger, consolidation or acquisition
of Equity Interests, the Person which is the subject of such Acquisition shall
be engaged in, the business of owning and licensing Intellectual Property;
provided that unless otherwise agreed by the Agent, any Acquisition of assets
which includes inventory, equipment and other working capital assets in addition
to Intellectual Property or which involves the acquisition of Equity Interests
of a Person which also owns inventory, equipment and other working capital
assets in addition to Intellectual Property shall provide for the wind-down and
sale of such working capital assets within twelve (12) months following the
closing date of such acquisition; and

 

(g)           If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary (other than an Excluded Subsidiary) of a Loan Party,
or if the assets acquired in an Acquisition will be transferred to a Subsidiary
(other than an Excluded Subsidiary) which is not then a Loan Party, such
Subsidiary shall have complied with the provisions of Section 6.11 and Section
6.15 hereof to the extent applicable.

 



 -27-

 

 

“Permitted Disposition” means any of the following:

 

(a)           licenses and sublicenses of Intellectual Property of a Loan Party
or any of its Subsidiaries in the ordinary course of business, other than,
unless the Agent consents thereto, outbound licenses of any Material
Intellectual Property which would result in a Material Adverse Effect on the
value of the Collateral consisting of Intellectual Property;

 

(b)           Dispositions of Intellectual Property so long as the Borrower
makes any prepayments required pursuant to Section 2.04(b) in connection
therewith;

 

(c)           Dispositions of real property, inventory, equipment and other
assets (other than Intellectual Property) in the ordinary course of business or
property (other than Intellectual Property) that is substantially worn, damaged,
obsolete or, in the judgment of a Loan Party, no longer useful or necessary in
its business or that of any Subsidiary;

 

(d)           Disposition of inventory, equipment and other working capital
assets (other than Intellectual Property) and Real Estate acquired in connection
with a Permitted Acquisition within twelve (12) months after the consummation of
such Permitted Acquisition;

 

(e)           Dispositions among the Loan Parties or by any Subsidiary to a Loan
Party;

 

(f)           Dispositions by any Subsidiary which is not a Loan Party to
another Subsidiary that is not a Loan Party; and

 

(g)           other Dispositions the Net Proceeds of which, in the aggregate, do
not exceed $10,000,000.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by Law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)           Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Laws, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;

 

(c)           Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security Laws or regulations, other than any Lien imposed by ERISA;

 

(d)           Deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 



 -28-

 

 

(e)           Liens in respect of judgments that would not constitute an Event
of Default hereunder;

 

(f)           Easements, covenants, conditions, restrictions, rights-of-way and
similar encumbrances on real property imposed by Law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of a Loan Party and such other
minor title defects or survey matters that, taken as a whole, do not materially
interfere with the current use of the real property;

 

(g)           Liens existing on the Third Restatement Date listed on Schedule
7.01 and Liens to secure any Permitted Refinancings of the Indebtedness with
respect thereto;

 

(h)            Liens on cash collateral securing any Indebtedness outstanding on
the Third Restatement Date and listed on Schedule 7.03 and Liens to secure any
Permitted Refinancings of the Indebtedness with respect thereto;

 

(i)           Liens on fixed or capital assets or on Real Estate of any Loan
Party which secure Indebtedness permitted under clauses (c) and/or (d) of the
definition of “Permitted Indebtedness” so long as (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition, (ii) the Indebtedness secured thereby does not exceed
the cost of acquisition of the applicable assets, and (iii) such Liens shall
attach only to the assets or Real Estate acquired, improved or refinanced with
such Indebtedness and shall not extend to any other property or assets of the
Loan Parties;

 

(j)           Liens in favor of the Agent;

 

(k)           Landlords’ and lessors’ statutory Liens in respect of rent not in
default;

 

(l)            Possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
Third Restatement Date and other Permitted Investments; provided that such liens
(a) attach only to such Investments and (b) secure only obligations incurred in
the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing;

 

(m)          Liens arising solely by virtue of any statutory or common Law
provisions relating to banker’s Liens, Liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

(n)          Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;

 

(o)          Liens on property (other than Intellectual Property) in existence
at the time such property is acquired pursuant to a Permitted Acquisition or on
such property of a Subsidiary of a Loan Party in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition; provided that such
Liens are not incurred in connection with or in anticipation of such Permitted
Acquisition and do not attach to any other assets of any Loan Party or any
Subsidiary;

 



 -29-

 

 

(p)           Liens on Collateral securing Indebtedness in respect of the Second
Lien Facility; provided such Liens are subject to the Second Lien Intercreditor
Agreement (or, in the case of any other such credit facility or any Permitted
Refinancing thereof permitted hereunder, another intercreditor agreement
containing terms that are at least as favorable to the Credit Parties as those
contained in the Second Lien Intercreditor Agreement) and the Indebtedness
secured by such Liens is permitted to be incurred pursuant to clause (a)(i) of
the definition of “Permitted Indebtedness”;

 

(q)           Liens on earnest money deposits made in connection with any
agreement in respect of a Permitted Acquisition or consisting of an agreement to
dispose of any property in a Permitted Disposition;

 

(r)           ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;

 

(s)           (i) licenses, sublicenses, leases or subleases granted by any Loan
Party to other Persons not materially interfering with the conduct of the
business of such Loan Party, (ii) any interest or title of a lessor, sublessor
or licensor under any Lease, (iii) restriction or encumbrance to which the
interest or title of such lessor or sublessor may be subject and (iv)
subordination of the interest of the lessee or sub-lessee under such Lease to
any restriction or encumbrance referred to in the preceding clause (iii); and

 

(t)           Liens in connection with any zoning, building, land use or similar
Law or right reserved to or vested in any Governmental Authority to control or
regulate the use of any or dimensions of real property or the structure thereon.

 

“Permitted Holder” means each of TCP WR Acquisition, LLC, TCP SQBG Acquisition,
LLC, TCP SQBG II, LLC, Carlyle Galaxy Holdings, L.P. and their respective
Affiliates.

 

“Permitted Indebtedness” means each of the following:

 

(a)           (i) Indebtedness in respect of the Second Lien Credit Agreement
and any Permitted Refinancing thereof (collectively, the “Second Lien
Facility”); provided that (A) the aggregate outstanding principal amount of any
Indebtedness in respect of the Second Lien Facility shall not exceed the sum of
(x) $415,000,000 plus (y) such additional amounts that would not, after giving
pro forma effect to the incurrence thereof, cause the Consolidated Total
Leverage Ratio (as defined in the Second Lien Credit Agreement as in effect on
the Third Restatement Date) to exceed 6.00:1.00 and (B) any Indebtedness in
respect of the Second Lien Facility shall not have an earlier maturity date than
the Maturity Date or a decreased weighted average life than the Second Lien
Facility in effect on the Third Restatement Date and (ii) any other Indebtedness
outstanding on the Third Restatement Date and listed on Schedule 7.03 and, in
the case of the foregoing clause (ii), any Permitted Refinancing thereof;

 

(b)           Indebtedness of any Loan Party to any other Loan Party;

 



 -30-

 

 

(c)           purchase money Indebtedness of any Loan Party to finance the
acquisition of any personal property consisting solely of fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets (other than Intellectual
Property) or secured by a Lien on any such assets prior to the acquisition
thereof, and Permitted Refinancings thereof; provided however, that the
aggregate principal amount of Indebtedness permitted by this clause (c) shall
not exceed $10,000,000 at any time outstanding; provided further that, if
requested by the Agent, the Loan Parties shall use commercially reasonable
efforts to cause the holders of any such Indebtedness incurred to finance the
acquisition of assets containing information relating to Intellectual Property,
licensing arrangements or financial information to enter into an intercreditor
agreement with the Agent on terms reasonably satisfactory to the Agent;

 

(d)           Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by any Loan
Party (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder and any Synthetic Lease
Obligations); provided that, if requested by the Agent, the Loan Parties shall
use commercially reasonable efforts to cause the holders of such Indebtedness
and the lessors under any sale-leaseback transaction to enter into an access
agreement with respect to any Real Estate in which the Loan Parties maintain
information relating to Intellectual Property, licensing arrangements or
financial information, on terms reasonably satisfactory to the Agent;

 

(e)           contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business;

 

(f)           obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract; provided that
(i) such obligations are (or were) entered into by such Person (x) in connection
with any issuance of convertible bonds permitted to be incurred under another
clause of this definition of “Permitted Indebtedness” in the form of a
call-spread overlay or any variation thereof or (y) in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

 

(g)           Indebtedness of any Person that becomes a Subsidiary (other than
an Excluded Subsidiary) of a Loan Party in a Permitted Acquisition, which
Indebtedness is existing at the time such Person becomes a Subsidiary of a Loan
Party (other than Indebtedness incurred solely in contemplation of such Person’s
becoming a Subsidiary of a Loan Party);

 

(h)           the Obligations;

 

(i)            other unsecured Indebtedness or Indebtedness subordinated in
right of payment (on terms reasonably acceptable to the Agent) in an aggregate
principal amount not to exceed $250,000,000 at any time outstanding;

 



 -31-

 

 

(k)           other unsecured Indebtedness or Indebtedness subordinated in right
of payment (on terms reasonably acceptable to the Agent) not otherwise
specifically described herein so long as, after giving pro forma effect to the
incurrence of such Indebtedness and the consummation of any Permitted
Acquisition or the application of the proceeds thereof, as applicable, in
connection therewith, and (i) on a projected basis for the twelve (12) months
immediately following such Indebtedness and related Permitted Acquisition or
application of proceeds, as applicable, the ratio of Consolidated EBITDA
(calculated for such purpose to include the projected Consolidated EBITDA of the
entity or assets to be acquired in any applicable Permitted Acquisition) to Debt
Service Charges shall be no less than the ratio of Consolidated EBITDA to Debt
Service Charges as calculated prior to the incurrence of such Indebtedness and
the consummation of such Permitted Acquisition or application of proceeds, as
applicable, or, (ii) in the event that such ratio is less than the ratio
calculated prior to the incurrence or application of proceeds of such
Indebtedness, then the ratio of (A) Consolidated Total Indebtedness, less cash
on the balance sheet of the Borrower, to (B) Consolidated EBITDA, in each case
after giving pro forma effect to the incurrence of such Indebtedness and the
consummation of any applicable Permitted Acquisition or application of proceeds,
shall not be greater than 4.0:1.0;

 

(l)            Indebtedness consisting of unsecured guaranties by any Loan Party
of the Indebtedness and lease and other contractual obligations (including,
without limitation, guaranties of any license agreements entered into in the
ordinary course of business by a Loan Party), in each case, of any other Loan
Party, to the extent permitted under this Agreement;

 

(m)          Indebtedness arising from the honoring by any bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within five Business Days of its incurrence;

 

(n)           Indebtedness owed to any Person providing property, casualty,
liability or other insurance to any Loan Party, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the period in which such
Indebtedness is incurred and such Indebtedness is outstanding only for a period
not exceeding twelve months;

 

(o)          Indebtedness of any Loan Party which may be deemed to exist in
connection with agreements providing indemnification, deferred purchase price,
non-cash Earn-Out Obligations and cash Earn-Out Obligations in an amount not to
exceed $10,000,000 at any time outstanding so long as after giving effect
thereto the Loan Parties have cash on hand in an amount greater than $5,000,000,
purchase price adjustments and other similar obligations in connection with the
acquisition or disposition of assets in accordance with this Agreement, so long
as any such obligations are those of the Person making the respective
acquisition or sale, and are not guaranteed by any other Person except as
permitted by sub-clause (l) herein;

 

(p)           Indebtedness representing deferred compensation or similar
obligation to employees of Loan Parties incurred in the ordinary course of
business;

 

(q)           Indebtedness of any Loan Party in respect of letters of credit,
bank guarantees, supporting obligations bankers’ acceptances, performance bonds,
surety bonds, statutory bonds, appeal bonds, warehouse receipts or similar
instruments issued or created in the ordinary course of business, including with
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 days following the due date thereof; and

 



 -32-

 

 

(r)           Indebtedness of any Loan Party which may be deemed to exist in
connection with deferred purchase price, non-cash Earn-Out Obligations and cash
Earn-Out Obligations which may be payable in connection with the Brand
Management Acquisition, so long as any payments made on account of such
Indebtedness are made solely from proceeds received by the Loan Parties pursuant
to the definition of “Brand Management Acquisition”.

 

“Permitted Investments” means each of the following:

 

(a)           Investments in readily marketable obligations issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           Investments in commercial paper issued by any Person organized
under the Laws of any state of the United States of America and rated, at the
time such Investments are made, at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 180 days from the date of acquisition
thereof;

 

(c)           Investments in time deposits with, or insured certificates of
deposit or bankers’ acceptances of, any commercial bank that, at the time such
Investments are made, (i) (A) is a Lender or (B) is organized under the Laws of
the United States of America, any state thereof or the District of Columbia or
is the principal banking subsidiary of a bank holding company organized under
the Laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (b) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(d)           Investments in fully collateralized repurchase agreements with a
term of not more than thirty (30) days for securities described in clause (a)
above (without regard to the limitation on maturity contained in such clause)
and entered into with a financial institution satisfying the criteria described
in clause (c) above or with any primary dealer and having a market value at the
time that such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into;

 

(e)           Investments, classified in accordance with GAAP as current assets
of the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

 



 -33-

 

 

(f)           Investments existing on the Third Restatement Date set forth on
Schedule 7.02 or as otherwise disclosed to the Agent in writing on or prior to
the Third Restatement Date specifically with reference to this clause, but not
any additional Investment in respect thereof unless otherwise permitted
hereunder;

 

(g)           (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the Third Restatement Date, (ii)
additional Investments by any Loan Party and its Subsidiaries in Loan Parties,
(iii) Investments in Non-Guarantor Subsidiaries constituting (x) Investments
made with contributions of the Equity Interests of the Borrower and cash
proceeds of equity contributions to the Borrower made by the Borrower’s
shareholders, (y) non-monetary Investments consisting of the acquisition or
formation and ownership of the Equity Interests thereof to the extent permitted
pursuant to clause (m) hereof and (z) so long as (A) no Default or Event of
Default has occurred and is continuing or would result therefrom and (B) the
Loan Parties have cash on hand in an amount greater than $10,000,000 after
giving effect thereto and such additional Investments by any Loan Party in any
Non-Guarantor Subsidiary shall not exceed $10,000,000 in the aggregate at any
time, and (iv) additional Investments by Subsidiaries of the Loan Parties that
are not Loan Parties in other Subsidiaries that are not Loan Parties;

 

(h)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(i)           Guarantees constituting Permitted Indebtedness;

 

(j)           so long as no Default or Event of Default has occurred and is
continuing or would result from such Investment, Investments by any Loan Party
in Swap Contracts permitted hereunder;

 

(k)          Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(l)           advances to officers, directors and employees of the Loan Parties
in the ordinary course of business in an amount not to exceed $500,000 to any
individual at any time or in an aggregate amount not to exceed $2,000,000 at any
time outstanding;

 

(m)         Investments constituting Permitted Acquisitions;

 

(n)          Loan Parties may own the equity interests of their respective
Subsidiaries created or acquired in accordance with this Agreement (so long as
all amounts invested in such Subsidiaries are independently justified under
another clause of this definition);

 



 -34-

 

 

(o)          deposits made in the ordinary course of business to secure the
performance of leases or other obligations pursuant to Section 7.03;

 

(p)           purchases of assets in the ordinary course of business to the
extent not constituting a Permitted Acquisition;

 

(q)           Investments consisting of (x) transactions permitted under Section
7.03 and 7.05, (y) Restricted Payments permitted by Section 7.06 and (z)
repayments or other acquisitions of Indebtedness of any Loan Party not
prohibited by Section 7.07;

 

(r)           promissory notes and other non-cash consideration received in
connection with any asset sale permitted by Section 7.05;

 

(s)           advances in the form of a prepayment of expense to vendors,
suppliers and trade creditors consistent with their past practices, so long as
such expenses were incurred in the ordinary course of business; and

 

(t)           Investments by the Borrower and its Subsidiaries not otherwise
permitted under this definition of “Permitted Investments” in an aggregate
amount not to exceed $10,000,000; provided that, with respect to each Investment
made pursuant to this clause (t): (i) such Investment shall be in property that
is part of, or in lines of business that are, substantially the same lines of
business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course; (ii) any determination of the amount of
such Investment shall include all cash and noncash consideration paid by or on
behalf of the Borrower and its Subsidiaries in connection with such Investment;
(iii) (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.15, such compliance to be
determined on the basis of the financial information most recently delivered to
the Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such
Investment had been consummated as of the first day of the fiscal period covered
thereby; and (iv) if the Person which is the subject of such Investment will be
maintained as a Subsidiary (other than an Excluded Subsidiary) of a Loan Party,
or if the property acquired pursuant to such Investment will be transferred to a
Subsidiary (other than an Excluded Subsidiary) which is not then a Loan Party,
such Subsidiary shall have complied with the provisions of Section 6.11 and
Section 6.15 hereof to the extent applicable;

 

provided however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Control Event, no such Investments specified in
clauses (a) through (e) shall be permitted unless the Investment is a temporary
Investment pending expiration of an Interest Period for a LIBOR Rate Loan, the
proceeds of which Investment will be applied to the Obligations after the
expiration of such Interest Period, and such Investment is pledged to the Agent
as additional collateral for the Obligations pursuant to such agreements as may
be reasonably required by the Agent.

 



 -35-

 

 

“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:

 

(a)           is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or

 

(b)           is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation;

 

(c)           is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

(d)           together with all other Permitted Overadvances then outstanding,
shall not (i) exceed $10,000,000 at any time or (ii) unless a Liquidation is
occurring, remain outstanding for more than forty-five (45) consecutive Business
Days, unless in each case, the Required Lenders otherwise agree;

 

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Swing Line Loans, or (ii) result in any claim or liability against the Agent
(regardless of the amount of any Overadvance) for Unintentional Overadvances,
and such Unintentional Overadvances shall not reduce the amount of Permitted
Overadvances allowed hereunder; provided further, that in no event shall the
Agent make an Overadvance, if after giving effect thereto, the principal amount
of the Revolving Credit Extensions would exceed the Revolving Commitments (as in
effect prior to any termination of the Revolving Commitments pursuant to
Sections 2.05 or 8.02 hereof).

 

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced,
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of or prior to the scheduled
principal payments for the Indebtedness being Refinanced due prior to such
Maturity Date, (d) if the Indebtedness being Refinanced is subordinated in right
of payment to the Obligations under this Agreement, such Permitted Refinancing
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced, (e) no Permitted Refinancing shall
have direct or indirect obligors who were not also obligors of the Indebtedness
being Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced, (f) such Permitted Refinancing shall be otherwise on terms not
materially less favorable to the Credit Parties than those contained in the
documentation governing the Indebtedness being Refinanced, taken as a whole,
including, without limitation, with respect to financial and other covenants and
events of default, (g) the interest rate applicable to any such Permitted
Refinancing shall not exceed the then applicable market interest rate, (h) at
the time thereof, no Default or Event of Default shall have occurred and be
continuing, and (i) in the case of a Refinance of any Indebtedness permitted
pursuant to clause (a) of the definition of “Permitted Indebtedness”, the agent
and lenders party thereto agree in writing to be bound by the Second Lien
Intercreditor Agreement.

 



 -36-

 

 

“Permitted Tranche A-1 Term Loans Prepayment” means the prepayment or prepayment
of all or a portion of outstanding Tranche A-1 Term Loans made with proceeds
received from (a) an equity contribution made to the Borrower by its investors
or (b) a public or private issuance of the Equity Interests of the Borrower.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Pro Forma Transaction” means any (a) Investment that results in a Person
becoming a Subsidiary or constituting an acquisition of assets constituting a
business unit, line of business or division of another Person, (b) Acquisition,
(c) Disposition that results in a Subsidiary ceasing to be a Subsidiary or of a
business unit, line of business or division of the Borrower or any Subsidiary,
in each case whether by merger, consolidation, amalgamation or otherwise and (d)
other transaction that by the terms of this Agreement requires a financial ratio
or test to be determined on a “pro forma basis” or to be given “pro forma
effect”.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, at any time,
each Loan Party with total assets exceeding $10,000,000 or that qualifies at
such time as an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant” at
such time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Stock” means all Equity Interests other than Disqualified Stock.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto.

 

“Realizable Orderly Liquidation Value” means the sum of (a) one hundred percent
(100%) of the appraised orderly liquidation value of registered Trademarks of
the Loan Parties, (b) (i) prior to July 1, 2017, sixty percent (60%) of the
appraised orderly liquidation value of registered Trademarks of DVS and (ii) on
and after July 1, 2017, zero percent (0%) of the appraised orderly liquidation
value of registered Trademarks of DVS, and (c) sixty-two and one half percent
(62.5%) of the appraised orderly liquidation value of registered Trademarks of
With You, in each case based upon the most recent appraisal of such Trademarks
undertaken by the Agent pursuant to Section 6.10(b) with respect thereto.

 

“Recipient” means the Agent or any Lender.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower and its Subsidiaries as prescribed
by the Securities Laws.

 



 -37-

 

 

“Regulation S-X” means Regulation S-X of the General Rules and Regulations
promulgated by the SEC pursuant to the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Remaining Scheduled Payments” means, with respect to any repaid or prepaid
principal amount of the Tranche A-1 Term Loans, all payments of interest thereon
on such repaid or prepaid principal amount that would be due after the Tranche
A-1 Term Loans Settlement Date with respect to such repaid or prepaid principal
amount if no repayment or prepayment of such principal amount were made prior to
its scheduled due date; provided that for the purposes of determining the
Remaining Scheduled Payments of the Tranche A-1 Term Loans, it will be assumed
that such Loan became due on the twelve (12th) month anniversary of the Third
Restatement Date; provided further, that for purposes of determining the
interest rate with respect to the Remaining Scheduled Payments of the Tranche
A-1 Term Loans, the LIBOR Rate shall be determined based on an Interest Period
equal to one-half of the remaining full months from the Tranche A-1 Term Loans
Settlement Date until the expiration of such twelve (12) month anniversary
following the Third Restatement Date.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reports” has the meaning specified in Section 9.11.

 

“Required Lenders” means, as of any date of determination, Lenders holding, in
the aggregate, 51% or more of the aggregate outstanding principal amount of all
Loans; provided that, at any time when there are two or more Lenders, “Required
Lenders” shall mean at least two (2) Lenders holding, in the aggregate, 51% or
more of the aggregate outstanding principal amount of all Loans.

 

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder; or (b) with respect to
the solvency certificate required to be delivered under Section 4.01(a), the
chief financial officer, treasurer or assistant treasurer (or other officer
having substantially the same authority and responsibility) of the Borrower. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

 



 -38-

 

 

“Restricted Payment Conditions” means, at the time of determination with respect
to any specified Restricted Payment, that (a) no Default or Event of Default
then exists or would arise as a result of making of such Restricted Payment, (b)
after giving effect to such Restricted Payment, the Total Outstandings are not
greater than twenty-five (25%) percent of the appraised orderly liquidation
value of registered Trademarks of the Loan Parties, as determined pursuant to
the most recent appraisal conducted by or on behalf of the Agent with respect to
such registered Trademarks, and (c) the Consolidated Fixed Charge Coverage
Ratio, as calculated on a pro-forma basis for the twelve Fiscal Months preceding
such Restricted Payment, is equal to or greater than 1.0:1.0.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans and, in the case of LIBOR Rate Loans, having the same Interest Period made
by each of the Revolving Lenders pursuant to Section 2.01.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01, and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with Sections 2.05, 2.14
and 2.16 of this Agreement. As of the Third Restatement Date, the aggregate
amount of the Revolving Commitments is equal to $110,000,000.

 

“Revolving Commitment Fee” has the meaning specified in Section 2.08(a).

 

“Revolving Commitment Fee Percentage” means 0.375% per annum.

 

“Revolving Credit Extensions” mean each of the following: (a) a Revolving
Borrowing and (b) a Swing Line Loan.

 

“Revolving Credit Facility” means the facility established pursuant to this
Agreement for the making of Revolving Credit Extensions.

 

“Revolving Credit Facility Applicable Percentage” means with respect to any
Revolving Lender at any time, the percentage (carried out to the ninth decimal
place) of the aggregate Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment at such time. If the commitment of each Revolving
Lender to make Revolving Loans has been terminated pursuant to Section 2.05 or
Section 8.02 or if the Revolving Commitments have expired, then the Revolving
Credit Facility Applicable Percentage of each Revolving Lender shall be
determined based on the Revolving Credit Facility Applicable Percentage of such
Revolving Lender most recently in effect, giving effect to any subsequent
assignments.

 

“Revolving Lender” means each Lender with a Revolving Commitment.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 



 -39-

 

 

“Revolving Loan Cap” means, at any time of determination, the lesser of (a) the
aggregate Revolving Commitments or (b) (x) the LTV Percentage of the Realizable
Orderly Liquidation Value of the Loan Parties, minus (y) the sum of (A)
$133,000,000 plus (B) any additional amounts advanced as an additional Tranche A
Term Loan pursuant to Sections 2.14 or 6.17 hereof.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SBG Holdings” has the meaning specified in the introductory paragraph hereto.

 

“SBG Universe” means SBG Universe Brands, LLC, a Delaware limited liability
company.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Agent” means Wilmington Trust, National Association, in its
capacity as administrative agent and collateral agent for the lenders under the
Second Lien Credit Agreement, together with any successor agent.

 

“Second Lien Credit Agreement” shall mean that certain Third Amended and
Restated Credit Agreement dated as of the Third Restatement Date by and among
the Borrower, the Guarantors party thereto, Wilmington Trust, National
Association, as administrative agent and collateral agent thereunder, and the
lenders party thereto, as the same may be amended, restated, supplemented or
otherwise modified, and any refinancings, refundings, renewals or extensions
thereof permitted hereunder.

 

“Second Lien Facility” has the meaning specified in clause (a)(i) of the
definition of “Permitted Indebtedness”.

 

“Second Lien Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement, dated as December 4, 2015, among the Agent and the
Second Lien Agent, as amended pursuant to that certain First Amendment to
Amended and Restated Intercreditor Agreement dated as of the Third Restatement
Date, and as the same may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms.

 

“Second Lien Loan Documents” means any and all documents executed in connection
with the Second Lien Facility.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” means the Amended and Restated Security Agreement dated as
of August 15, 2014 among the Loan Parties and the Agent.

 



 -40-

 

 

“Security Documents” means the Security Agreement, the Copyright Security
Agreement, the Patent Security Agreement, the Trademark Security Agreement, the
Blocked Account Agreements, any joinder agreement, supplement and reaffirmation
in connection with any of the foregoing, and each other security agreement or
other instrument or document executed and delivered to the Agent pursuant to
this Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.

 

“Settlement Date” has the meaning given to such term in Section 2.13(a).

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Simpson Acquisition Agreement” means that certain Purchase Agreement dated as
of April 1, 2015 by and among, among others, Sequential Brands Group, Inc., a
Delaware corporation, as the Buyer (as defined therein), With You, Inc., a
California corporation and Corny Dog, Inc., a California corporation, as the
Sellers (as defined therein).

 

“Simpson Acquisition” means the acquisition of 62.5% of the membership interest
of With You by the Borrower pursuant to the Simpson Acquisition Agreement.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, and (d) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or transaction, for which such Person’s
properties and assets would constitute unreasonably small capital after giving
due consideration to the prevailing practices in the industry in which such
Person is engaged. The amount of all guarantees at any time shall be computed as
the amount that, in light of all the facts and circumstances existing at the
time, can reasonably be expected to become an actual or matured liability.

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (as determined prior to
giving effect to Section 10.25).

 

“Specified Representations” means the representations and warranties contained
in Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(d), 5.04, 5.14, 5.18, (subject
to the limitations set forth in the proviso to Section 4.01(a)(ix)), 5.19, 10.17
(solely as to the second sentence therein) and 10.18 of this Agreement).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 



 -41-

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party, but shall exclude Excluded
Subsidiaries.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.03.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.03(a).

 



 -42-

 

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Commitments. A permanent reduction of the Revolving
Commitments shall not require a corresponding pro rata reduction in the Swing
Line Sublimit; provided however, that if the Revolving Commitments are reduced
to an amount less than the Swing Line Sublimit, then the Swing Line Sublimit
shall be reduced to an amount equal to (or, at Borrower’s option, less than) the
Revolving Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) in accordance with Article VIII, (c) the date on which the
Revolving Commitments are terminated (or deemed terminated) in accordance with
Article VIII, or (d) the date on which the Borrower prepays the Loans in full
and terminates this Agreement in accordance with Section 2.04(a).

 

“Term Lenders” means, collectively, each Tranche A Term Lender and each Tranche
A-1 Term Lender.

 

“Term Loan Early Termination Fee” has the meaning specified in Section 2.08(c).

 

“Term Loans” means, collectively the Tranche A Term Loan and the Tranche A-1
Term Loan.

 

“Term Loan Commitments” means, collectively, the Tranche A Term Loan Commitments
and the Tranche A-1 Term Loan Commitments.

 

“Third Restatement Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Tranche A Term Lender” means each Lender that has a Tranche A Term Loan
Commitment or holds a portion of the Tranche A Term Loan.

 

“Tranche A Term Loan” has the meaning specified in Section 2.01.

 



 -43-

 

 

“Tranche A Term Loan Applicable Percentage” means with respect to any Tranche A
Term Lender at any time, the percentage (carried out to the ninth decimal place)
of the outstanding amount of the Tranche A Term Loan held by such Term Lender.

 

“Tranche A Term Loan Commitment” means, as to each Tranche A Term Lender, its
obligation to make the Tranche A Term Loan on the Third Restatement Date in an
aggregate principal amount equal to the amount set forth opposite such Tranche A
Term Lender’s name on Schedule 2.01. As of the Third Restatement Date, the
aggregate amount of the Tranche A Term Loan Commitments is equal to
$133,000,000.

 

“Tranche A-1 Term Lender” means each Lender that has a Tranche A-1 Term Loan
Commitment or holds a portion of the Tranche A-1 Term Loan.

 

“Tranche A-1 Term Loan” has the meaning specified in Section 2.01.

 

“Tranche A-1 Term Loan Applicable Percentage” means with respect to any Tranche
A-1 Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the outstanding amount of the Tranche A-1 Term Loan held by such Term
Lender.

 

“Tranche A-1 Term Loan Commitment” means, as to each Tranche A-1 Term Lender,
its obligation to make the Tranche A-1 Term Loan on the Third Restatement Date
in an aggregate principal amount equal to the amount set forth opposite such
Tranche A-1 Term Lender’s name on Schedule 2.01. As of the Third Restatement
Date, the aggregate amount of the Tranche A-1 Term Loan Commitments is equal to
$44,500,000.

 

“Tranche A-1 Term Loan Early Repayment Fee” has the meaning specified in Section
2.08(b).

 

“Tranche A-1 Term Loans Settlement Date” means, with respect to the any repaid
or prepaid principal amount of the Tranche A-1 Term Loans, the date on which
such repaid or prepaid principal amount pursuant to Section 2.04(a).

 

“Total Outstandings” means the sum of the then outstanding principal amount of
the Term Loans and the Total Revolving Outstandings.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and Swing Line Loans.

 

“Trademark” has the meaning specified in the Security Agreement.

 

“Trademark Security Agreement” means the Grant of Security Interest in United
States Trademarks dated as of the Original Closing Date among certain Loan
Parties and the Agent.

 

“Trading with the Enemy Act” has the meaning specified in Section 10.18.

 

“Type” means, with respect to the portion of any Loan outstanding, its character
as a Base Rate Loan or a LIBOR Rate Loan.

 



 -44-

 

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning specified in Article 9;
provided further that, if by reason of mandatory provisions of Law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

“UFCA” has the meaning specified in Section 10.21(d).

 

“UFTA” has the meaning specified in Section 10.21(d).

 

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the appraised
value of Intellectual Property of the Loan Parties.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“With You” means With You LLC, a Delaware limited liability company.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any Law or
regulation shall include all rules, regulations and orders thereunder and all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 



 -45-

 

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(d)           Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in Dollars in full in cash or immediately available funds (or, in the
case of contingent reimbursement obligations with respect to Bank Products
(other than Swap Contracts), providing cash collateralization) of all of the
Obligations (including the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Swap Contracts) other than (i) unasserted contingent
indemnification Obligations, (ii) any Obligations relating to Bank Products
(including Swap Contracts) that, at such time, are allowed by the applicable
Bank Product provider to remain outstanding without being required to be repaid
or cash collateralized, and (iii) any Obligations relating to Cash Management
Services that, at such time, are allowed by the applicable provider of such Cash
Management Services to remain outstanding without being required to be repaid.

 

1.03        Accounting Terms

 

(a)           Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)           Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

 



 -46-

 

 

1.04        Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        Pro Forma Calculations.

 

(a)           Notwithstanding anything to the contrary herein, the Consolidated
First Lien Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio shall
be calculated in the manner prescribed by this Section 1.06.

 

(b)           For purposes of calculating the Consolidated First Lien Leverage
Ratio and the Consolidated Fixed Charge Coverage Ratio, Pro Forma Transactions
(and the incurrence or repayment of any Indebtedness in connection therewith)
that have been consummated (i) during the most recent Fiscal Quarter of the
Borrower or (ii) subsequent to such Fiscal Quarter and prior to, or
simultaneously with, the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Pro Forma
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Pro Forma
Transaction) had occurred on the first day of such Fiscal Quarter.

 

(c)           If pro forma effect is to be given to a Pro Forma Transaction, the
pro forma calculations shall be made in good faith by a financial or accounting
Responsible Officer of the Borrower and include only those adjustments that
would be permitted or required by Regulation S-X together with those adjustments
that (i) have been certified by such Responsible Officer of the Borrower as
having been prepared in good faith based upon reasonable assumptions and (ii)
are (x) directly attributable to the Pro Forma Transactions with respect to
which such adjustments are to be made, (y) expected to have a continuing impact
on the Loan Parties and (z) factually supportable and reasonably identifiable.

 

(d)           In the event that the Borrower or any Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Consolidated First Lien Leverage Ratio and the Consolidated Fixed Charge
Coverage Ratio (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital purposes)
subsequent to the end of the most recent Fiscal Quarter of the Borrower and
prior to, or simultaneously with, the event for which the calculation of any
such ratio is made, then such ratio shall be calculated after giving pro forma
effect to such incurrence or repayment of Indebtedness, to the extent required,
as if the same had occurred on the last day of such Fiscal Quarter.

 



 -47-

 

 

ARTICLE II
THE COMMITMENTS AND LOANS

 

2.01        Loans. (a)          Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Revolving Lender’s Revolving
Commitment, or (y) such Lender’s Revolving Credit Facility Applicable Percentage
of the Revolving Loan Cap; subject in each case to the following limitations:

 

(i)           after giving effect to any Revolving Borrowing, the Total
Revolving Outstandings shall not exceed the Revolving Loan Cap, and

 

(ii)          after giving effect to any Revolving Borrowing, the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender, plus such
Revolving Lender’s Revolving Credit Facility Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment.

 

Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(a), prepay under Section 2.04, and reborrow under this Section
2.01(a).

 

(b)           Subject to the terms and conditions set forth herein, each Tranche
A Term Lender severally agrees to make a loan (collectively, the “Tranche A Term
Loan”) to the Borrower on the Third Restatement Date in an aggregate principal
amount equal to such Tranche A Term Lender’s Tranche A Term Loan Commitment in
immediately available funds in accordance with instructions provided by the
Borrower. The aggregate amount of the Tranche A Term Loan shall not exceed the
aggregate Tranche A Term Loan Commitments.

 

(c)           Subject to the terms and conditions set forth herein, each Tranche
A-1 Term Lender severally agrees to make a loan (collectively, the “Tranche A-1
Term Loan”) to the Borrower on the Third Restatement Date in an aggregate
principal amount equal to such Tranche A-1 Term Lender’s Tranche A-1 Term Loan
Commitment in immediately available funds in accordance with instructions
provided by the Borrower. The aggregate amount of the Tranche A-1 Term Loan
shall not exceed the lesser of (x) the aggregate Tranche A-1 Term Loan
Commitments and (y) ten (10%) percent of the Realizable Orderly Liquidation
Value of the Loan Parties.

 

2.02       Borrowings and Continuations of Loans.

 

(a)           Subject to Sections 3.02 and 3.03 hereof, each Revolving Loan
(other than Swing Line Loans) made hereunder shall be a LIBOR Rate Loan subject
to and in accordance with this Section 2.02. All Swing Line Loans made hereunder
shall be only Base Rate Loans.

 



 -48-

 

 

(b)           Each Revolving Borrowing and each continuation of LIBOR Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Agent, which may be
given by telephone. Each such notice must be received by the Agent not later
than 11:00 a.m. three Business Days prior to the requested date of any Revolving
Borrowing or continuation of LIBOR Rate Loans. Each telephonic notice by the
Borrower pursuant to this Section 2.02(b) must be confirmed promptly by delivery
to the Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Revolving Borrowing or continuation of
LIBOR Rate Loans shall be in a principal amount of $5,000,000. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Revolving Borrowing or a continuation of LIBOR Rate Loans, (ii) the
requested date of the Revolving Borrowing or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed or continued, and (iv) the duration of the Interest Period with respect
thereto. If the Borrower fails to specify an Interest Period in any such Loan
Notice, it will be deemed to have specified an Interest Period of one month.

 

(c)           Following receipt of a Loan Notice, the Agent shall promptly
notify each Revolving Lender of the amount of its Revolving Credit Facility
Applicable Percentage of the applicable Revolving Loans. In the case of a
Revolving Borrowing, each Revolving Lender shall make the amount of its
Revolving Loan available to the Agent in immediately available funds at the
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02, the Agent shall make all funds so received available to the
Borrower in like funds as received by the Agent either by (i) crediting the
account of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Agent by the Borrower.

 

(d)           The Agent, without the request of the Borrower, may advance any
interest, fee, service charge (including direct wire fees), expenses, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby. The Agent shall advise
the Borrower of any such advance or charge promptly after the making thereof.
Such action on the part of the Agent shall not constitute a waiver of the
Agent’s rights and the Borrower’s obligations under Section 2.04. Any amount
which is added to the principal balance of the Loan Account as provided in this
Section 2.02(d) shall bear interest at the interest rate then and thereafter
applicable to Revolving Loans.

 

(e)           The Agent shall promptly notify the Borrower and the Lenders of
the interest rate applicable to any Interest Period for LIBOR Rate Loans upon
determination of such interest rate.

 

(f)           After giving effect to all Revolving Borrowings and all
continuations of Revolving Loans, there shall not be more than six (6) Interest
Periods in effect with respect to LIBOR Rate Loans.

 

(g)           The Agent, the Revolving Lenders and the Swing Line Lender shall
have no obligation to make any Revolving Loan or Swing Line Loan if an
Overadvance would result. The Agent may, in its discretion, make Permitted
Overadvances without the consent of the Borrower, the Lenders or the Swing Line
Lender and the Borrower and each Lender shall be bound thereby. Any Permitted
Overadvance may, but shall not be required to, constitute a Swing Line Loan. A
Permitted Overadvance is for the account of the Borrower and an Obligation and
shall be repaid by the Borrower in accordance with the provisions of Section
2.04. The making of any such Permitted Overadvance on any one occasion shall not
obligate the Agent or any Lender to make or permit any Permitted Overadvance on
any other occasion or to permit such Permitted Overadvances to remain
outstanding. The making by the Agent of a Permitted Overadvance shall not modify
or abrogate any of the provisions of Section 2.03 regarding the Revolving
Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Agent shall have no liability for, and no Loan Party or Credit Party
shall have the right to, or shall, bring any claim of any kind whatsoever
against the Agent with respect to Unintentional Overadvances regardless of the
amount of any such Overadvance(s).

 



 -49-

 

 

2.03       Swing Line Loans.

 

(a)           The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender may, in its sole discretion, in reliance upon the
agreements of the other Revolving Lenders set forth in this Section 2.03, to
make loans (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Revolving Credit Facility Applicable Percentage of the Outstanding Amount of
Revolving Loans of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Revolving Commitment; provided however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed Revolving Loan Cap, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender at such time, plus such Revolving
Lender’s Revolving Credit Facility Applicable Percentage of the Outstanding
Amount of all Swing Line Loans at such time shall not exceed such Lender’s
Revolving Commitment; provided further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan;
provided further that the Swing Line Lender shall not be obligated to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.03,
prepay under Section 2.04, and reborrow under this Section 2.03. Each Swing Line
Loan shall bear interest only at the Base Rate. Immediately upon the making of a
Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Revolving Credit Facility Applicable Percentage
multiplied by the amount of such Swing Line Loan. The Swing Line Lender shall
have all of the benefits and immunities (A) provided to the Agent in Article IX
with respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with Swing Line Loans made by it or proposed to be made by it as if
the term “Agent” as used in Article IX included the Swing Line Lender with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the Swing Line Lender.

 

(b)           Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which
may be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Agent (by telephone or in writing) that
the Agent has also received such Swing Line Loan Notice and, if not, the Swing
Line Lender will notify the Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Agent at the request of the Required Lenders prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the provisos to the first sentence of Section 2.03(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender may, not later than 4:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower either by (i) crediting the account of the Borrower on the books of
Bank of America with the amount of such funds or (ii) wire transferring such
funds, in each case in accordance with instructions provided to the Swing Line
Lender by the Borrower.

 



 -50-

 

 

(c)           Refinancing of Swing Line Loans.

 

(i)           In addition to settlements required under Section 2.13 hereof, the
Swing Line Lender at any time in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Lender make a Revolving
Loan in an amount equal to such Revolving Lender's Revolving Credit Facility
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Revolving Loans, but subject to the unutilized portion
of the Revolving Loan Cap and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Agent. Each Revolving Lender
shall make an amount equal to its Revolving Credit Facility Applicable
Percentage of the amount specified in such Loan Notice available to the Agent in
immediately available funds for the account of the Swing Line Lender at the
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.03(c)(ii), each Revolving Lender that so
makes funds available shall be deemed to have made a Revolving Loan to the
Borrower in such amount. The Agent shall remit the funds so received to the
Swing Line Lender.

 

(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Borrowing in accordance with Section 2.03(c)(i), the request for
Revolving Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Agent for the account of the Swing Line Lender
pursuant to Section 2.03(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)         If any Revolving Lender fails to make available to the Agent for
the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Loan included in the relevant Revolving Borrowing
or funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 



 -51-

 

 

(iv)           Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.03(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)          Repayment of Participations.

 

(i)           At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender, or the Agent
on behalf of the Swing Line Lender, receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute such payment to the Agent
and the Agent shall distribute to each such Revolving Lender its Revolving
Credit Facility Applicable Percentage of such payment (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Revolving Lender’s risk participation was funded) in the same funds as
those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender, or the Agent on
behalf of the Swing Line Lender, in respect of principal or interest on any
Swing Line Loan is required to be returned by the Swing Line Lender under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the Swing Line Lender in its discretion), each
Revolving Lender shall pay to the Swing Line Lender its Revolving Credit
Facility Applicable Percentage thereof on demand of the Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Lender funds its Revolving Loan or risk
participation pursuant to this Section 2.03 to refinance such Revolving Lender’s
Revolving Credit Facility Applicable Percentage of any Swing Line Loan, interest
in respect of such Revolving Credit Facility Applicable Percentage shall be
solely for the account of the Swing Line Lender.

 



 -52-

 

 

(f)           Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.04       Prepayments.

 

(a)           (i)           The Borrower may, upon irrevocable notice from the
Borrower to the Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty (other than as set forth in
Section 2.08(b) and (c) hereof); provided that (x) such notice must be received
by the Agent not later than 11:00 a.m. (A) three Business Days prior to any date
of prepayment of LIBOR Rate Loans and (B) on the date of prepayment of Base Rate
Loans; (y) any prepayment of LIBOR Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; or, if less, the
entire principal amount thereof then outstanding or such lesser amount as is
acceptable to the Agent; and (z) no portion of the Tranche A-1 Term Loan shall
be prepaid unless and until the Tranche A Term Loan and all outstanding
Revolving Loans have been paid in full; provided further, that any prepayment of
the Tranche A-1 Term Loans made on or prior to the first anniversary of the
Third Restatement Date shall be subject to Section 2.08(b). Each such notice
shall specify the date and amount of such prepayment, whether the Tranche A Term
Loan, Tranche A-1 Term Loan or Revolving Loans are to be prepaid, and the
Type(s) of Loans to be prepaid and, if LIBOR Rate Loans, the Interest Period(s)
of such Loans. The Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, except that, to the extent delivered in
connection with a full or partial refinancing of the Obligations, such notice
shall not be irrevocable until such refinancing is closed and funded. Any
prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.12, each such prepayment shall be applied to
the Revolving Loans of, or portion of the Tranche A Term Loan or Tranche A-1
Term Loan, as applicable, held by, as applicable, the Lenders in accordance with
their respective Applicable Percentages.

 

(ii)          The Borrower may, upon irrevocable notice from the Borrower to the
Swing Line Lender (with a copy to the Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that such notice must be received by the Swing Line Lender and
the Agent not later than 1:00 p.m. on the date of the prepayment. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein, except that, to the extent delivered in connection with a full or
partial refinancing of the Obligations, such notice shall not be irrevocable
until such refinancing is closed and funded.

 

(b)           In connection with any Disposition of any Intellectual Property or
related assets of the Borrower or its Subsidiaries, the Borrower shall prepay
the Loans in an amount equal to the LTV Percentage of the orderly liquidation
value of such assets as determined by the most recent appraisal of such
Intellectual Property or related assets undertaken by the Agent with respect
thereto; provided that if an Event of Default has occurred and is continuing,
the Borrower shall prepay the Loans in an amount equal to 100% of the orderly
liquidation value of such assets as determined by the most recent appraisal of
such Intellectual Property or related assets undertaken by the Agent with
respect thereto.

 



 -53-

 

 

(c)           In connection with (i) any Disposition of any Collateral (other
than Permitted Dispositions of the type referred to in clauses (d), (e) and (f)
of the definition thereof and other than with respect to Dispositions of
Intellectual Property as set forth in clause (b) above), the Borrower shall
prepay the Loans in an amount equal to 100% of the Net Proceeds from the
Disposition of such Collateral; provided however, that the Borrower shall have
the right to reinvest such Net Proceeds, if such Net Proceeds are reinvested (or
committed to be reinvested) or used to consummate an Acquisition of the type
described in clause (ii)(a) of the definition of “Permitted Acquisition”, in
each case, within 365 days and, if so committed to be reinvested or to
consummate such Permitted Acquisition, so long as such reinvestment or Permitted
Acquisition is actually completed within 180 days thereafter and (ii) subject to
the provisions of Section 2.04(g) below, the receipt of proceeds of any MSLO Key
Man Policy, the Borrower shall prepay the Loans in an amount equal to 100% of
the Net Proceeds from such receipt.

 

(d)           If at any time the outstanding principal amount of the Tranche A-1
Term Loan is greater than ten (10%) percent of the Realizable Orderly
Liquidation Value, the Borrower shall (i) so long as the Obligations have not
been accelerated pursuant to Section 8.02 prepay the Obligations in the amount
of such excess as set forth in clause (f) below, and (ii) at any time when the
Obligations have been accelerated pursuant to Section 8.02, prepay the
Obligations as set forth in Section 8.03.

 

(e)           The Borrower shall prepay the Loans to the extent required
pursuant to the provisions of Section 6.12 hereof.

 

(f)           Prepayments made to the Tranche A Term Loan pursuant to this
Section 2.04 shall be applied, ratably, to the remaining scheduled installments
of principal in respect of the Tranche A Term Loan in the inverse order of
maturity. Prepayments made to the Tranche A-1 Term Loan pursuant to this Section
2.04 shall be applied, ratably, to the remaining scheduled installments of
principal in respect of the Tranche A-1 Term Loan in the inverse order of
maturity. Prepayments made pursuant to Section 2.04(b), and (c)(i) above, shall
be applied, first, ratably, to the Tranche A Term Loan, second, to any
outstanding Swing Line Loans, third, ratably, to the outstanding Revolving
Loans, and fourth, ratably, to the Tranche A-1 Term Loan. At any time that any
portion of the Tranche A-1 Loan is outstanding, repayments made pursuant to
Section 2.04(c)(ii) above, shall be applied, first, ratably, to the Tranche A
Term Loan in an amount equal to the lesser of (x) the aggregate amount of the
Tranche A Term Loan outstanding and (y) $20,000,000, second, ratably, to the
Tranche A-1 Term Loan in an amount equal to the lesser of (x) the aggregate
amount of the Tranche A-1 Term Loan outstanding and (y) $20,000,000, third, to
the Second Lien Facility in accordance with the provisions of Section 2.04(g)(i)
below, fourth, ratably, to any portion of the Tranche A Term Loan not repaid
pursuant to first above, fifth, ratably, to any portion of the Tranche A-1 Term
Loan not repaid pursuant to second above, sixth, to any outstanding Swing Line
Loans, and seventh, ratably, to the outstanding Revolving Loans. At any time
that the Tranche A-1 Loan has been repaid in full and no portion thereof is
outstanding, repayments made pursuant to Section 2.04(c)(ii) above, shall be
applied, first, ratably, to the Tranche A Term Loan in an amount equal to the
lesser of (x) the aggregate amount of the Tranche A Term Loan outstanding and
(y) $35,000,000, second, to the Second Lien Facility in accordance with the
provisions of Section 2.04(g)(ii) below, third, ratably, to any portion of the
Tranche A Term Loan not repaid pursuant to first above, fourth, to any
outstanding Swing Line Loans, and fifth, ratably, to the outstanding Revolving
Loans. Prepayments made pursuant to Section 2.04(a)(ii) and (e) above, shall be
applied, first, to any outstanding Swing Line Loans, second, ratably, to the
outstanding Revolving Loans, third, solely after the occurrence and during the
continuance of an Event of Default, ratably, to the Tranche A Term Loan, and
fourth, solely, after the occurrence and during the continuance of an Event of
Default, ratably, to the Tranche A-1 Term Loan. Prepayments made pursuant to
Section 2.04(d) above, shall be applied, ratably, to the Tranche A-1 Term Loan.

 



 -54-

 

 

(g)           If at the time that any prepayment would be required hereunder
pursuant to the provisions of Section 2.04(c)(ii) above, the Borrower is
required, pursuant to the terms of the Second Lien Credit Agreement, to prepay
or offer to prepay the Second Lien Facility with the Net Proceeds of any MSLO
Key Man Policy, then the Borrower may:

 

(i)           at any time that any portion of the Tranche A-1 Loan is
outstanding, upon the repayment of the Tranche A Term Loan in an amount equal to
the lesser of (x) the aggregate amount of the Tranche A Term Loan outstanding
and (y) $20,000,000, and the repayment of the Tranche A-1 Term Loan in an amount
equal to the lesser of (x) the aggregate amount of the Tranche A-1 Term Loan
outstanding and (y) $20,000,000, in each case in accordance with the provisions
of Section 2.04(f) above, apply an amount not to exceed $10,000,000 to the
prepayment of the Second Lien Facility; and

 

(ii)           at any time that the Tranche A-1 Loan has been repaid in full and
no portion thereof is outstanding, upon the repayment of the Tranche A Term Loan
in an amount equal to the lesser of (x) the aggregate amount of the Tranche A
Term Loan outstanding and (y) $35,000,000 in accordance with the provisions of
Section 2.04(f) above, apply an amount not to exceed $15,000,000 to the
prepayment of the Second Lien Facility.

 

2.05       Termination or Reduction of Revolving Commitments

 

(a)           The Borrower may, upon irrevocable notice from the Borrower to the
Agent, terminate the Revolving Commitments or from time to time permanently
reduce the Revolving Commitments; provided that (i) any such notice shall be
received by the Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Revolving
Commitments.

 

(b)           After giving effect to any reduction of the Revolving Commitments,
the Swing Line Sublimit shall be automatically reduced, if necessary, so that
the Swing Line Sublimit in no case exceeds the Revolving Commitments.

 

(c)           The Agent will promptly notify the Revolving Lenders of any
termination or reduction of the Swing Line Sublimit or the Revolving Commitments
under this Section 2.05. Upon any reduction of the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Revolving Credit Facility Applicable Percentage of such reduction amount. If, as
a result of such termination or reduction, the Revolving Loans or the Swing Line
Loans hereunder would exceed the Revolving Commitments or the Swing Line
Sublimit, as applicable, the Borrower shall contemporaneously with such
reduction or termination, pay the Agent an amount equal to such excess.

 



 -55-

 

 

2.06       Repayment of Obligations.

 

(a)           In addition to the mandatory prepayment provisions set forth in
Section 2.05 above, the Borrower shall repay the Tranche A Term Loan in an
amount equal to, on the day that is not less than one (1) Business Day prior to
March 31, June 30, September 30 and December 31 of each year, commencing
September 30, 2016, $5,000,000 until such time as the Tranche A Term Loan is
paid in full; provided however, that in the event, a Default or Event of Default
shall exist at the time of, or would result from the making of, such prepayment
of the Tranche A Term Loan, then such prepayment shall be made on March 31, June
30, September 30 and December 31 of each year. Once repaid or prepaid, no
portion of the Tranche A Term Loan may be reborrowed.

 

(b)           In addition to the mandatory prepayment provisions set forth in
Section 2.05 above, the Borrower shall, upon payment in full of the Tranche A
Term Loan, repay the Tranche A-1 Term Loan in an amount equal to, on the day
that is not less than one (1) Business Day prior to March 31, June 30, September
30 and December 31 of each year, commencing September 30, 2016, $5,000,000;
provided however, that in the event, a Default or Event of Default shall exist
at the time of, or would result from the making of, such prepayment of the
Tranche A-1 Term Loan, then such prepayment shall be made on March 31, June 30,
September 30 and December 31 of each year. Once repaid or prepaid, no portion of
the Tranche A-1 Term Loan may be reborrowed.

 

(c)           Except as provided in Section 1.02(d), the Borrower shall repay to
the Agent, for the account of the Lenders, on the Termination Date the aggregate
principal amount of Loans and other Obligations outstanding on such date.

 

2.07       Interest.

 

(a)           Subject to the provisions of Section 2.07(b) below, (i) each LIBOR
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Adjusted LIBOR Rate for
such Interest Period plus the Applicable Margin for LIBOR Rate Loans; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin for Base Rate Loans; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans.

 

(b)           If any Event of Default exists, all outstanding Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate and thereafter such Obligations shall bear interest at
the Default Rate to the fullest extent permitted by Law. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand.

 

(c)           Except as provided in Section 2.07(b), interest on each Loan shall
be due and payable in arrears on each Interest Payment Date applicable thereto
and at such other times as may be specified herein. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

 



 -56-

 

 

2.08       Fees

 

(a)           Revolving Commitment Fee. The Borrower shall pay to the Agent for
the account of each Revolving Lender in accordance with its Revolving Credit
Facility Applicable Percentage, a commitment fee (the “Revolving Commitment
Fee”) equal to the Revolving Commitment Fee Percentage multiplied by the actual
daily amount by which the aggregate Revolving Commitments exceed the Total
Revolving Outstandings excluding outstanding Swing Line Loans (subject to
adjustment as provided in Section 2.13) during the immediately preceding
quarter. The Revolving Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Third Restatement Date,
and on the last day of the Availability Period.

 

(b)           Tranche A-1 Term Loans Early Repayment Fee. In the event that the
Borrower repays or prepays all or a portion of the Tranche A-1 Term Loans
pursuant to Section 2.04(a) on or prior to the first anniversary of the Third
Restatement Date and such repayment or prepayment does not constitute a
Permitted Tranche A-1 Term Loans Prepayment, then the Borrower shall pay to the
Agent, for the ratable benefit of the Tranche A-1 Term Lenders, a fee (the
“Tranche A-1 Term Loan Early Repayment Fee”) equal to the Make-Whole Amount on
such repaid or prepaid Tranche A-1 Term Loans. All parties to this Agreement
agree and acknowledge that the Tranche A-1 Term Lenders will have suffered
damages on account of the early termination of this Agreement and that, in view
of the difficulty in ascertaining the amount of such damages, the Tranche A-1
Term Loan Early Repayment Fee constitutes reasonable compensation and liquidated
damages to compensate the Tranche A-1 Term Lenders on account thereof.

 

(c)           Term Loans Early Termination Fee. In the event that the
Termination Date occurs prior to the first anniversary of the Third Restatement
Date pursuant to clause (iv) of the definition of “Termination Date” in
connection with a refinancing of the Term Loans for which Bank of America is not
the administrative agent, then the Borrower shall pay to the Agent, for the
ratable benefit of the Term Lenders, a fee (the “Term Loan Early Termination
Fee”) equal to one (1%) percent of the Term Loans then outstanding. All parties
to this Agreement agree and acknowledge that the Term Lenders will have suffered
damages on account of the early termination of this Agreement and that, in view
of the difficulty in ascertaining the amount of such damages, the Term Loan
Early Termination Fee constitutes reasonable compensation and liquidated damages
to compensate the Term Lenders on account thereof.

 

(d)           Other Fees. The Borrower shall pay to the Agent for its own
account fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

2.09       Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid. Each determination by the Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 



 -57-

 

 

2.10       Evidence of Debt.

 

(a)           The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by the Agent (the “Loan Account”) in the ordinary
course of business. In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, and each payment of interest, fees and other amounts due in connection
with the Obligations due to such Lender. The accounts or records maintained by
the Agent and each Lender shall be conclusive absent manifest error of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Agent, the Borrower shall execute and
deliver to such Lender (through the Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrower will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

 

(b)           In addition to the accounts and records referred to in Section
2.10(a), each Revolving Lender and the Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Revolving Lender of participations in Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Revolving Lender in respect of such matters, the
accounts and records of the Agent shall control in the absence of manifest
error.

 

2.11       Payments Generally; Agent’s Clawback.

 

(a)           General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Agent, for the account of the respective
Lenders to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Agent will, subject to Section 2.13 hereof, promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Agent after 2:00 p.m.
shall, at the option of the Agent, be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day (other than with
respect to payment of a LIBOR Rate Loan), and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 



 -58-

 

 

(b)           Funding by Revolving Lenders; Presumption by Agent. Unless the
Agent shall have received notice from a Revolving Lender prior to (A) the
proposed date of any Revolving Borrowing of LIBOR Rate Loans, or (B) the date
that such Revolving Lender’s participation in a Swing Line Loan is required to
be funded, that such Revolving Lender will not make available to the Agent such
Revolving Lender’s share of such Revolving Borrowing or participation, the Agent
may assume that such Revolving Lender has made such share available on such date
in accordance with Section 2.02 or Section 2.03 as applicable, and may, in
reliance upon such assumption, make available to the Borrower or the Swing Line
Lender, as applicable, a corresponding amount. In such event, if a Revolving
Lender has not in fact made its share of the applicable Revolving Borrowing or
participation available to the Agent, then the applicable Revolving Lender and
the Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at (A) in the case
of a payment to be made by such Revolving Lender, the greater of the Federal
Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation plus any administrative processing or
similar fees customarily charged by the Agent in connection with the foregoing,
and (B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Revolving Lender shall
pay such interest to the Agent for the same or an overlapping period, the Agent
shall promptly remit to the Borrower the amount of such interest paid by the
Borrower for such period. If such Revolving Lender pays its share of the
applicable Revolving Borrowing or participation to the Agent, then the amount so
paid shall constitute such Revolving Lender’s Revolving Loan included in such
Revolving Borrowing or participation in such Swing Line Loan. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Revolving Lender that shall have failed to make such payment to the Agent.

 

(c)           Payments by Borrower; Presumptions by Agent. Unless the Agent
shall have received notice from the Borrower prior to the time at which any
payment is due to the Agent for the account of any of the Lenders hereunder that
the Borrower will not make such payment, the Agent may assume that the Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.

 

(d)           Failure to Satisfy Conditions Precedent. If any Revolving Lender
makes available to the Agent funds for any Revolving Loan to be made by such
Revolving Lender as provided in the foregoing provisions of this Article II, and
such funds are not made available to the Borrower by the Agent because the
conditions to the applicable Revolving Credit Extension set forth in Article IV
are not satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Agent shall return
such funds (in like funds as received from such Revolving Lender) to such
Revolving Lender, without interest.

 

(e)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Swing Line Loans and to make
payments hereunder are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment hereunder on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment hereunder.

 



 -59-

 

 

(f)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.12       Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Loans resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Lender receiving such greater proportion shall
(a) notify the Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably and in the priorities set forth in Section 8.03; provided
that:

 

(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)          the provisions of this Section shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans (or sub-participations in Swing Line Loans) to any Eligible Assignee or
Participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Loan Party rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Loan Party in the amount of such
participation.

 

2.13       Settlement Amongst Revolving Lenders.

 

(a)           The amount of each Revolving Lender’s Revolving Credit Facility
Applicable Percentage of outstanding Revolving Loans (including, for clarity,
outstanding Swing Line Loans), shall be computed weekly (or more frequently in
the Agent’s discretion) and shall be adjusted upward or downward based on all
Revolving Loans and repayments of Revolving Loans received by the Agent as of
3:00 p.m. on the first Business Day (such date, the “Settlement Date”) following
the end of the period specified by the Agent.

 



 -60-

 

 

(b)           The Agent shall deliver to each of the Revolving Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Revolving Loans for the period and the amount of repayments received for the
period. As reflected on the summary statement, each Revolving Lender shall
transfer to the Agent (as provided below) or the Agent shall transfer to each
Lender, such amounts as are necessary to insure that, after giving effect to all
such transfers, the amount of Revolving Loans made by each Revolving Lender
shall be equal to such Revolving Lender’s Revolving Credit Facility Applicable
Percentage of all Revolving Loans outstanding as of such Settlement Date. If the
summary statement requires transfers to be made to the Agent by the Revolving
Lenders and is received prior to 1:00 p.m. on a Business Day, such transfers
shall be made in immediately available funds no later than 3:00 p.m. that day;
and, if received after 1:00 p.m., then no later than 3:00 p.m. on the next
Business Day. The obligation of each Revolving Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the Agent. If
and to the extent any Revolving Lender shall not have so made its transfer to
the Agent, such Revolving Lender agrees to pay to the Agent, forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Agent, equal to the greater of the Federal
Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Agent in connection with the foregoing.

 

2.14       Incremental Facility.

 

(a)           Request for Increase. Provided no Default or Event of Default then
exists or would arise therefrom, upon notice to the Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the aggregate Revolving Commitments, the Tranche A Term Loan and the Tranche A-1
Term Loan, which increase shall be allocated (i) 75% of any such increase to an
increase, on a pro rata basis, of the Tranche A Term Loan and the Revolving
Commitments; provided however, that such 75% amount shall be fully allocated to
the Tranche A Term Loan in the event and to the extent that the condition set
forth in Section 4.02(d) hereof cannot be satisfied with respect to the
Revolving Credit Extension of such increase in the Revolving Commitments, and
(ii) 25% of any such increase to an increase of the Tranche A-1 Term Loan;
provided however, that 100% of any such increase shall be allocated to an
increase of the Tranche A-1 Term Loan in the event and to the extent that the
condition set forth below in clause (y)(i) of this Section 2.14(a) cannot be
satisfied with respect to any increase to the Tranche A Term Loan and the
Revolving Commitments, by an aggregate amount not to exceed the lesser of (x)
$110,000,000 and (y) (i) with respect to any increase in the Revolving
Commitments and Tranche A Term Loans, such amount that would, after giving pro
forma effect to the incurrence thereof, cause the Consolidated First Lien
Leverage Ratio, as calculated without giving effect to the then outstanding
principal amount of the Tranche A-1 Term Loan and as of the last day of the most
recently ended Fiscal Quarter of the Borrower for which financial statements are
required to have been delivered to the Agent hereunder, to exceed 2.33:1.00, and
(ii) with respect to any increase of the Tranche A-1 Term Loan, such amount that
would, after giving pro forma effect to the incurrence thereof, cause the
Consolidated First Lien Leverage Ratio, as of the last day of the most recently
ended Fiscal Quarter of the Borrower for which financial statements are required
to have been delivered to the Agent hereunder, to exceed (x) with respect to any
increase, the proceeds of which will be used solely to finance a Permitted
Acquisition, 2.50:1.00 and (y) with respect to any other increase, 2.40:1.00;
provided that (A) any such request for an increase shall be in minimum
increments of $25,000,000, and (B) the Borrower may make a maximum of three such
requests. At the time of sending such notice, the Borrower (in consultation with
the Agent) shall specify the time period within which each Lender is requested
to respond (which shall in no event be less than ten Business Days from the date
of delivery of such notice to the Lenders).

 



 -61-

 

 

(b)           Lender Elections to Increase. Each Lender shall notify the Agent
within the time period specified in the Borrower’s notice as provided in Section
2.14(a) whether or not it agrees, in its sole discretion, to increase its
Revolving Commitment or outstanding portion of the Tranche A Term Loan or the
Tranche A-1 Term Loan, as applicable, and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Commitment or outstanding portion of the
Tranche A Term Loan or the Tranche A-1 Term Loan, as applicable.

 

(c)           Notification by Agent; Additional Lenders. On the last day of the
time period specified in the Borrower’s notice as provided in Section 2.14(a),
the Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Agent and the Swing Line Lender, to the
extent that the existing Lenders decline to increase their respective Revolving
Commitment or outstanding portion of the Tranche A Term Loan or the Tranche A-1
Term Loan, as applicable, or decline to increase their respective Revolving
Commitment and outstanding portion of the Tranche A Term Loan or the Tranche A-1
Term Loan to the amount requested by the Borrower, the Agent, in consultation
with the Borrower, will use its reasonable efforts to arrange for other Eligible
Assignees to become a Revolving Lender and Tranche A Term Lender or Tranche A-1
Term Lender hereunder (each such Lender, an “Additional Commitment Lender”) and
to issue commitments in an amount equal to the amount of the increase in the
aggregate Revolving Commitment and the Tranche A Term Loan and Tranche A-1 Term
Loan requested by the Borrower and not accepted by the existing Lenders (and the
Borrower may also invite additional Eligible Assignees to become Lenders);
provided however, that without the consent of the Agent, at no time shall the
commitment of any Additional Commitment Lender be less than $5,000,000.

 

(d)           Effective Date and Allocations. If the aggregate Revolving
Commitments and the Tranche A Term Loan and Tranche A-1 Term Loan are increased
in accordance with this Section 2.14, the Agent, in consultation with the
Borrower, shall determine the effective date (the “Increase Effective Date”) and
the final allocations in respect of such increase. The Agent shall promptly
notify the Borrower and the Lenders of the final allocations in respect of such
increase and the Increase Effective Date and on the Increase Effective Date (i)
the aggregate Revolving Commitments and the Tranche A Term Loan and Tranche A-1
Term Loan under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Commitment Increases, and (ii) Schedule 2.01 shall
be deemed modified, without further action, to reflect the revised Aggregate
Commitments and Applicable Percentages of the Lenders.

 

(e)           Conditions to Effectiveness of Increase. As a condition precedent
to such increase, (i) the Borrower shall deliver to the Agent a certificate of
each Loan Party dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (B) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (2) no Default or
Event of Default exists or would arise therefrom on the Increase Effective Date,
(ii) the Borrower, the Agent, and any Additional Commitment Lender shall have
executed and delivered a joinder to the Loan Documents in such form as the Agent
shall reasonably require; (iii) the Borrower shall have paid such fees and other
compensation to the Additional Commitment Lenders as the Borrower and such
Additional Commitment Lenders may agree; (iv) the Borrower shall have paid such
arrangement fees to the Agent as the Borrower and the Agent may agree; (v) if
requested by the Agent, the Borrower shall deliver an opinion or opinions, in
form and substance reasonably satisfactory to the Agent, from counsel to the
Borrower and dated such date; (vi) the Borrower and the Additional Commitment
Lender shall have delivered such other instruments, documents and agreements as
the Agent may reasonably have requested; and (vii) no Default or Event of
Default shall exist on the Increase Effective Date. Any Revolving Loans
outstanding on the Increase Effective Date shall be automatically adjusted to
the extent necessary to keep the outstanding Revolving Loans ratable with any
revised Revolving Credit Facility Applicable Percentages arising from any
nonratable increase in the Revolving Commitments under this Section.

 



 -62-

 

 

(f)           Conflicting Provisions. This Section shall supersede any
provisions in Sections 2.12 or 10.01 to the contrary.

 

(g)           Limited Condition Acquisition. Notwithstanding anything in this
Section 2.14 to the contrary to the extent the proceeds of any increase
requested pursuant to this Section 2.14 will be used to finance a Limited
Condition Acquisition, upon the Borrower’s request, the lenders providing such
increase may agree to “funds certain provision” that (i) provides for the
testing of the Consolidated First Lien Leverage Ratio set forth in Section
2.14(a) as of the date on which the acquisition agreement for such Limited
Condition Acquisition (a “Limited Condition Acquisition Agreement”) is executed
(ii) does not impose as a condition to funding thereof that no Default or Event
of Default (other than a Default under Section 8.01(a) or 8.01(f) or 8.01(g))
exist at the time of the applicable Increase Effective Date, in which case the
condition set forth in Section 2.14(e)(i)(B)(2) and Section 2.14(e)(vii) shall
be required to be satisfied on the date the Limited Condition Acquisition
Agreement is executed and (iii) does not impose as a condition to funding
thereof that all of the representations and warranties contained in Article V
and the other Loan Documents shall be true and correct on and as of the Increase
Effective Date, in which case the condition set forth in Section
2.14(e)(i)(B)(1) shall be required to be satisfied on the date the Limited
Condition Acquisition Agreement is executed.

 

2.15       Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until
such time as that Revolving Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)           Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 



 -63-

 

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
10.08 shall be applied at such time or times as may be determined by the Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Swing Line Lender hereunder;
third, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Revolving Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fourth, if so determined by the Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans under this Agreement; fifth, to the payment of any
amounts owing to the Revolving Lenders or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Revolving Lender
or the Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; sixth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Revolving Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Revolving Loans
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Revolving Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of such Defaulting Lender until such time as all
Revolving Loans and funded and unfunded participations in Swing Line Loans are
held by the Revolving Lenders pro rata in accordance with the Revolving
Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.15(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Revolving Lender irrevocably consents hereto.

 

(iii)        Certain Fees.

 

(A)           No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.08(a) for any period during which that Revolving Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)           With respect to any fee payable under Section 2.08(a) not required
to be paid to any Defaulting Lender pursuant to clause (A) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Swing Line Lender the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 



 -64-

 

 

(iv)        Reallocation of Revolving Credit Facility Applicable Percentages to
Reduce Fronting Exposure. All or any part of such Defaulting Lender’s
participation in Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Credit Facility Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Outstanding
Amount of Revolving Credit Extensions of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Revolving Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)         Repayment of Swing Line Loans. If the reallocation described in
clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to them hereunder or
under applicable Law, prepay Swing Line Loans in an amount equal to the Swing
Line Lenders’ Fronting Exposure.

 

(b)           Defaulting Lender Cure. If the Borrower, the Agent and the Swing
Line Lender agree in writing that a Revolving Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Revolving Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Loans of the other Revolving Lenders or
take such other actions as the Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Swing Line Loans to be
held on a pro rata basis by the Revolving Lenders in accordance with their
Revolving Credit Facility Applicable Percentages (without giving effect to
Section 2.15(a)(iv)), whereupon such Revolving Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Revolving Lender was a Defaulting Lender; provided further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that
Revolving Lender’s having been a Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01       Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)           Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the Agent or an
applicable Loan Party) require the deduction or withholding of any Tax from any
such payment by the Agent or a Loan Party (as applicable), then the Agent or
such Loan Party (as applicable) shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 



 -65-

 

 

(ii)         If any Loan Party or the Agent shall be required by any applicable
Laws other than the Code to withhold or deduct any Taxes from any payment, then
(A) such Loan Party or the Agent, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)           Tax Indemnifications.

 

(i)           The Loan Parties shall, and each Loan Party does hereby, jointly
and severally indemnify each Recipient, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)         Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within 10 days after demand therefor, (x) the
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Agent or a Loan Party
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Agent under this clause (ii).

 



 -66-

 

 

(d)           Evidence of Payments. Upon request by the Borrower or the Agent,
as the case may be, after any payment of Taxes by the Borrower or by the Agent
to a Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)         Without limiting the generality of the foregoing,

 

(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), whichever of the
following is applicable:

 



 -67-

 

 

(I)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)         executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(IV)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

 



 -68-

 

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to withholding Tax imposed pursuant to or in connection with FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. For purposes of
determining withholding Taxes imposed under FATCA, from and after the Third
Restatement Date, the Borrower and the Agent shall treat (and the Lenders hereby
authorize the Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

(iii)        Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

 

(f)           Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Agent have any obligation to file for or otherwise pursue
on behalf of a Lender, or have any obligation to pay to any Lender, any refund
of Taxes withheld or deducted from funds paid for the account of such Lender. If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 



 -69-

 

 

(g)           Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all of the Obligations.

 

3.02       Illegality   If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Rate Loans, or to determine or charge interest rates based upon the LIBOR Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Agent, (i) any obligation of such Lender to make or continue LIBOR
Rate Loans or to convert Base Rate Loans to LIBOR Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the LIBOR Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the LIBOR Rate
component of the Base Rate, in each case, until such Lender notifies the Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrower shall, upon demand
from such Lender (with a copy to the Agent) together with documentation
reasonably supporting such request, prepay or, if applicable, convert all LIBOR
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Agent without reference to the LIBOR Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBOR Rate, the Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the LIBOR Rate component thereof until the
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the LIBOR Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

3.03       Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a LIBOR Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBOR Rate Loan, (b) adequate and reasonable means do
not exist for determining the LIBOR Rate for any requested Interest Period with
respect to a proposed LIBOR Rate Loan, or (c) the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain LIBOR Rate Loans shall be suspended, and (y)
in the event of a determination described in the preceding sentence with respect
to the LIBOR Rate component of the Base Rate, the utilization of the LIBOR Rate
component in determining the Base Rate shall be suspended, in each case until
the Agent (upon the instruction of the Required Lenders) revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for
Borrowing of a Revolving Loan as a LIBOR Rate Loan, or a conversion to or
continuation of LIBOR Rate Loans or, failing that, will be deemed to have
converted such request into a request Base Rate Loans in the amount specified
therein.

 



 -70-

 

 

3.04       Increased Costs; Reserves on LIBOR Rate Loans.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)         impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Rate Loan
(or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender,
together with documentation reasonably supporting such request, the Loan Parties
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
or liquidity of such Lender’s holding company, if any, as a consequence of this
Agreement, or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then upon
request from time to time from such Lender together with documentation
reasonably supporting such request, the Loan Parties will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Loan Parties shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Loan Parties shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 



 -71-

 

 

(e)           Reserves on LIBOR Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBOR Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
that the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

 

(f)           Notwithstanding anything to the contrary contained in this Section
3.04, no Lender shall demand compensation for any increased costs pursuant to
this Section 3.04 if it shall not be the general policy or practice of such
Lender to demand such compensation in similar circumstances and unless such
demand is generally consistent with such Lender’s treatment of comparable
borrowers of such Lender in the United States with similarly affected loans.

 

3.05       Compensation for Losses. Upon demand of any Lender (with a copy to
the Agent) from time to time, which demand shall set forth in reasonable detail
the basis for such demand for compensation, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a LIBOR Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

 

excluding any loss of anticipated profits from the failure to collect the then
Applicable Margin, but including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 



 -72-

 

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded.

 

3.06       Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 10.13.

 

3.07       Survival. All of the Borrower’s obligations under this Article III
shall survive repayment of all Obligations hereunder and resignation of the
Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO LOANS

 

4.01       Conditions of Initial Loans. The obligation of each Lender to make
any initial Revolving Credit Extension or its portion of the Tranche A Term Loan
or Tranche A-1 Term Loan on the Third Restatement Date is subject to
satisfaction of the following conditions precedent:

 

(a)          The Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif” via e-mail) (followed promptly by originals) unless otherwise
specified, each dated the Third Restatement Date (or, in the case of
certificates of governmental officials, a recent date before the Third
Restatement Date) and each in form and substance reasonably satisfactory to the
Agent:

 

(i)           counterparts of this Agreement each properly executed by a
Responsible Officer of the signing Loan Party and the Lenders;

 

(ii)          a Note executed by the Borrower in favor of each Lender requesting
a Note;

 



 -73-

 

 

(iii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Agent may reasonably require evidencing (A) the authority of each
Loan Party to enter into this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party pursuant to the terms of this
Agreement and (B) the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to become a party pursuant to the terms of this Agreement;

 

(iv)         copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing in its jurisdiction of organization or
formation, or a certification stating that such Organization Documents have not
been changed since the date of the Existing Credit Agreement;

 

(v)         an opinion of Gibson, Dunn & Crutcher LLP, counsel to the Loan
Parties, addressed to the Agent and each Lender, as to such customary matters
concerning the Loan Parties and the Loan Documents as the Agent may reasonably
request;

 

(vi)        a certificate of a Responsible Officer of the Borrower certifying
(A) that the conditions specified in this Article IV have been satisfied, and
(B) to the Solvency of the Loan Parties as of the Third Restatement Date after
giving effect to the transactions contemplated hereby;

 

(vii)       a confirmation and ratification of the Security Documents executed
by the applicable Loan Parties and a joinder to the Facility Guaranty and the
Security Documents by Gaiam Brands and its Subsidiaries;

 

(viii)      results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements satisfactory
to the Agent are being tendered substantially concurrently with such extension
of credit or other arrangements satisfactory to the Agent for the delivery of
such termination statements have been made; and

 



 -74-

 

 

(ix)         all documents and instruments, including Uniform Commercial Code
financing statements, filings with the United States Patent and Trademark Office
and the United States Copyright Office, and certificates evidencing any stock
being pledged thereunder, together with undated stock powers executed in blank,
each duly executed by the applicable Loan Parties, in each case required by Law
or reasonably requested by the Agent to be filed, registered, recorded or
delivered to create or perfect the Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered, recorded or delivered to the satisfaction of the Agent; provided
that to the extent any security interest in the Collateral is not granted or
perfected on the Third Restatement Date after the Loan Parties’ commercially
reasonable efforts to do so without undue burden or expense (other than (x)
grants with respect to the Collateral subject to the UCC and the delivery of UCC
financing statements and (y) the delivery of stock certificates and stock powers
pursuant to this clause (x) (provided that, the stock certificates of Gaiam
Brands and any of its Subsidiaries acquired pursuant to the Gaiam Acquisition
Agreement will only be required to be delivered on the Third Restatement Date to
the extent received from the seller thereunder, so long as the Borrower has used
commercially reasonably efforts to obtain such certificates by the Third
Restatement Date; provided further, that the obligation to deliver such
certificates shall be deemed to have been satisfied to the extent such
certificates are delivered to, or are in the possession of, the Second Lien
Agent if, and only to the extent, the Second Lien Agent holds such certificates
for the benefit of the Agent and the Lenders subject to the Second Lien
Intercreditor Agreement), the grant or perfection of such security interest
shall not constitute a condition precedent to the availability of any Loan on
the Third Restatement Date but instead be granted or perfected, as the case may
be, within thirty (30) days after the Third Restatement Date (or such longer
period as Agent may agree in its sole discretion).

 

(b)          All accrued fees and expenses of the Agent (including the
reasonable and documented fees and expenses of counsel (including any local
counsel) for the Agent) due and payable on or prior to the Third Restatement
Date, and in the case of expenses, to the extent invoiced at least one (1)
Business Day prior to the Third Restatement Date shall have been paid.

 

(c)          The Agent shall have received and be reasonably satisfied with an
updated appraisal with respect to the Intellectual Property of the Loan Parties,
DVS and With You, together with a calculation of the Loan to Value Ratio.

 

(d)          The Agent shall have received the Second Lien Credit Agreement and
an amendment to the Second Lien Intercreditor Agreement in form and substance
reasonably satisfactory to the Agent, and the refinancing of the Second Lien
Facility pursuant to the Second Lien Credit Agreement shall occur
contemporaneously with the initial funding of the Loans.

 

(e)          The Agent and the Lenders shall have received and be satisfied with
the substance of interim financial statements of Gaiam Brands and its
Subsidiaries dated the end of the most recent Fiscal Quarter ended at least
forty-five (45) days prior to the Third Restatement Date for which such
financial statements are available.

 

(f)           Each of the Acquisition Representations and the Specified
Representations shall be true and correct in all material respects, except that
any Acquisition Representations or Specified Representations subject to
“materiality”, “Material Adverse Effect” or similar materiality qualifiers shall
be true and correct in all respects.

 

(g)          Since the date of the Gaiam Acquisition Agreement, no “Company
Material Adverse Effect” (as defined in the Gaiam Acquisition Agreement) shall
have occurred and no other events shall have occurred that would, in the
aggregate, reasonably be expected to have a “Company Material Adverse Effect”.

 

(h)          The Borrower shall have delivered to the Agent an initial notice of
borrowing.

 



 -75-

 

 

(i)           Prior to or contemporaneously with the initial funding of the
Loans, the Borrower shall consummate the Gaiam Acquisition substantially in
accordance with the terms and conditions set forth in the Gaiam Acquisition
Agreement, without any amendment, modification or waiver of any of the terms or
conditions thereof that would be materially adverse to the Agent and the Lenders
without the consent of the Agent (such consent not to be unreasonably withheld,
delayed or conditioned).

 

(j)           The Agent shall have received, at least five (5) Business Days
prior to the Third Restatement Date, all documentation and other information
reasonably requested in writing by the Lenders at least ten (10) Business Days
prior to the Third Restatement Date as being required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act.

 

4.02       Conditions to Revolving Credit Extensions made after the Third
Restatement Date.

 

The obligations of each Revolving Lender to honor any request for a Revolving
Credit Extension (other than a Loan Notice requesting only a continuation of
LIBOR Rate Loans) after the Third Restatement Date is subject to the following
conditions precedent:

 

(a)          The representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Revolving Credit Extension,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, (ii) in the case of any representation and warranty qualified
by materiality, they shall be true and correct in all respects and (iii) for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)          No Default or Event of Default shall exist, or would result from
such proposed Revolving Credit Extension or from the application of the proceeds
thereof.

 

(c)          The Agent and, if applicable, the Swing Line Lender shall have
received a Loan Notice in accordance with the requirements of Section 2.02(b) or
a Swing Line Loan Notice in accordance with the requirements of Section 2.03(b),
as applicable.

 

(d)          The Consolidated First Lien Leverage Ratio shall not exceed (i) at
any time prior to December 31, 2017, 2.50:1.00 and (ii) at any time after
December 31, 2017, 2.38:1.00, in each case on the date of such Revolving Credit
Extension and after giving effect to such Revolving Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to make Loans hereunder, each Loan Party represents
and warrants to the Agent and the other Credit Parties that (it being understood
and agreed that only the Specified Representations shall be made on the Third
Restatement Date):

 



 -76-

 

 

5.01       Existence, Qualification and Power. Each Loan Party and each of their
Subsidiaries (a) is a corporation, limited liability company, partnership or
limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) other than with respect to Subsidiaries that are not Loan Parties,
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, where applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of the Third
Restatement Date, each Loan Party’s name as it appears in official filings in
its state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and its federal employer identification
number.

 

5.02       Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Agent under the Security Documents); or (d) violate any applicable Law,
except in the case of clauses (b)(ii) and (d), to the extent that such conflict
or violation would not reasonably be expected to result in a Material Adverse
Effect.

 

5.03       Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof subject to the Second
Lien Intercreditor Agreement) or (b) such as have been obtained or made and are
in full force and effect.

 

5.04       Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law, and (b) the need for filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Credit Parties.

 



 -77-

 

 

5.05       Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

(b)           The unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2016, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

(d)           To the best knowledge of the Borrower, no Internal Control Event
exists or has occurred since the date of the Audited Financial Statements that
has resulted in or could reasonably be expected to result in a misstatement in
any material respect, (i) in any financial information delivered or to be
delivered to the Agent or the Lenders, (ii) of covenant compliance calculations
provided hereunder or (iv) of the assets, liabilities, financial condition or
results of operations of the Borrower and its Subsidiaries on a Consolidated
basis.

 

(e)           The Consolidated forecasted balance sheet and statements of income
and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were reasonable in light of the conditions
existing at the time of delivery of such forecasts, and represented, at the time
of delivery, the Loan Parties’ best estimate of its future financial
performance, it being recognized by the Lenders that projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by the projections may differ from the projected results
included in such projections.

 

5.06       Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at Law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

5.07       No Default. No Loan Party or any Subsidiary is in default under or
with respect to, any Material Contract or any Material Indebtedness. As of the
Third Restatement Date, no Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 



 -78-

 

 

5.08       Ownership of Property; Liens

 

(a)           Each of the Loan Parties has good marketable title in fee simple
to or valid leasehold interests or use rights in, all Real Estate necessary in
the ordinary conduct of its business, except for (i) Permitted Encumbrances, and
(ii) such defects in, or failures to have, title as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. Each
of the Loan Parties and each of their Subsidiaries has good and marketable title
to, or valid licenses to use, all personal property and assets material to the
ordinary conduct of its business except for such defects in, or failures to
have, title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)           Schedule 5.08(b)(1) sets forth the address (including street
address, county and state) of all Real Estate (excluding Leases, easements,
rights of way and similar rights) that is owned by the Loan Parties, together
with a list of the holders of any mortgage or other Lien thereon as of the Third
Restatement Date. Schedule 5.08(b)(2) sets forth the address (including street
address, county and state) of all material Leases of the Loan Parties, together
with the name of each lessor and its contact information with respect to each
such Lease as of the Third Restatement Date. Each of such Leases is in full
force and effect and the Loan Parties are not in default of any material term
thereof.

 

5.09       Environmental Compliance.

 

(a)           No Loan Party (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case (i) to (iv), as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)           Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) none of the properties
currently owned or operated by any Loan Party is listed or, to the knowledge of
the Loan Parties proposed for listing, on the NPL or on the CERCLIS; (ii) to the
knowledge of the Loan Parties, there are no underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being treated, stored or disposed on any property
currently owned or operated by any Loan Party; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party; and (iv) Hazardous Materials have not been released, discharged or
disposed of on any property currently owned or operated by any Loan Party in
violation of any Environmental Law.

 

(c)           No Loan Party is undertaking, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law, except, in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and to the knowledge of the Loan Parties, all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently owned or operated by any Loan Party have been
disposed of in a manner not reasonably expected to have a Material Adverse
Effect.

 



 -79-

 

 

5.10       Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties, in such, with such deductibles and covering such risks
(including, without limitation, workmen’s compensation, public liability,
business interruption, property damage and directors and officers liability
insurance) as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Loan Parties operates.
Schedule 5.10 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties as of the Third Restatement Date. As of the Third
Restatement Date, each insurance policy listed on Schedule 5.10 is in full force
and effect and all premiums in respect thereof that are due and payable have
been paid.

 

5.11       Taxes. The Loan Parties and each of their Subsidiaries (a) have filed
all United States federal, state and other material tax returns and reports
required to be filed, and (b) have paid all United States federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except in each case of clauses (a) and (b), those (i) which are being
contested in good faith by appropriate proceedings being diligently conducted,
for which adequate reserves have been provided in accordance with GAAP or (ii)
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. There is no proposed tax assessment against any Loan
Party that would, if made, have a Material Adverse Effect. No Loan Party or any
Subsidiary thereof is a party to any tax sharing agreement.

 

5.12       ERISA Compliance.

 

(a)           Each Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other U.S. federal or state
Laws, except where any failure could not reasonably be expected to have a
Material Adverse Effect. Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service. To the knowledge
of the Borrower, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.

 

(b)           There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no non-exempt prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)            (i) No ERISA Event has occurred, and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan, except, in each of
clauses (i) through (v), as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 



 -80-

 

 

5.13       Subsidiaries; Equity Interests. As of the Third Restatement Date, the
Loan Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, which Schedule sets forth the legal name,
jurisdiction of incorporation or formation and authorized Equity Interests of
each such Subsidiary. All of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except for those Liens created under the Security
Documents, Liens permitted by clause (p) of the definition of “Permitted
Encumbrances” and Permitted Encumbrances having priority over the Lien of the
Credit Parties under applicable Laws. Except as set forth in Schedule 5.13,
there are no outstanding rights to purchase any Equity Interests in any
Subsidiary. As of the Third Restatement Date, the Loan Parties have no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13. All of the outstanding Equity Interests
in the Loan Parties have been validly issued, and are fully paid and
non-assessable and are owned in the amounts specified on Part (c) of Schedule
5.13 free and clear of all Liens except for those Liens created under the
Security Documents and Permitted Encumbrances having priority over the Liens of
the Credit Parties under applicable Laws. The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect.

 

5.14       Margin Regulations; Investment Company Act.

 

(a)           No Loan Party is engaged or will be engaged, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. None of the
proceeds of the Loans shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Loans to be
considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

 

(b)           None of the Loan Parties, any Person Controlling any Loan Party,
or any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

5.15       Disclosure. Each Loan Party and each of their Subsidiaries has
disclosed to the Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it is subject, and all other matters known to it,
that, in each case, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. As of the Third Restatement
Date, no report, financial statement, certificate or other information relating
to the Borrower or any of its Subsidiaries (other than any information of a
general economic or industry specific nature and third party consultants
reports) furnished by or on behalf of any Loan Party to the Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other information so furnished prior to the
execution hereof or thereof) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, after giving effect to any supplements thereto, not materially misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 



 -81-

 

 

5.16       Compliance with Laws. Each of the Loan Parties and each of their
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17       Intellectual Property; Licenses, Etc. The Loan Parties and each of
their Subsidiaries own, or are licensed to use, all Material Intellectual
Property, and the use thereof by the Loan Parties or their Subsidiaries does not
infringe upon the rights of any other Person. All items of Material Intellectual
Property as of the Third Restatement Date are: (a) subsisting and have not been
adjudged invalid or unenforceable, in whole or part; and (b) to the knowledge of
the Loan Parties, valid, in full force and effect and not in known conflict with
the rights of any Person. The Loan Parties have made all filings and
recordations necessary in the exercise of reasonable and prudent business
judgment to protect their interests in the Material Intellectual Property in the
United States Patent and Trademark Office, and the United States Copyright
Office, as appropriate, including, the performance of all acts and the payment
of all required fees and taxes to maintain each and every item of Material
Intellectual Property in full force and effect. As of the Third Restatement
Date, no litigation is pending or, to the knowledge of any Loan Party,
threatened which contains allegations respecting the validity, enforceability,
infringement or ownership of any of the Material Intellectual Property. No Loan
Party is in breach of or default under the provisions of any of the Material
Licenses, nor is there any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under, any of the foregoing which reasonably
could be expected to result in, either individually or in the aggregate, a
Material Adverse Effect.

 

5.18       Security Documents. The Security Agreement creates in favor of the
Agent, for the benefit of the Credit Parties, a valid and enforceable security
interest in the Collateral (as defined in the Security Agreement), the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at Law. The UCC financing statements and other filings
delivered by the Loan Parties on or prior to the Third Restatement Date are or
were, as applicable, in appropriate form for filing in the applicable offices.
Upon such filings and/or the obtaining of “control” (as such term is defined in
the UCC) to the extent required by the Loan Documents (and, in the case of
Intellectual Property that is issued by, or registered or applied for in, the
United States Copyright Office and constituting Collateral, the filing and
recordation of the Copyright Security Agreement with the United States Copyright
Office, the Agent will have a perfected Lien on, and security interest in, to
and under all right, title and interest of the grantors thereunder in all
Collateral that may be perfected in the United States by filing, recording or
registering a financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) (it being understood that subsequent recordings in
the United States Copyright Office may be necessary to perfect a Lien on
registered Copyrights acquired by the Loan Parties after the date hereof).

 



 -82-

 

 

5.19       Solvency. After giving effect to the transactions contemplated by
this Agreement, and before and after giving effect to each Revolving Credit
Extension, the Loan Parties, on a Consolidated basis, are Solvent. No transfer
of property has been or will be made by any Loan Party and no obligation has
been or will be incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.

 

5.20       Deposit Accounts. Annexed hereto as Schedule 5.20 is a list of all
Deposit Accounts maintained by the Loan Parties as of the Third Restatement
Date, which Schedule includes, with respect to each Deposit Account (a) the name
and address of the depository; (b) the account number(s) maintained with such
depository; (c) a contact person at such depository, and (d) the identification
of each Blocked Account Bank.

 

5.21       Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

 

5.22       Material Contracts. Schedule 5.22 sets forth all Material Contracts
(other than Material Licenses set forth on Schedule 5.17) to which any Loan
Party is a party or is bound as of the Third Restatement Date. The Loan Parties
have delivered true, correct and complete copies of such Material Contracts to
the Agent on or before the Third Restatement Date. The Loan Parties are not in
breach or in default in any material respect of or under any Material Contract
and have not received any notice of default under, or of the intention of any
other party thereto to terminate, any Material Contract.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent indemnification claims for which a claim has
not been asserted), the Loan Parties shall and shall cause their Subsidiaries
to:

 

6.01       Financial Statements. Deliver to the Agent for further distribution
to the Lenders, in form and detail satisfactory to the Agent:

 

(a)           as soon as available, but in any event within 90 days after the
end of each Fiscal Year of the Borrower, a Consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and unqualified
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Agent, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 



 -83-

 

 

(b)           as soon as available, but in any event within 45 days after the
end of each Fiscal Quarters of each Fiscal Year of the Borrower (other than the
last Fiscal Quarter of each Fiscal Year of the Borrower), a Consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such Fiscal Quarter,
and the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Quarter and for the portion of the
Borrower’s Fiscal Year then ended, setting forth in each case in comparative
form the figures for (A) such period set forth in the projections delivered
pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal Quarter of the
previous Fiscal Year and (C) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
Shareholders’ Equity and cash flows of the Borrower and its Subsidiaries as of
the end of such Fiscal Quarter in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

 

(c)           solely to the extent prepared by the Borrower in the ordinary
course of business, then as soon as available, a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of each Fiscal Month of each
Fiscal Year of the Borrower, and the related consolidated statements of income
or operations, Shareholders’ Equity and cash flows for such Fiscal Month,
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Borrower and its Subsidiaries as of the end of such Fiscal Month in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

(d)           as soon as available, but in any event at least 30 days before the
end of each Fiscal Year of the Borrower, forecasts prepared by management of the
Borrower, representing the Borrower’s good faith estimate of future financial
performance and based on assumptions believed by the Borrower to be fair and
reasonable in light of current market conditions and consistent with historical
practices and otherwise in form and based upon assumptions reasonably
satisfactory to the Agent, of the consolidated balance sheets and statements of
income or operations and cash flows, and projections of royalty revenues, of the
Borrower and its Subsidiaries on a quarterly (or, solely to the extent prepared
by the Borrower in the ordinary course of business, monthly) basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such forecast with respect to such Fiscal Year.

 

6.02       Certificates; Other Information. Deliver to the Agent for further
distribution to the Lenders, in form and detail satisfactory to the Agent:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its Registered Public
Accounting Firm certifying such financial statements and stating that in making
the examination necessary for their certification of such financial statements,
such Registered Public Accounting Firm has not obtained any knowledge of the
existence of any Default or Event of Default under Section 7.15 hereof or, if
any such Default or Event of Default shall exist, stating the nature and status
of such event;

 



 -84-

 

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (other than the financial statements
delivered for the last Fiscal Quarter of each Fiscal Year of the Borrower) (i) a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide a statement of reconciliation conforming such financial
statements to GAAP and (ii) a copy of management’s discussion and analysis with
respect to such financial statements;

 

(c)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), financial statements with respect to
any Excluded Subsidiaries of the Loan Parties;

 

(d)           promptly upon receipt, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by its Registered
Public Accounting Firm in connection with the accounts or books of the Loan
Parties, or any audit of any of them, including, without limitation, specifying
any Internal Control Event;

 

(e)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange;

 

(f)           as soon as available, but in any event within 15 days after the
end of each Fiscal Quarters of each Fiscal Year of the Borrower, an updated
report of the royalty revenue summary by brand and related licensing detail with
respect to the Material Licenses of the Loan Parties and any Subsidiary, as
prepared on a trailing twelve month basis and including comparisons to the
projected royalty revenue of the Loan Parties delivered as part of the
projections set forth in Section 6.01(d) above;

 

(g)           prior to the consummation of any Permitted Acquisition, the
Borrower shall provide the Agent with an updated calculation of the Loan to
Value Ratio covenant as set forth in Section 7.15(b) hereof;

 

(h)           as soon as available, but in any event within 15 days after the
end of each Fiscal Year of the Borrower, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for the Loan Parties
and containing such additional information as the Agent, or any Lender through
the Agent, may reasonably specify;

 

(i)           promptly after the Agent’s request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness;

 

(j)           promptly, and in any event within five Business Days after receipt
thereof by the Borrower, copies of each notice or other correspondence received
from any Governmental Authority (including, without limitation, the SEC (or
comparable agency in any applicable non-U.S. jurisdiction)) concerning any
proceeding with, or investigation or possible investigation or other inquiry by
such Governmental Authority regarding financial or other operational results of
any Loan Party or any other matter which, if adversely determined, could
reasonably expected to have a Material Adverse Effect;

 



 -85-

 

 

(k)           promptly, any material amendments, modifications or waivers with
respect to any Material Contract or Material License;

 

(l)            promptly, any Material License entered into by a Loan Party or
its Subsidiary; and

 

(m)          promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party, or compliance with
the terms of the Loan Documents, as the Agent or any Lender may from time to
time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b), or
Section 6.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that: (i) the Borrower shall deliver paper copies of such documents to
the Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the Agent
or such Lender and (ii) the Borrower shall notify the Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the Agent
by electronic mail electronic versions (i.e., soft copies) of such documents.
The Agent shall have no obligation to request the delivery or to maintain copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Loan Parties with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

6.03       Notices. Deliver written notice to the Agent for further distribution
to the Lenders:

 

(a)           of the occurrence of any Default or Event of Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

(c)           of any breach or non-performance of, or any default under, a
Material Contract or with respect to Material Indebtedness of any Loan Party
that has resulted or could reasonably be expected to result in a Material
Adverse Effect;

 

(d)           of any dispute, litigation, investigation, proceeding or
suspension between any Loan Party and any Governmental Authority, or the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan, including pursuant to any applicable Environmental Laws, in
each case that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

 



 -86-

 

 

(e)           of the occurrence of any ERISA Event that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(f)           of any change in the Borrower’s senior executive officers;

 

(g)           of the discharge by the Borrower of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

 

(h)           of the filing of any Lien for unpaid Taxes against any Loan Party
that has resulted or could reasonably be expected to result in a Material
Adverse Effect;

 

(i)           of the Borrower’s obtaining knowledge that any application or
registration relating to any Material Intellectual Property (whether now or
hereafter existing) may become abandoned or dedicated, or of any material
adverse determination or material development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding Borrower’s ownership of any Material Intellectual Property; and

 

(j)           of the failure to renew, or the cancelation of, any Material
License.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

Documents required to be delivered pursuant to this Section 6.03 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); provided that the Borrower shall notify the
Agent (by telecopier or electronic mail) of the posting of any such documents
and provide to the Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.

 

6.04       Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators, and carriers) which, if unpaid, would by Law become a Lien upon
its property (other than Permitted Encumbrances); and (c) all Material
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except, in each case, where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and such Loan Party has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, or (ii) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 



 -87-

 

 

6.05       Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 7.04 or 7.05; and (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect. Notwithstanding the foregoing, no provision herein or in any other Loan
Document shall be deemed to restrict the dissolution of any Immaterial
Subsidiary, and such dissolution is expressly permitted hereunder.

 

6.06       Maintenance of Properties; Material Intellectual Property 

 

(a)           (i) Maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear, casualty and condemnation excepted; and
(ii) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(b)           (i) Maintain all Material Intellectual Property in order that such
Material Intellectual Property will be (A) subsisting and not adjudged invalid
or unenforceable, in whole or part and (B) valid, in full force and effect and
not in known conflict with the rights of any Person; (ii) make all filings and
recordations necessary in the exercise of reasonable and prudent business
judgment to protect such Loan Party’s interest in the Material Intellectual
Property in the United States Patent and Trademark Office and the United States
Copyright Office; (iii) perform all acts and pay all required fees and taxes to
maintain each and every item of the Material Intellectual Property in full force
and effect; and (iv) use commercially reasonable efforts to enforce all material
provisions relating to quality assurance of products and services set forth in
any Material License. For clarity, if any Loan Party determines, in its
reasonable judgment, that any items of Intellectual Property which do not
constitute Material Intellectual Property is no longer used or useful or of
material value, such Loan Party may abandon, cancel or cease to protect such
non- Material Intellectual Property.

 

6.07       Maintenance of Insurance.

 

(a)           Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Agent and not Affiliates of the Loan Parties,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
Law, of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and as are reasonably acceptable to the
Agent.

 

(b)           Cause each such policy referred to in clause (a) above (i) to be
endorsed to name the Agent as an additional insured or a lender’s loss payee, as
applicable, in a form reasonably satisfactory to the Agent, and (ii) to provide
that it shall not be canceled, modified or not renewed (x) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Agent (giving the Agent the right to cure
defaults in the payment of premiums) or (y) for any other reason except upon not
less than thirty (30) days’ prior written notice thereof by the insurer to the
Agent.

 



 -88-

 

 

(c)           Deliver to the Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Agent, including an insurance binder) together with evidence satisfactory to the
Agent of payment of the premium therefor.

 

None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07. Each Loan Party shall look solely to its insurance companies
or any other parties other than the Credit Parties for the recovery of such loss
or damage and such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
Law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.

 

6.08       Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws, and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

 

6.09       Books and Records; Accountants.

 

(a)           Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Loan Parties.

 

(b)           At all times retain Grant Thornton LLP, any other Registered
Public Accounting Firm of nationally recognized standing, or another Registered
Public Accounting Firm which is reasonably satisfactory to the Agent, and,
subject to the limitation set forth in Section 6.10 below, instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Agent or its representatives to discuss the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such Registered Public Accounting Firm, as may be
raised by the Agent.

 

6.10       Inspection Rights; Appraisals of Intellectual Property.

 

(a)           Permit representatives and independent contractors, including
consultants, of the Agent to visit and inspect, under guidance of officers of
the Borrower, any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its officers, and Registered
Public Accounting Firm, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably
desired (but absent the existence of a Default or Event of Default, the Borrower
shall not be required to pay for more than two such visits and inspections in
any calendar year) upon reasonable advance notice to the Borrower; provided
however, that when a Default or an Event of Default exists the Agent (or any of
its representatives or independent contractors) may do any of the foregoing at
the expense of the Loan Parties as often as it deems appropriate and at any time
during normal business hours and without advance notice.

 



 -89-

 

 

(b)           Upon the request of the Agent after reasonable prior notice,
permit the Agent or professionals (including appraisers) retained by the Agent
to conduct (x) up to one (1) appraisal of the trade names and brands and other
Intellectual Property of the Loan Parties in each calendar year of the Borrower
at the Loan Parties’ expense and (y) up to one (1) additional appraisal of the
trade names and brands and other Intellectual Property of the Loan Parties in
each calendar year at the Lenders’ expense.

 

6.11       Additional Loan Parties. Notify the Agent at the time that any Person
becomes a domestic Subsidiary, and promptly thereafter (and in any event within
fifteen (15) Business Days or such longer period as may be agreed to by the
Agent in its reasonable discretion), cause any such Person (a) which does not
qualify as a Non-Guarantor Subsidiary to (i) become a Loan Party by executing
and delivering to the Agent a Joinder to this Agreement or a Joinder to the
Facility Guaranty or such other documents as the Agent shall deem appropriate
for such purpose, (ii) grant a Lien to the Agent on such Person’s Intellectual
Property and other assets of the same type that constitute Collateral (other
than for the avoidance of doubt, Real Estate and other Excluded Property) to
secure the Obligations, and (iii) deliver to the Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), and (b) if any Equity Interests or Indebtedness of such Person (other than
an Excluded Subsidiary) are owned by or on behalf of any Loan Party, to pledge
such Equity Interests and promissory notes evidencing such Indebtedness (except
that, if such Subsidiary is a CFC, the Equity Interests of such Subsidiary to be
pledged shall be limited to 65% of the outstanding voting Equity Interests of
such Subsidiary and 100% of the non-voting Equity Interests of such Subsidiary,
in each case in form, content and scope reasonably satisfactory to the Agent (it
being understood that in no event shall the Borrower be required to take any
action outside of the United States in order to create or perfect any security
interest in any Equity Interests of a foreign Subsidiary and no foreign Law
security or pledge agreements, deeds, filings or searches will be required). In
no event shall compliance with this Section 6.11 waive or be deemed a waiver or
Consent to any transaction giving rise to the need to comply with this Section
6.11 if such transaction was not otherwise expressly permitted by this Agreement
or constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower.

 

6.12       Cash Management.

 

(a)           Cause all Deposit Accounts that are concentration and controlled
disbursement accounts of the Loan Parties to be maintained with Bank of America
pursuant to such documentation as the Agent may reasonably request, including,
without limitation, a Blocked Account Agreement satisfactory in form and
substance to the Agent with respect to each such Deposit Account (collectively,
the “Blocked Accounts”); provided that, so long as no Cash Control Event has
occurred and is continuing, the Borrower shall be permitted to maintain up to
$1,000,000 in the aggregate in any disbursement account(s) which are not held by
Bank of America (such account(s), the “Excluded Accounts”); it being understood
that no Blocked Account Control Agreements or other control agreements shall be
required in respect of the Excluded Accounts; provided that, the aggregate
amount on deposit in the Excluded Accounts does not exceed the amounts set forth
above.

 



 -90-

 

 

(b)           After the occurrence and during the continuance of a Cash Control
Event, cause the ACH or wire transfer to the collection account maintained by
the Agent at Bank of America (the “Collection Account”), no less frequently than
daily, all cash receipts and collections received by each Loan Party from all
sources, whether or not constituting Collateral, including, without limitation,
the then entire ledger balance of each Blocked Account, Excluded Account or any
other Deposit Account of the Loan Parties (in each case, net of any minimum
balance, not to exceed $2,500.00 per account, as may be required to be kept in
the subject Blocked Account or other Deposit Account by the applicable Blocked
Account Bank or depository).

 

(c)           The Collection Account shall at all times be under the sole
dominion and control of the Agent. The Loan Parties hereby acknowledge and agree
that (i) the Loan Parties have no right of withdrawal from the Collection
Account, (ii) the funds on deposit in the Collection Account shall at all times
be collateral security for all of the Obligations and (iii) during the
continuance of a Cash Control Event, the funds on deposit in the Collection
Account shall be applied to the repayment of the Obligations as provided in this
Agreement. In the event that, notwithstanding the provisions of this Section
6.12, any Loan Party receives or otherwise has dominion and control of any such
cash receipts or collections, such receipts and collections shall be held in
trust by such Loan Party for the Agent, shall not be commingled with any of such
Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day after receipt thereof, be deposited into
the Collection Account or dealt with in such other fashion as such Loan Party
may be instructed by the Agent.

 

(d)           Without limiting the provisions of this Section 6.12, during the
continuance of a Cash Control Event, the Borrower shall maintain a minimum cash
balance at all times of not less than $5,000,000 in a Blocked Account. Such
amounts shall be used solely for such purposes as the Agent may agree in
connection with the realization on the Collateral.

 

(e)           Upon the request of the Agent, cause bank statements and/or other
reports to be delivered to the Agent not less often than monthly, accurately
setting forth all amounts deposited in each Blocked Account to ensure the proper
transfer of funds as set forth above.

 

6.13       Information Regarding the Collateral. Furnish to the Agent at least
thirty (30) days prior written notice of any change in: (a) any Loan Party’s
name; (b) the location of any Loan Party’s chief executive office, its principal
place of business or any office in which it maintains books or records relating
to Collateral owned by it; (c) any Loan Party’s organizational structure or
jurisdiction of incorporation or formation; or (d) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization. The Loan Parties shall not effect or permit
any change referred to in the preceding sentence unless all filings have been
made or are made substantially concurrently therewith under the UCC or otherwise
that are required in order for the Agent to continue at all times following such
change to have a valid, legal and perfected first priority security interest in
all the Collateral for its own benefit and the benefit of the other Credit
Parties.

 



 -91-

 

 

6.14       Environmental Laws. Except in each case, where the failure to do so
would not, individually or in the aggregate reasonably be expected to result in
a Material Adverse Effect, (a) conduct its operations and keep and maintain its
Real Estate in material compliance with all Environmental Laws; (b) obtain and
renew all material environmental permits necessary for its operations and
properties; and (c) implement any and all investigation, remediation, removal
and response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate; provided however, that neither a Loan
Party nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and adequate
reserves have been set aside and are being maintained by the Loan Parties with
respect to such circumstances in accordance with GAAP.

 

6.15       Further Assurances.

 

(a)           Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any Law, or which the Agent may reasonably request, to effectuate
the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect the Liens created or intended to be created by the Security
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties (subject to the rights of the Loan Parties to dispose of the
Collateral to the extent permitted herein). The Loan Parties also agree to
provide to the Agent, from time to time upon request, evidence satisfactory to
the Agent as to the perfection and priority of the Liens created or intended to
be created by the Security Documents.

 

(b)           If any material assets of the type included in the Collateral as
of the Third Restatement Date (excluding for the avoidance of doubt, any Real
Estate or any other Excluded Property) are acquired by any Loan Party after the
Third Restatement Date (other than assets constituting Collateral under the
Security Documents that become subject to the perfected first-priority Lien
under the Security Documents upon acquisition thereof and other than, for the
avoidance of doubt, any Equity Interests of any Excluded Subsidiary or Equity
Interests of a CFC in excess of the amount required to be pledged pursuant to
Section 6.11), notify the Agent thereof, and the Loan Parties will cause such
assets to be subjected to a Lien securing the Obligations and will take such
actions as shall be necessary or shall be requested by any Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this Section
6.15, all at the expense of the Loan Parties (it being understood that in no
event shall any Loan Party be required to take any action to create or perfect
any security interest in any collateral outside of the United States and no
foreign Law security or pledge agreements, foreign Law mortgages or deeds or
foreign intellectual property filings or searches shall be required). In no
event shall compliance with this Section 6.15(b) waive or be deemed a waiver or
Consent to any transaction giving rise to the need to comply with this Section
6.15(b) if such transaction was not otherwise expressly permitted by this
Agreement.

 

(c)           Notwithstanding the foregoing provisions of this Section 6.15,
with respect to any Collateral acquired by the Borrower or any other Loan Party
pursuant to the Gaiam Acquisition Agreement, to the extent any security interest
in such Collateral is not granted or perfected on the Third Restatement Date
(other than (x) grants with respect to the Collateral subject to the UCC and the
delivery of UCC financing statements and (y) the delivery of stock certificates
and stock powers (but with respect to the stock certificates of any entity
acquired pursuant to the Gaiam Acquisition Agreement, solely to the extent such
stock certificates have been timely received by the Borrower on or prior to the
Third Restatement Date)) after the Loan Parties’ commercially reasonable efforts
to do so without undue burden or expenses, then the grant or perfection of such
security interest shall be granted or perfected, as the case may be, within 60
days after the Third Restatement Date (or such longer period as Agent may agree
in its sole discretion); provided further, that the obligation to deliver such
stock certificates and stock powers shall be deemed to have been satisfied, to
the extent such stock certificates and stock powers are delivered to, or are in
the possession of, the Second Lien Agent, if and only to the extent the Second
Lien Agent holds such stock certificates for the benefit of the Credit Parties.

 



 -92-

 

 

6.16       Material Contracts. (a) Perform and observe all the terms and
provisions of each Material License and each other Material Contract to be
performed or observed by it, (b) maintain each such Material License and each
other Material Contract in full force and effect except to the extent such
Material License or other Material Contract is no longer used or useful in the
conduct of the business of the Loan Parties in the ordinary course of business,
consistent with past practices or unless such Material License is terminated and
replaced with another Material License in the ordinary course of business, (c)
enforce each such Material License and each other Material Contract in
accordance with its terms, and (d) cause each of its Subsidiaries to do the
foregoing, except, in each case, where the failure to do so, either individually
or in the aggregate, could not be reasonably likely to have a Material Adverse
Effect.

 

6.17       Right of First Refusal.

 

In connection with any Indebtedness to be incurred by a Loan Party or an
Excluded Subsidiary to finance a Permitted Acquisition (except for Permitted
Acquisitions for total consideration of less than $10,000,000 which are paid
from the Loan Parties’ cash on hand and not from proceeds of Indebtedness),
provide the Lenders with a bona fide right to provide the financing for such
Permitted Acquisition pursuant to an Incremental Facility pursuant to Section
2.14 hereof or otherwise on substantially the same terms as set forth herein or
on such other terms as may be mutually agreed among the Lenders and the Loan
Parties (in each case acting in good faith). In the event that (a) the Lenders
and the Loan Parties, after acting diligently and in good faith, are unable to
reach agreement with respect to the commercial terms of such financing or (b)
the Lenders decline or fail to respond to the offer to provide financing for
such Permitted Acquisition, in each case within ten (10) Business Days after
receipt of the request from the Loan Parties, the Loan Parties shall have no
further obligations pursuant to this Section 6.17 and shall be permitted to
pursue financing for the applicable Permitted Acquisition from alternate
sources.

 

6.18       Post-Closing Items.

 

(a)           On or before July 1, 2017, the Borrower shall obtain all consents
necessary to cause, and shall cause, DVS to become a Guarantor hereunder and to
grant a security interest in all of its assets, including all Intellectual
Property, pursuant to the terms of Section 6.11 hereof; provided that the
failure to obtain such consents and to cause DVS to become a Guarantor and grant
a security in its assets as provided above shall not constitute an Event of
Default hereunder but shall result in the appraised orderly liquidation value of
registered Trademarks owned by DVS not being taken into account in connection
with any appraisal conducted by or on behalf of the Agent pursuant to Section
6.10(b) after July 1, 2017 or in any calculation of the financial covenant set
forth in Section 7.15(b) hereof.

 

(b)           [Reserved].

 



 -93-

 

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent indemnification claims for which a claim has
not been asserted), no Loan Party shall nor shall it permit any of its
Subsidiaries to:

 

7.01       Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party as debtor; sign
or suffer to exist any security agreement authorizing any Person thereunder to
file such financing statement; sell any of its property or assets subject to an
understanding or agreement (contingent or otherwise) to repurchase such property
or assets with recourse to it; or assign or otherwise transfer any accounts or
other rights to receive income, other than, as to all of the above, Permitted
Encumbrances.

 

7.02       Investments. Make any Investments, except Permitted Investments.

 

7.03       Indebtedness; Disqualified Stock; Equity Issuances

 

(a)           Create, incur, assume, guarantee, suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness, except Permitted
Indebtedness;

 

(b)            Issue Disqualified Stock;

 

(c)            Issue and sell any Equity Interests (other than Disqualified
Stock) except for (i) with respect to the Borrower, Qualified Stock so long as
no Change of Control would result therefrom; and (ii) with respect to any
Subsidiary of the Borrower (A) stock splits, stock dividends and additional
issuances of Equity Interests which do not decrease the percentage ownership of
the Borrower or any Subsidiary of the Equity Interests of such Subsidiary, (B)
Subsidiaries of the Borrower formed or acquired after the Third Restatement Date
may issue Equity Interests to (1) the Borrower or the direct or indirect
Subsidiary of the Borrower which is to own such Equity Interests or (2) to any
other Person with an ownership interest in such Subsidiary in each case in
proportion to its ownership interest in such Subsidiary, (C) Subsidiaries of the
Borrower may issue (1) directors qualifying shares to the extent required by
applicable Laws and (2) shares to local nationals to the extent required by
applicable Laws, (D) issuances in connection with the Gaiam Acquisition and any
Permitted Acquisition and (E) any Subsidiary of the Borrower may issue and sell
Equity Interests in connection with any Permitted Disposition. All Equity
Interests issued to any Loan Party shall, to the extent required by any Security
Document, be pledged as Collateral pursuant to the applicable Security Document;
or

 

(d)           Permit any Excluded Subsidiary to create, incur, assume,
guarantee, suffer to exist or otherwise become or remain liable with respect to
any Indebtedness, except Indebtedness of an Excluded Subsidiary with respect to
the purchase price for any Permitted Acquisition if the Lenders have determined
not to provide such Indebtedness or have failed to respond to exercise their
right of first refusal with respect to providing such Indebtedness as set forth
in Section 6.17.

 

7.04       Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default or Event of Default shall have occurred and be continuing prior to
or immediately after giving effect to any action described below or would result
therefrom:

 



 -94-

 

 

(a)           any Subsidiary which is not a Loan Party (other than an Excluded
Subsidiary) may merge with (i) a Loan Party; provided that the Loan Party shall
be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries which are not Loan Parties, provided that when any wholly-owned
Subsidiary is merging with another Subsidiary, the wholly-owned Subsidiary shall
be the continuing or surviving Person;

 

(b)           any Excluded Subsidiary may merge with any other Excluded
Subsidiary;

 

(c)           any Subsidiary which is a Loan Party may merge into any Subsidiary
which is a Loan Party or into the Borrower; provided that in any merger
involving the Borrower, the Borrower shall be the continuing or surviving
Person;

 

(d)           the Loan Parties may consummate the transactions contemplated by
the Gaiam Acquisition Agreement; and

 

(e)           in connection with a Permitted Acquisition, any Subsidiary (other
than an Excluded Subsidiary) of a Loan Party may merge with or into or
consolidate with any other Person or permit any other Person to merge with or
into or consolidate with it; provided that (i) the Person surviving such merger
shall be a wholly-owned Subsidiary of a Loan Party and such Person shall become
a Loan Party in accordance with the provisions of Section 6.11 hereof, and (ii)
in the case of any such merger to which any Loan Party is a party, such Loan
Party is the surviving Person.

 

7.05       Dispositions. Make any Disposition, except Permitted Dispositions.

 

7.06       Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

 

(a)           each Subsidiary of a Loan Party may make Restricted Payments to
any Loan Party or to another Subsidiary of the Borrower which is the immediate
parent of the Subsidiary making such Restricted Payment;

 

(b)           the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)           if the Restricted Payment Conditions are satisfied, the Borrower
may declare or pay cash dividends to its stockholders;

 

(d)           any non-wholly-owned Subsidiary of the Borrower may make
Restricted Payments (which may be in cash) to its shareholders, members or
partners generally, so long as the Borrower or its respective Subsidiary which
owns the Equity Interest in the Subsidiary making such Restricted Payment
receives at least its proportionate share thereof (based upon its relative
holding of the Equity Interest in the Subsidiary making such Restricted Payment
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

 



 -95-

 

 

(e)           the Borrower may declare or pay any cash dividend, or redeem,
repurchase or otherwise acquire for value any outstanding Equity Interests in an
amount not to exceed $10,000,000 in the aggregate if, after giving effect
thereto, the Loan to Value Ratio is less than 35%;

 

(f)           the Borrower may acquire Equity Interests in connection with the
exercise of stock options, warrants or other convertible or exchangeable
securities to the extent such Equity Interests represent a portion of the
exercise price of those stock options, warrants or other convertible or
exchangeable securities by way of cashless exercise;

 

(g)           the Borrower may redeem, repurchase or otherwise acquire for
value, outstanding Equity Interests of the Borrower (or options or warrants to
purchase Equity Interests of the Borrower) following the death, disability or
termination of employment of officers, directors or employees of the Borrower or
any of its Subsidiaries; provided that (x) the aggregate amount paid by the
Borrower in cash in respect of all such redemptions or purchases shall not
exceed $10,000,000 in respect of all such redemptions, purchases and payments in
any twenty-four month period and (y) at the time of any cash dividend, purchase
or payment permitted to be made pursuant to this Section 7.06(g), no Default or
Event of Default shall then exist or result therefrom;

 

(h)           the Borrower may pay (x) all costs, fees and expenses in
connection (i) the Gaiam Acquisition in an amount not to exceed $6,500,000 in
the aggregate and (ii) any Permitted Acquisition consummated after the Third
Restatement Date, in an amount not to exceed $5,000,000 in the aggregate for
each Fiscal Year and (y) management fees to the extent permitted pursuant to
Section 7.09(g) hereof; and

 

(i)           the Borrower may make Restricted Payments with the net proceeds of
any key-man life insurance.

 

Notwithstanding the foregoing, if the Borrower or any of its Subsidiaries have
received proceeds of any MSLO Key Man Policy, no Loan Party shall be permitted,
nor shall it permit any of its Subsidiaries, to make Restricted Payments
pursuant to clause (b), (c), (e), (g) or (i) if after giving effect to such
Restricted Payment, unrestricted cash on the balance sheet would be in an amount
less than the aggregate amount of the Net Proceeds of such MSLO Key Man Policy
required to prepay the Loans pursuant to Section 2.04(c)(ii).

 



 -96-

 

 

7.07       Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness for borrowed money, except (a) (i) as long as no Default or Event
of Default then exists, regularly scheduled or mandatory repayments,
repurchases, redemptions or defeasances of Permitted Indebtedness (other than
the Second Lien Facility), (ii) regularly scheduled payments and mandatory
prepayments under the Second Lien Facility and, so long as no Default or Event
of Default then exists, prepayments and other repurchases, redemptions or
defeasances of the Second Lien Facility and any Permitted Refinancing thereof,
in each case not in violation of the Second Lien Intercreditor Agreement, (b)
the purchase, redemption, defeasance or other acquisition or retirement of any
Indebtedness of the Borrower or any Subsidiary or of any Equity Interests of the
Borrower or any Subsidiary in exchange for, or out of the net cash proceeds of a
contribution to the common equity of the Borrower or any Subsidiary, or a
substantially concurrent sale of, Equity Interests (other than Disqualified
Stock) of the Borrower or any Subsidiary and (c) the purchase, redemption,
defeasance or other acquisition or retirement of Indebtedness with the net cash
proceeds from an incurrence of any Permitted Refinancing thereof.

 

7.08       Change in Nature of Business. Engage in any line of business
substantially different from the business conducted by the Loan Parties on the
Third Restatement Date or any business substantially related or incidental
thereto.

 

7.09       Transactions with Affiliates. Enter into, renew, extend or be a party
to any transaction of any kind with any Affiliate of any Loan Party, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate; provided that
the foregoing restriction shall not apply to:

 

(a)           a transaction between or among the Loan Parties;

 

(b)           dividends may be paid to the extent provided in Section 7.06;

 

(c)           loans may be made and other transactions may be entered into by
the Borrower and its Subsidiaries to the extent permitted by Sections 7.02, 7.03
and 7.04;

 

(d)           customary fees, indemnities and reimbursements may be paid to
non-officer directors of the Borrower and its Subsidiaries;

 

(e)           the Borrower and its Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
with officers, employees and directors of the Borrower and its Subsidiaries in
the ordinary course of business;

 

(f)           Subsidiaries of the Borrower may pay management fees, licensing
fees and similar fees to the Borrower or to any wholly-owned domestic Subsidiary
of the Borrower that is a Guarantor; and

 

(g)           The Borrower may pay (x) all costs, fees and expenses in
connection with (i) the Gaiam Acquisition, in an amount not to exceed $6,500,000
in the aggregate and (ii) any Permitted Acquisition consummated after the Third
Restatement Date, in an amount not to exceed $5,000,000 in the aggregate for any
Fiscal Year and (y) management fees to Tengram Capital Management L.P. in the
ordinary course of business and consistent with prior practices.

 



 -97-

 

 

7.10       Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary (other than an Excluded Subsidiary) to
make Restricted Payments or other distributions to any Loan Party or to
otherwise transfer property to or invest in a Loan Party, (ii) of any Subsidiary
(other than an Excluded Subsidiary) to Guarantee the Obligations, (iii) of any
Subsidiary (other than an Excluded Subsidiary) to make or repay loans to a Loan
Party, or (iv) of the Loan Parties to create, incur, assume or suffer to exist
Liens on property of such Person in favor of the Agent; provided however, that
this clause (iv) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under clauses (c), or (d) of the
definition of “Permitted Indebtedness” solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

7.11       Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose, (b) use the
proceeds of the Loans funded on the Third Restatement Date for any purposes
other than (i) the payment of the purchase price and transaction costs in
connection with the Gaiam Acquisition and to pay related costs and expenses,
(ii) to refinance the Indebtedness of the Borrower under the Existing Credit
Agreement and the existing Second Lien Facility (as defined in the Existing
Credit Agreement) and to pay related costs and expenses, (iii) to finance
Capital Expenditures of the Loan Parties, and (iv) for working capital and other
general corporate purposes or (c) use the proceeds of any incremental facility
established pursuant to Section 2.14 for the purposes set forth in the
applicable documentation relating to such incremental facility or to finance
Permitted Acquisitions and for general corporate purposes, in each case of
clauses (b) and (c), to the extent expressly permitted under Law and the Loan
Documents.

 

7.12       Amendment of Material Documents; Material Licenses.

 

(a)           Amend, modify or waive any of a Loan Party’s rights under (i) its
Organization Documents in a manner materially adverse to the Credit Parties,
(ii) the Second Lien Credit Agreement or any other documentation relating to the
Second Lien Facility that would shorten the maturity thereof or otherwise, when
taken as a whole, be materially adverse to the Credit Parties or in a manner
that would violate the Second Lien Intercreditor Agreement, or (iii) any
Material License which would have a material adverse impact on the Lenders (as
reasonably determined by the Agent), without the prior express written consent
of the Agent.

 

(b)           Enter into any new Material Licenses unless such require each such
licensee thereunder to pay any fees and other consideration thereunder into a
Blocked Account.

 



 -98-

 

 

7.13       Fiscal Year. Change the Fiscal Year of any Loan Party, or the
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP.

 

7.14       Deposit Accounts. Open new Deposit Accounts (other than the Excluded
Account) unless the Loan Parties shall have delivered to the Agent appropriate
Blocked Account Agreements as required pursuant to Section 6.12 and otherwise
satisfactory to the Agent.

 

7.15       Financial Covenants.

 

(a)           Positive Net Income. Permit the Consolidated Positive Net Income,
as calculated on a quarterly basis, to be equal to or less than $0.

 

(b)           Loan to Value Ratio. Permit the sum of the outstanding Revolving
Credit Extensions and the outstanding principal amount of the Tranche A Term
Loan to be greater than the LTV Percentage multiplied by the Realizable Orderly
Liquidation Value of the Loan Parties, DVS and With You, as applicable, as
determined pursuant to the most recent appraisal conducted by or on behalf of
the Agent with respect to such registered Trademarks pursuant to Section
6.10(b).

 

(c)           Consolidated First Lien Leverage Ratio. Permit the Consolidated
First Lien Leverage Ratio as at the end of each Fiscal Quarter of the Borrower
set forth below to be greater than the maximum ratio set forth in the table
below opposite thereto.

 



Fiscal Quarter   Maximum First Lien Leverage Ratio       Fiscal Quarter ending
September 30, 2016   2.80:1.00       Fiscal Quarter ending December 31, 2016  
2.80:1.00       Fiscal Quarter ending March 31, 2017   2.70:1.00       Fiscal
Quarter ending June 30, 2017   2.70:1.00       Fiscal Quarter ending September
30, 2017   2.60:1.00       Fiscal Quarter ending December 31, 2017   2.60:1.00  
    Fiscal Quarter ending March 31, 2018   2.60:1.00       Fiscal Quarter ending
June 30, 2018   2.60:1.00       Fiscal Quarter ending September 30, 2018 and
each Fiscal Quarter thereafter   2.50:1.00



 



 -99-

 

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01       Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)           Non-Payment. The Borrower or any other Loan Party fails to pay (i)
when and as required to be paid, any amount of principal of any Loan, or (ii)
within three (3) Business Days of any due date therefor, interest on any Loan,
any fee due hereunder, or any other amount payable hereunder or under any other
Loan Document; or

 

(b)           Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of (i) Sections 6.03(a), 6.05(a)
(solely with respect to the Borrower, SQBG, Inc. and MSLO), 6.06(b)(i)(A), 6.17,
6.18 or Article VII, or (ii) Sections 6.01, 6.02, or 6.03 (other than 6.03(a))
and such failure continues for 10 days, (iii) Section 6.06(b)(i)(B) and (ii) –
(iv) and such failure continues for 10 days or (iv) Sections 6.11 or 6.13 and
such failure continues for 15 days; or

 

(c)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

 

(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)           Cross-Default. Any Loan Party (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Material Indebtedness, or (B) fails to observe
or perform any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness or the beneficiary or beneficiaries of any Guarantee thereof (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such Material
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Material Indebtedness to be made, prior to its
stated maturity or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or

 

(f)           Insolvency Proceedings, Etc. Any Loan Party institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 45 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 45 calendar days, or an order for relief is entered
in any such proceeding; or

 



 -100-

 

 

(g)           Inability to Pay Debts; Attachment. (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due in the ordinary course of business, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issuance or levy; or

 

(h)           Judgments. There is entered against any Loan Party (i) one or more
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $10,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)           ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $5,000,000 or which would reasonably likely
result in a Material Adverse Effect; or

 

(j)           Invalidity of Loan Documents. (i) Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any material provision
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any material provision of any Loan Document, or
purports to revoke, terminate or rescind any material provision of any Loan
Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) any Lien purported
to be created under any Security Document shall cease to be, or shall be
asserted by any Loan Party or any other Person not to be, a valid and perfected
Lien on any Material Intellectual Property, Material License or any other
material portion of the Collateral, with the priority required by the applicable
Security Document, except to the extent that any lack of perfection or
enforceability results from any act or omission of the Agent (so long as such
act or omission does not result from the breach or non-compliance by a Loan
Party with the terms of any Loan Document); or

 



 -101-

 

 

(k)           Change of Control. There occurs any Change of Control; or

 

(l)           Cessation of Business. Except as otherwise expressly permitted
hereunder and subject to any applicable cure period in connection with a breach
of any applicable covenant with respect to the same, the Loan Parties, taken as
a whole, shall take any action to suspend the operation of their business in the
ordinary course or liquidate all or a material portion of their assets or
business; or

 

(m)          Breach of Contractual Obligation. Any default or event of default
occurs under a Material License which gives rise to a right of a party to such
Material License to cease payment to, or excuses payment to, the Borrower
thereunder, or the termination of any Material License unless either (i) the
Borrower reasonably demonstrates to the Agent, based on good faith and
reasonable forecasts, that the Borrower will remain in pro forma compliance with
the provisions of Section 7.15 for a period of twelve months after the
occurrence of such default or termination, or (ii) the Borrower is disputing
such default in good faith based on reasonable grounds (as determined by the
Agent in its reasonable discretion), or (iii) the Borrower enters into a
substitute Material License and the Borrower reasonably demonstrates to the
Agent, based on good faith and reasonable forecasts, that, after giving effect
to such substitute Material License, the Borrower will remain in pro forma
compliance with the provisions of Section 7.15 for a period of twelve months
after the occurrence of such default or termination; or

 

(n)           Indictment. Any director or senior officer of any Loan Party is
(i) criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (ii) charged by a
Governmental Authority under any Law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral; or

 

(o)           Insolvency of Licensee. Any proceeding described in clause (f)
above, whether voluntary or involuntary, shall commence with to respect any
licensee under a Material License and shall continue for a period of 45 days,
unless (i) the applicable licensee shall “assume” the applicable Material
License under applicable bankruptcy Law, or (ii) either (A) the Borrower
otherwise reasonably demonstrates to the Agent, based on good faith and
reasonable forecasts, that the Borrower will remain in pro forma compliance with
the provisions of Section 7.15 for a period of twelve months after the
commencement of such proceeding or (B) the Borrower enters into a substitute
Material License and the Borrower reasonably demonstrates to the Agent, based on
good faith and reasonable forecasts, that, after giving effect to such
substitute Material License, the Borrower will remain in pro forma compliance
with the provisions of Section 7.15 for a period of twelve months after the
occurrence of such default or termination; or

 

(p)           Subordination. (i) The lien subordination provisions of the
documents evidencing or governing the Second Lien Facility (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
Second Lien Facility; or (ii) any Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Credit Parties, or (C)
that all payments of principal of or premium and interest on the Second Lien
Facility, or realized from the liquidation of any property of any Loan Party,
shall be subject to any of the Subordination Provisions.

 



 -102-

 

 

8.02       Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:

 

(a)           declare the Revolving Commitments of each Revolving Lender to be
terminated, whereupon such Revolving Commitments and obligations shall be
terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Loan Parties; and

 

(c)           whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Law, including, but not limited to, by suit in equity, action at
Law or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;

 

provided however, that upon the occurrence of any Default or Event of Default
with respect to any Loan Party under Section 8.01(f), the obligation of each
Lender to make Loans shall automatically terminate, the unpaid principal amount
of all outstanding Loans, all interest accrued thereon and all other Obligations
shall automatically become due and payable without further act of the Agent or
any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at Law or in equity or by statute
or any other provision of Law.

 

8.03       Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Obligations have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Agent in the following
order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities (including indemnities due under Section
10.04 hereof), Credit Party Expenses, and other amounts (other than principal,
interest and fees) payable to the Lenders (including Credit Party Expenses to
the respective Lenders and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

 



 -103-

 

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans (other than the Tranche A-1 Loan), and fees
(excluding any Early Termination and Repayment Fees then owing), ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (other than the Tranche A-1 Loan), ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Tranche A-1 Loan, ratably among the Lenders in proportion
to the respective amounts described in this clause Fifth payable to them;

 

Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Tranche A-1 Loan, ratably among the Lenders in proportion to
the respective amounts described in this clause Sixth held by them;

 

Seventh, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations and the
payment of any Early Termination and Repayment Fees then owing, but excluding
any Other Liabilities), ratably among the Credit Parties in proportion to the
respective amounts described in this clause Seventh held by them;

 

Eighth, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Eighth held by them;

 

Ninth, to payment of all other Obligations arising from Bank Products, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Ninth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party, but appropriate adjustments shall be made
with respect to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section.

 



 -104-

 

 

8.04       Right to Cure.

 

(a)           Notwithstanding anything to the contrary contained in Section
8.01, in the event of any Event of Default under the financial covenant set
forth in Section 7.15(b) and until the expiration of the fifteenth (15th)
calendar day thereafter (such date, the “Cure Expiration Date”), the Borrower
may designate and apply any portion of the Net Proceeds of any issuance of
common Equity Interests of the Borrower or any cash capital contribution to the
common equity of the Borrower, or any cash on hand of the Borrower, as a
prepayment of the Loans in an amount (such amount, the “Cure Amount”) equal to
the amount by which the amount of the outstanding Revolving Credit Extensions
and the outstanding amount of the Tranche A Term Loan exceed the LTV Percentage
of the Realizable Orderly Liquidation Value of the Loan Parties, DVS and With
You, as applicable, as determined pursuant to the most recent appraisal
conducted by or on behalf of the Agent with respect to such registered
Trademarks pursuant to Section 6.10(b).

 

(b)           If, after giving effect to the foregoing prepayment of the Loans,
the Borrower shall then be in compliance with the requirements of Section
7.15(b), the Borrower shall be deemed to have satisfied the requirements of
Section 7.15(b) as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable existing breach or default of Section 7.15(b) shall be deemed cured
for this purpose of the Agreement; provided that, at any time any Default or
Event of Default under the financial covenant set forth in Section 7.15(b) shall
have occurred and be continuing, notwithstanding the delivery by the Borrower of
written notice stating its intention to cure such Default or Event of Default,
no Lender shall be required to make any extension of credit hereunder until the
Cure Amount is actually received by the Agent.

 

ARTICLE IX
THE AGENT

 

9.01       Appointment and Authority.

 

Each of the Lenders (in its capacity as a Lender) and the Swing Line Lender
hereby irrevocably appoints Bank of America to act on its behalf as the
administrative agent and collateral agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations), together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the other Credit Parties, and no Loan Party or any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

9.02       Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 



 -105-

 

 

9.03       Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Applicable Lenders; provided
that the Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Agent to liability or that is
contrary to any Loan Document or Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

 

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Applicable Lenders (as the Agent shall
believe in good faith shall be necessary under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties or a Lender. In the event that the Agent
obtains such actual knowledge or receives such a notice, the Agent shall give
prompt notice thereof to each of the other Credit Parties. Upon the occurrence
of a Default or an Event of Default, the Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 



 -106-

 

 

9.04       Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. The Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05       Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent. The Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that the Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06       Resignation of Agent. The Agent may at any time give written notice
of its resignation to the Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders appoint a successor Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent hereunder.

 



 -107-

 

 

9.07       Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder. Except as provided in Section 9.11, the Agent shall not have any
duty or responsibility to provide any Credit Party with any other credit or
other information concerning the affairs, financial condition or business of any
Loan Party that may come into the possession of the Agent.

 

9.08       Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of the Loans
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the Loan
Parties) shall be entitled and empowered, by intervention in such proceeding or
otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Agent and the other
Credit Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
Agent and such Credit Parties under Sections 2.06 and 10.04) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 2.06 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Credit Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Credit Party or to authorize the Agent to vote in respect
of the claim of any Credit Party in any such proceeding.

 

9.09       Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agent, at its option and in its discretion,

 



 -108-

 

 

(a)           to release any Lien on any property granted to or held by the
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted), (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Applicable Lenders in accordance with Section 10.01;

 

(b)           to subordinate any Lien on any property granted to or held by the
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (i) of the definition of “Permitted Encumbrances”; and

 

(c)           to release any Guarantor from its obligations under the Facility
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.09. In each
case as specified in this Section 9.09, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.09.

 

9.10       Notice of Transfer. The Agent may deem and treat a Lender party to
this Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.

 

9.11       Reports and Financial Statements. By signing this Agreement, each
Lender:

 

(a)           agrees to furnish the Agent at such frequency as the Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender and if such notice is received, the Agent shall be
entitled to assume that the only amounts due to such Lender on account of Other
Liabilities is the amount set forth in such notice;

 

(b)           is deemed to have requested that the Agent furnish, and the Agent
agrees to furnish, such Lender, promptly after they become available, copies of
all financial statements required to be delivered by the Borrower hereunder;

 

(c)           is deemed to have requested that the Agent furnish, and the Agent
agrees to furnish, such Lender, promptly after they become available, copies of
all appraisals of the Collateral received by the Agent (collectively, the
“Reports”);

 



 -109-

 

 

(d)           expressly agrees and acknowledges that the Agent makes no
representation or warranty as to the accuracy of the financial statements or
Reports, and shall not be liable for any information contained in any financial
statement or Report;

 

(e)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties'
books and records, as well as on representations of the Loan Parties' personnel;

 

(f)           agrees to keep all financial statements and Reports confidential
in accordance with the provisions of Section 10.07 hereof; and

 

(g)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agent and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrower, or the indemnifying Lender's participation in,
or the indemnifying Lender's purchase of, the Loans; and (ii) to pay and
protect, and indemnify, defend, and hold the Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

9.12       Agency for Perfection. Each Credit Party hereby appoints each other
Credit Party as agent for the purpose of perfecting Liens for the benefit of the
Credit Parties, in assets which, in accordance with Article 9 of the UCC or any
other Law of the United States can be perfected only by possession or control.
Should any Credit Party (other than the Agent) obtain possession or control of
any such Collateral, such Credit Party shall notify the Agent thereof, and,
promptly upon the Agent's request therefor shall deliver such Collateral to the
Agent or otherwise deal with such Collateral in accordance with the Agent's
instructions.

 

9.13       Indemnification of Agent. Without limiting the obligations of Loan
Parties hereunder, to the extent that the Loan Parties for any reason fails to
indefeasibly pay any amount required under Section 10.04 to be paid by them to
the Agent (or any sub-agent thereof), the Lenders shall indemnify the Agent, any
sub-agent thereof and any Related Party, as the case may be ratably according to
their Applicable Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent, any sub-agent thereof and their
Related Parties in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by the Agent, any
sub-agent thereof and their Related Parties in connection therewith; provided
that, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s, any sub-agent’s and their
Related Parties’ gross negligence or willful misconduct as determined by a final
and nonappealable judgment of a court of competent jurisdiction.

 



 -110-

 

 

9.14       Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agent) authorized to act for, any
other Lender.

 

ARTICLE X
MISCELLANEOUS

 

10.01     Amendments, Etc.

 

(a)          No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no Consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Agent, with the
Consent of the Required Lenders, and the Borrower or the applicable Loan Party,
as the case may be, and each such waiver or Consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
however, that no such amendment, waiver or consent shall:

 

(i)           increase the Revolving Commitment of any Revolving Lender (or
reinstate any Revolving Commitment terminated pursuant to Section 8.02) without
the written consent of such Revolving Lender;

 

(ii)          as to any Lender, modify the amount of, or postpone any date fixed
by this Agreement or any other Loan Document for, any scheduled payment
(including the Maturity Date) or mandatory prepayment of principal, interest,
fees (including, without limitation, fees pursuant to Section 2.08 hereof) or
other amounts due hereunder or under any of the other Loan Documents without the
written consent of such Lender,

 

(iii)         as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan held by such Lender, or (subject to clause (ii) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
without the written consent of such Lender; provided however, that only the
Consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

 

(iv)        as to any Lender, change any provision of this Agreement, including,
without limitation, Section 2.12 or Section 8.03, in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
such Lender;

 

(v)         change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

(vi)        except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
consent of each Lender;

 



 -111-

 

 

(vii)       except for Permitted Dispositions or as provided in Section 9.09,
release all or substantially all of the Collateral from the Liens of the
Security Documents without the written consent of each Lender;

 

(viii)       modify the definition of “Permitted Overadvance” so as to increase
the amount thereof or, except as otherwise provided in such definition, the time
period for which a Permitted Overadvance may remain outstanding without the
written consent of each Lender; and

 

(ix)         except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of any Agent under this Agreement or any other Loan
Document; and (ii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

(b)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (x) no provider or holder of any Bank Products or Cash
Management Services shall have any voting or approval rights hereunder (or be
deemed a Lender) solely by virtue of its status as the provider or holder of
such agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended and waived with the consent of the Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects, (iii) to cause any
Loan Document to be consistent with this Agreement and the other Loan Documents
or (iv) to implement any incremental facility pursuant to the terms in Section
2.14 (in which case such amendment shall require the consent of the Additional
Commitment Lenders providing such incremental facility).

 

(c)           If any Lender does not Consent (a “Non-Consenting Lender”) to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the Consent of each Lender and that has been approved by the
Required Lenders, the Borrower may replace such Non-Consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).

 



 -112-

 

 

(d)          Notwithstanding any provision herein to the contrary, this
Agreement may be amended with the written consent of the Required Lenders, the
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or, at the election of the Borrower
and the relevant lenders providing such additional credit facilities, on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, (ii)
in connection with the foregoing, to permit, as deemed appropriate by the Agent
and approved by the Required Lenders, (x) to permit the relevant lenders
providing such additional credit facilities to participate in any required vote
or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder and (y) to change Section 2.12
or Section 8.03 or any other provision hereof relating to the pro rata sharing
of payments among the Lenders as if the relevant lenders providing such
additional credit facilities were a party to this Agreement on the Third
Restatement Date and included in the definition of “Lenders”, as Lenders
hereunder, as of the Third Restatement Date, and (iii) to make technical
amendments as may be necessary or appropriate to the extent necessary to
effectuate any of the amendments enumerated in this clause (d).

 

10.02     Notices; Effectiveness; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)           if to the Loan Parties or the Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)          if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in writing to the Borrower
and the Agent.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 



 -113-

 

 

(b)           Electronic Communications. Notices and other communications to the
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent. The Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           Change of Address, Etc. Each of the Loan Parties and the Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Agent. In
addition, each Lender agrees to notify the Agent from time to time to ensure
that the Agent has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(d)           Reliance by Agent and Lenders. The Agent and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Loan Parties even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Loan Parties. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03     No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. Without limiting the generality of the foregoing, the making of
the Loans shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default or Event of Default at the time.

 



 -114-

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents, (b) the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Swing Line Lender) hereunder and under the other Loan
Documents, or (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.12); provided further, that if
at any time there is no Person acting as Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clause (b) of the preceding proviso and subject to Section
2.12, any Lender may, with the consent of the Required Lenders, enforce any
rights and remedies available to it and as authorized by the Required Lenders.

 

10.04     Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses. The Borrower shall pay all Credit Party
Expenses.

 

(b)           Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Agent (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
reasonable fees, charges and disbursements of any one counsel for the
Indemnitees (and in the event of an actual conflict of interest, one additional
counsel for such affected parties) and one additional counsel in each other
applicable jurisdiction), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party,
or any Environmental Liability related in any way to any Loan Party, (iv) any
claims of, or amounts paid by any Credit Party to, a Blocked Account Bank or
other Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of, or material breach of the obligations under this Agreement of,
such Indemnitee, or (y) are due to disputes between and among Indemnitees (other
than disputes involving any act or omission of the Borrower or any of its
Affiliates (other than the claims of the Agent)). Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 



 -115-

 

 

(c)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Loans or the use of the
proceeds thereof.

 

(d)           Payments. All amounts due under this Section shall be payable on
demand therefor.

 

(e)           Limitation of Liability. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(f)           Survival. The agreements in this Section shall survive the
resignation of the Agent or the Swing Line Lender, the assignment of the Loans
by any Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Agent upon
demand its Applicable Percentage (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

10.06     Successors and Assigns.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(b), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.06(b) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 



 -116-

 

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Revolving Loans (including for purposes of this Section 10.06(b), participations
in Swing Line Loans), or its portion of the Tranche A Term Loan or Tranche A-1
Term Loan, as applicable, at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)           Minimum Amounts.

 

(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A)of this Section,
the aggregate amount of the Revolving Commitment (which for this purpose
includes the Revolving Loans outstanding thereunder), or the principal
outstanding balance of the Tranche A Term Loan or Tranche A-1 Term Loan, as
applicable, of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Agent and, so long as no Default or Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided however, that concurrent assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;

 

(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of the sum of (x) all the assigning Lender's
rights and obligations under this Agreement with respect to the Revolving Loans
or the Revolving Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans, plus (y) all the assigning Lender’s rights and obligations under this
Agreement with respect to the portion of the Tranche A Term Loan or Tranche A-1
Term Loan, as applicable, assigned (and for the avoidance of doubt, no Lender
hereunder may assign (x) any portion of the Tranche A Term Loan or Tranche A-1
Term Loan, as applicable, of such Lender without assigning a proportionate
amount of the Revolving Loans and Revolving Commitment of such Lender or (y) any
portion of the Revolving Loans and Revolving Commitment of such Lender without
assigning a proportionate amount of the Tranche A Term Loan or Tranche A-1 Term
Loan, as applicable, of such Lender);

 



 -117-

 

 

(iii)         Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to such Lender, and shall be deemed to have been given unless the
Borrower has responded within five (5) Business Days of request therefor; and

 

(B)           the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Loan Parties or any of the Loan Parties’ Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries or Affiliates, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.

 

(vi)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Revolving Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Revolving Loans and participations in Swing Line Loans in
accordance with its Revolving Credit Facility Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 



 -118-

 

 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)           Register. The Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders and
Revolving Commitments and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Loan Parties, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Participations. (i) Any Lender may at any time, without the
consent of, or notice to, the Loan Parties or the Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender's rights and/or obligations under this Agreement (including its
Revolving Commitment, if any, and/or all or a portion of the Loans (including
any participations in Swing Line Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Agent, the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 10.07 as if such Participant was a Lender
hereunder.

 

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(iii) of the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b). To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.12 as
though it were a Lender.

 



 -119-

 

 

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)           Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Resignation as Swing Line Lender after Assignment or Resignation.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, or resigns as Agent in accordance with the provisions of
Section 9.06, Bank of America may, upon 30 days’ notice to the Borrower, resign
as Swing Line Lender. In the event of any such resignation as Swing Line Lender,
the Borrower shall be entitled to appoint from among the Revolving Lenders a
successor Swing Line Lender hereunder; provided however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as Swing Line Lender.

 



 -120-

 

 

10.07     Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, Approved
Funds, and to its and its Affiliates’ and Approved Funds’ respective partners,
directors, officers, employees, agents, funding sources, attorneys, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority), (c) to the extent required by Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement (including any electronic agreement contained in any
Platform) containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any Swap Contract
relating to any Loan Party and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Law, including Federal and state securities Laws.

 

10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Agent or the Required
Lenders, to the fullest extent permitted by Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) or other property at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the Obligations now or hereafter existing under this Agreement or
any other Loan Document to such Lender, regardless of the adequacy of the
Collateral, and irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Borrower and the Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 



 -121-

 

 

10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Law (the “Maximum Rate”). If the Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans and other Obligations (other than Other
Liabilities not then due and owing) or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 

10.11     Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default, and shall continue in
full force and effect as long as the Loans or any other Obligation hereunder
shall remain unpaid or unsatisfied. Further, the provisions of Sections 3.01,
3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Obligations or the termination of this
Agreement or any provision hereof.

 

10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Agent or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 



 -122-

 

 

10.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

(a)           the Borrower shall have paid to the Agent the assignment fee
specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with Laws; and

 

(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14     Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action, WHETHER IN LAW OR EQUITY,
whether in contract or IN tort or otherwise based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly set forth therein) and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
law of the State of NEW yORK.

 



 -123-

 

 

(b)           SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

 

(c)           WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SUBSECTION (B) OF THIS SECTION. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

 

10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



 -124-

 

 

10.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

 

10.17     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Patriot Act. No part
of the proceeds of the Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended. The Loan Parties shall,
promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 



 -125-

 

 

10.18     Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Loan Parties or their Affiliates (a) is or will become a "blocked
person" as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such "blocked
person" or in any manner violative of any such order.

 

10.19     Time of the Essence. Time is of the essence of the Loan Documents.

 

10.20     Press Releases.

 

(a)           Each Credit Party executing this Agreement agrees that neither it
nor its Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under Law and then, in any event, such Credit Party or Affiliate will
consult with the Agent before issuing such press release or other public
disclosure.

 

(b)           Each Loan Party consents to the publication by the Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. The Agent or such Lender shall provide a draft reasonably in
advance of any advertising material to the Borrower prior to the publication
thereof. The Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.

 

10.21     Additional Waivers.

 

(a)           The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, (iii) the failure to perfect any security interest in, or the release
of, any of the Collateral or other security held by or on behalf of the Agent or
any other Credit Party, or (iv) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of any
Loan Party or that would otherwise operate as a discharge of any Loan Party as a
matter of Law or equity (other than the indefeasible payment in full in cash of
all the Obligations). The obligations of each Loan Party shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full in cash of the Obligations), including any
claim of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise.

 



 -126-

 

 

(b)           To the fullest extent permitted by Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations. The Agent and
the other Credit Parties may, at their election, foreclose on any security held
by one or more of them by one or more judicial or non-judicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any other Loan Party,
or exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all of the Obligations have been
indefeasibly paid in full in cash. Each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party.

 

(c)           Upon payment by any Loan Party of any Obligations, all rights of
such Loan Party against any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all of the Obligations. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Loan Party shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to the
Borrower hereunder or other Obligations incurred directly and primarily by the
Borrower (an "Accommodation Payment"), then the Loan Party making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Loan Parties in an amount, for
each of such other Loan Parties, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Loan Party's Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Loan Parties. As of any date of determination, the "Allocable Amount" of
each Loan Party shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Loan Party hereunder
without (a) rendering such Loan Party "insolvent" within the meaning of Section
101 (32) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer
Act ("UFTA") or Section 2 of the Uniform Fraudulent Conveyance Act ("UFCA"),
(b) leaving such Loan Party with unreasonably small capital or assets, within
the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

 

(d)           Without limiting the generality of the foregoing, or of any other
waiver or other provision set forth in this Agreement, each Loan Party hereby
absolutely, knowingly, unconditionally, and expressly waives any and all claim,
defense or benefit arising directly or indirectly under any one or more of
Sections 2787 to 2855 inclusive of the California Civil Code or any similar Law
of California.

 



 -127-

 

 

10.22     No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

10.23     Attachments.

 

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

 

10.24     Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.

 

10.25     Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a security interest under the Loan Documents, in each case, by any
Specified Loan Party becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under the Guaranty
voidable under applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section 10.25 shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full. Each Loan Party intends this Section 10.25 to constitute, and this Section
10.25 shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 



 -128-

 

 

10.26     California Judicial Reference.

 

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of Law) and to report a statement of decision; provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court, and (b) without limiting the
generality of Section 10.04, the Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.

 

10.27     Second Lien Intercreditor Agreement.

 

Notwithstanding anything herein to the contrary, the security interest granted
to the Agent, for the benefit of the Credit Parties, pursuant to the Security
Documents and the exercise of any right or remedy by the Agent hereunder and
thereunder are subject to the provisions of the Second Lien Intercreditor
Agreement. In the event of any conflict between the terms of the Second Lien
Intercreditor Agreement and this Agreement, the terms of the Second Lien
Intercreditor Agreement shall govern and control. Except as specified herein,
nothing contained in the Second Lien Intercreditor Agreement shall be deemed to
modify any of the provisions of this Agreement, which, as among the Loan Parties
and the Agent, shall remain in full force and effect.

 

10.28     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



 -129-

 

 

10.29     Amendment and Restatement; Agent Authorization.

 

(a)           Effective upon satisfaction of the conditions set forth in Section
4.01, this Agreement amends, restates, supersedes and replaces the Existing
Credit Agreement in its entirety. This Agreement constitutes an amendment and
restatement of the Existing Credit Agreement and is not, and is not intended by
the parties to be, a novation of the Existing Credit Agreement. The Loan and
other Obligations (as defined in the Existing Credit Agreement) shall continue
to be Loans and Obligations under this Agreement pursuant to the terms and
conditions set forth herein. Without limiting the foregoing, no Default or Event
of Default existing under the Existing Credit Agreement as of the Effective Date
shall be deemed waived or cured by this amendment and restatement thereof,
except to the extent such Default or Event of Default would not otherwise be a
Default or Event of Default hereunder after giving effect to the provisions
hereof. All references in the other Loan Documents and the Second Lien
Intercreditor Agreement to the “Credit Agreement” (or similar term referring to
the Existing Credit Agreement) shall be deemed to refer to and mean this
Agreement, as the same may be further amended, supplemented, and restated from
time to time.

 

(b)           The Agent is hereby authorized and directed by the Lenders to
execute and deliver this Agreement, the Second Lien Intercreditor Agreement and
any additional Loan Documents entered into in connection with the subject matter
of this Agreement (including joinder agreements and collateral documents
required in connection with the assets acquired in the Gaiam Acquisition and any
entities joined as a Loan Party in connection therewith), in its capacity as
Agent, and, by its execution below, each of the undersigned Lenders agrees to be
bound by the terms and conditions of this Agreement, the Second Lien
Intercreditor Agreement and such other Loan Documents. The Agent shall have all
of the benefits, indemnities, powers, privileges, protections and rights
contained in this Agreement (including, for the avoidance of any doubt, Article
IX) in connection with acting in its capacity as Agent hereunder.

 

 -130-

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

  BORROWER:       SEQUENTIAL BRANDS GROUP, INC.         By: /s/ Gary Klein      
  Name: Gary Klein         Title: Chief Financial Officer         GUARANTORS:  
      SQBG, INC.         By: /s/ Gary Klein         Name: Gary Klein        
Title: Chief Financial Officer         SEQUENTIAL LICENSING, INC.         By:
/s/ Gary Klein         Name: Gary Klein         Title: Chief Financial Officer

 



 -131-

 

 

  WILLIAM RAST LICENSING, LLC         By: /s/ Gary Klein         Name: Gary
Klein         Title: Chief Financial Officer         HEELING SPORTS LIMITED    
    By: /s/ Gary Klein         Name: Gary Klein         Title: Chief Financial
Officer         B®AND MATTER, LLC         By: /s/ Gary Klein         Name: Gary
Klein         Title: Chief Financial Officer         SBG REVO HOLDINGS, LLC    
    By: /s/ Gary Klein         Name: Gary Klein         Title: Chief Financial
Officer         SBG FM, LLC         By: /s/ Gary Klein         Name: Gary Klein
        Title: Chief Financial Officer

 

 -132-

 

 

  SBG UNIVERSE BRANDS, LLC         By: /s/ Gary Klein         Name: Gary Klein  
      Title: Chief Financial Officer         GALAXY BRANDS LLC         By: /s/
Gary Klein         Name: Gary Klein         Title: Chief Financial Officer      
  The Basketball Marketing Company, Inc.         By: /s/ Gary Klein        
Name: Gary Klein         Title: Chief Financial Officer         AMERICAN
SPORTING GOODS CORPORATION         By: /s/ Gary Klein         Name: Gary Klein  
      Title: Chief Financial Officer

 

 -133-

 

 

  LNT BRANDS LLC         By: /s/ Gary Klein         Name: Gary Klein        
Title: Chief Financial Officer         JOE’S HOLDINGS LLC         By: /s/ Gary
Klein         Name: Gary Klein         Title: Chief Financial Officer        
MARTHA STEWART LIVING OMNIMEDIA, INC.         By: /s/ Gary Klein         Name:
Gary Klein         Title: Chief Financial Officer         MSO IP HOLDINGS, INC.
        By: /s/ Gary Klein         Name: Gary Klein         Title: Chief
Financial Officer

 

 -134-

 

 

  martha stewart, inc.         By: /s/ Gary Klein         Name: Gary Klein      
  Title: Chief Financial Officer         body & soul omnimedia, inc.         By:
/s/ Gary Klein         Name: Gary Klein         Title: Chief Financial Officer  
      MSLO PRODUCTIONS, INC.         By: /s/ Gary Klein         Name: Gary Klein
        Title: Chief Financial Officer         MSLO PRODUCTIONS – HOME, INC.    
    By: /s/ Gary Klein         Name: Gary Klein         Title: Chief Financial
Officer         MSLO PRODUCTIONS – EDF, INC.         By: /s/ Gary Klein        
Name: Gary Klein         Title: Chief Financial Officer

 

 -135-

 

 

  FLOUR PRODUCTIONS, INC.         By: /s/ Gary Klein         Name: Gary Klein  
      Title: Chief Financial Officer         EMERIL PRIMETIME MUSIC, INC.      
  By: /s/ Gary Klein         Name: Gary Klein         Title: Chief Financial
Officer         EMERIL PRIMETIME PRODUCTIONS, INC.         By: /s/ Gary Klein  
      Name: Gary Klein         Title: Chief Financial Officer         GOOD THING
PRODUCTIONS, INC.         By: /s/ Gary Klein         Name: Gary Klein        
Title: Chief Financial Officer

 

 -136-

 

 

  MSLO SHARED IP SUB LLC         By: /s/ Gary Klein         Name: Gary Klein    
    Title: Chief Financial Officer         MSLO EMERIL ACQUISITION SUB LLC      
  By: /s/ Gary Klein         Name: Gary Klein         Title: Chief Financial
Officer         GAIAM BRAND HOLDCO, LLC         By: /s/ Gary Klein         Name:
Gary Klein         Title: Chief Financial Officer         GAIAM AMERICAS, INC.  
      By: /s/ Gary Klein         Name: Gary Klein         Title: Chief Financial
Officer         SBG-GAIAM HOLDINGS, LLC         By: /s/ Gary Klein         Name:
Gary Klein         Title: Chief Financial Officer      

 -137-

 

 

  bank of america, n.a., as Agent and as a Lender         By: /s/ Andrew Cerussi
        Name: Andrew Cerussi         Title: Director

 

 -138-

 

  ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender         By: /s/ James M. Morton
        Name: James M. Morton         Title: Senior Vice President         By:
/s/ Michael Paul         Name: Michael Paul         Title: Senior Vice President

 

 -1-

 

  BANK HAPOALIM, as a Lender         By: /s/ Mitch Barnett         Name: Mitch
Barnett         Title: Senior Vice President         By: /s/ Amanda Milazzo    
    Name: Amanda Milazzo         Title: Vice President

 -1-

 

  fifth third bank, as a Lender         By: /s/ Todd S. Robinson         Name:
Todd S. Robinson         Title: V P

 -1-

 

 

  CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance, Inc., as a
Lender         By: /s/ John E. Lucas         Name: John E. Lucas         Title:
Vice President

 

 -2-

 

 

  CIT bank, N.A., as a Lender         By: /s/ Robert L. Klein         Name:
Robert L. Klein         Title: Director

  



 -3-

